                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                          Case No. 06-43993

TRANS-INDUSTRIES, INC., et al.,                                 Chapter 7
                                                                (Jointly Administered)1
                  Debtors.                                      Judge Thomas J. Tucker
__________________________________/

STUART A. GOLD, TRUSTEE,

                        Plaintiff,

v.                                                              Adv. Pro. No. 07-6790

JOAN PARKER COENEN,
in her capacity as representative of the
estate of Dale S. Coenen, deceased, et al.,

                  Defendants.
__________________________________/

                                         TRIAL OPINION

I. Introduction and background2

         In this adversary proceeding, the Chapter 7 Trustee asserts multi-million dollar breach of

fiduciary duty claims against Dale S. Coenen (“Coenen”) and Kai R. Kosanke (“Kosanke”), two

alleged fiduciaries of the Debtor Trans-Industries, Inc.’s pension plan — the “Trans-Industries,




         1
          This case (In re Trans-Industries, Inc., Case No. 06-43993) is being jointly administered with
the following cases: In re Transign, Inc., Case No. 06-43995; In re Transmatic, Inc., Case No. 06-43997,
and In re Vultron, Inc., Case No. 06-43998. (“Order Pursuant to Fed. R. Bankr. P. 1015 Directing Joint
Administration of This Chapter 11 Case with Three Affiliated Cases” (Docket # 35)).
         2
           Some portions of this opinion are taken from the Court’s “Opinion Regarding Cross-Motions
for Summary Judgment” (Docket # 483), which is published as Taunt v. Coenen (In re Trans-Indus.,
Inc.), 538 B.R. 323 (Bankr. E.D. Mich. 2015).



 07-06790-tjt      Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41          Page 1 of 144
Inc. Employees’ 401(k) Profit Sharing Plan & Trust” (the “Plan”).3 The Trustee brings these

claims under the Employee Retirement Income Security Act (“ERISA”).4 He does so in his

capacity as successor to the Debtor, in its capacity as plan administrator of the ERISA Plan,

based on 11 U.S.C. § 704(a)(11). The breach of fiduciary duty claims are based on (1) the Plan’s

purchase of 19,000 shares of Series A Preferred Stock of Trans-Industries, Inc. on June 5, 2001,

referred to below as the “June 5, 2001 Transaction,” which claim is referred to below as the

“Acquisition Claim;” (2) the Plan’s retention of that preferred stock for a period of several years

thereafter, and the Plan’s retention of the Debtor’s common stock allegedly in amounts too great

and for too long to be prudent (the “Retention Claims”); and (3) a series of transactions between

the Plan, the Debtor, Coenen, and Delmar F. Fields (“Fields”) in June 2005, which resulted in

Coenen and Fields receiving lump sum cash distributions of the entire amount of their vested

interests in the Plan, and which left the Plan unable to satisfy its obligations to all of the other

Plan participants (the “Distribution Claim”).

        The Trustee filed a summary judgment motion against both Coenen and Kosanke, and

Coenen filed a cross-motion for summary judgment (collectively, the “Cross-Motions for

Summary Judgment”).5 After the Court held a hearing on the Cross-Motions for Summary

Judgment, in which counsel for Defendant Kosanke participated, Kosanke filed a motion seeking

        3
           The Trustee originally sued two additional defendants, Richard A. Solon (“Solon”) and Delmar
F. Fields (“Fields”), but later settled all claims against those defendants. Defendant Coenen is now
deceased, and Coenen’s widow, Joan Parker Coenen, has been substituted as Defendant in place of
Coenen, but “only in her capacity as representative of the estate of Dale S. Coenen, deceased,” and not in
her personal capacity. References in this opinion to “Coenen” are to the late Dale S. Coenen, unless
otherwise noted.
        4
            29 U.S.C. § 1001 et seq.
        5
            Docket ## 286, 278.

                                                    2


 07-06790-tjt       Doc 559       Filed 10/18/19    Entered 10/18/19 17:14:41          Page 2 of 144
to join the summary judgment motion filed by Defendant Coenen, but only with respect to

Coenen’s arguments about the statute of limitations.6 The Court granted that motion and

allowed Kosanke to “join” Coenen’s summary judgment arguments about the statute of

limitations.7

        The Court issued an opinion ruling on the Cross-Motions for Summary Judgment,8 and

entered an order which, in relevant part, dismissed with prejudice “[t]he Trustee’s claims against

Coenen and Kosanke consisting of (a) the Acquisition Claim; and (b) any Retention Claims that

are based on actions or inactions that occurred before December 14, 2001, based on the statute of

limitations (the “Summary Judgment Order”).9 The Summary Judgment Order also dismissed

with prejudice the Trustee’s claims against Coenen, “to the extent they are based on any action or

inaction that occurred on or after November 16, 2005, when Coenen ceased being a Plan

fiduciary.10 After entry of the Summary Judgment Order, the Trustee’s remaining claims against

Coenen are (1) the Retention Claims that are based on actions or inactions that occurred between

December 14, 2001 and November 16, 2005; and (2) the Distribution Claim. The Trustee’s

remaining claims against Kosanke are the Retention Claims that are based on actions or inactions

that occurred on or after December 14, 2001 and the Distribution Claim.



        6
             See Docket # 405.
       7
         See “Opinion and Order Granting Defendant Kai Kosanke’s Motion to Join Defendant
Coenen’s Motion for Summary Judgment, Regarding Statute of Limitations Issues” (Docket # 422).
       8
          “Opinion Regarding Cross-Motions for Summary Judgment” (Docket # 483); Taunt v. Coenen
(In re Trans-Industries, Inc.), 538 B.R. 323 (Bankr. E.D. Mich. 2015).
        9
             “Order Regarding Cross-Motions for Summary Judgment” (Docket # 484) at 2.
        10
             Id.

                                                   3


 07-06790-tjt        Doc 559     Filed 10/18/19    Entered 10/18/19 17:14:41        Page 3 of 144
        The Court held a trial on these remaining claims.11 During trial, the Plaintiff Trustee

made an oral motion for a default judgment against Defendant Joan Parker Coenen, in her

capacity as a representative of the estate of Dale S. Coenen, deceased (“the “Oral Default

Motion”).12 After holding a hearing on the Oral Default Motion and ruling on it,13 the Court

entered an order (the “Default Order”) which, in relevant part, granted a “default judgment . . . in

favor of the Plaintiff [Trustee]. . . ., and against Defendant Joan Parker Coenen, in her capacity as

representative of the estate of Dale S. Coenen, deceased . . . as to liability only, on all of

Plaintiff’s claims that remain after the Court’s entry of [the Summary Judgment Order].”14 The

Default Order further stated that “[a]fter the completion of the trial that is currently underway,

the Court will determine whether, and to what extent, Defendant Coenen is liable for damages,

and the amount, if any, of such damages.”15 Following a 6-day trial, the parties filed post-trial

briefs.16

        The Court has considered all of the oral and written arguments of the parties; all of the

exhibits admitted into evidence at trial (the Trustee’s Exhibit Nos. 1 through 106); and the

testimony at trial of the following witnesses: Defendant Kosanke; David J. Witz (“Witz”), the


        11
           Transcripts of all of the trial days are on file in this adversary proceeding, at Docket ## 533,
534, 536, 553, 554, and 557.
        12
         See “Order Granting in Part, and Denying in Part, Plaintiff’s Oral Motion for Default
Judgment Against Defendant Joan Parker Coenen, Etc.” (Docket # 519) at 1.
        13
             See Trial Tr. (Docket # 536) at 36-43.
        14
         See “Order Granting in Part, and Denying in Part, Plaintiff’s Oral Motion for Default
Judgment Against Defendant Joan Parker Coenen, Etc.” (Docket # 519) at 1-2 ¶ 2.
        15
             Id. at 2 ¶ 3.
        16
             Docket ## 539, 543, 546, 547.

                                                      4


 07-06790-tjt         Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41           Page 4 of 144
Trustee’s expert witness on fiduciary standards of care under ERISA; and Thomas Frazee

(“Frazee”), the Trustee’s expert witness on valuation and damages.

        This Opinion states the Court’s findings of fact and conclusions of law. For the reasons

stated in this Opinion, the Court will enter judgment in favor of the Plaintiff Trustee and against

Defendants Coenen and Kosanke on the Trustee’s breach of fiduciary duty claims, to the extent

those claims are based on the Plan’s retention of the common stock of Trans-Industries, Inc. and

on the distributions to Coenen and Fields. Put another way, the Court finds for the Plaintiff

Trustee on the Retention Claim in part, and on the Distribution Claim.

II. Facts

A. Background regarding the Debtor and its key officers

        The Debtor Trans-Industries, Inc. was “formed . . . sometime in the late [19]60s for the

sole purpose of acquiring Transign[, Inc.].”17 From its inception, until he was forced to resign in

March 2005, Coenen was Chief Executive Officer (“CEO”), a Director, and Chairman of the

Board of Directors of Trans-Industries, Inc. (the “Board”).18 Although Coenen resigned as CEO

and Chairman of the Board in March 2005, he remained a Director until November 2005.19

Kosanke was Chief Financial Officer (“CFO”), Vice President, and Treasurer of Trans-

Industries, Inc. from 1989 until he left the company in April 2006.20 Fields worked in several


        17
             Tr. of Coenen Dep. (Pl.’s Trial Ex. 82) at 15.
        18
          Tr. of Coenen Dep. (Pl.’s Trial Ex. 82) at 16-18; Second Amended Joint Final Pre-Trial Order
(Docket # 503) at 6-7 (Stipulation of Facts and Law).
        19
             Second Amended Joint Final Pre-Trial Order (Docket # 503) at 7 (Stipulation of Facts and
Law).
        20
          Second Amended Joint Final Pre-Trial Order (Docket # 503) at 7 (Stipulation of Facts and
Law); Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 10-11, 87.

                                                       5


 07-06790-tjt        Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41       Page 5 of 144
positions for Transign, Inc. both before and after its acquisition by Trans-Industries, Inc. He was

the President of Transign, Inc. at the time he was fired in August 2004.21

B. The Plan

        On December 31, 1989, Trans-Industries, Inc. created the “Trans-Industries, Inc.

Employees’ 401[(k)] Profit Sharing Plan and Trust,” which had an effective date of January 1,

1989 (the “Plan”).22 This was done by Trans-Industries, Inc. entering into an agreement with

Coenen, as Trustee of an existing plan called the “Trans-Industries, Inc. Salaried Employees’

Retirement Plan.” That plan was a profit sharing plan and trust which Trans-Industries, Inc. had

previously established, with an effective date of December 15, 1974, and which was later

amended, restated, and renamed “Trans-Industries, Inc. Employees’ Profit Sharing Plan and

Trust,” effective January 1, 1987.23 The agreement in 1989 was to amend that profit sharing plan

and trust “in its entirety”; rename it the “Trans-Industries, Inc. Employees’ 401[(k)] Profit

Sharing Plan and Trust,” and restate it so that, among other things, it provided for a pre-tax

savings feature qualifying under Internal Revenue Code Section 401(k).24 Coenen signed the




        21
             Tr. of Fields Dep. (Pl.’s Trial Ex. 85) at 15.
        22
          Second Amended Joint Final Pre-Trial Order (Docket # 503) at 7 (Stipulation of Facts and
Law); Pl.’s Trial Ex. 1 (“Trans-Industries, Inc. Employees’ 401[k] Profit Sharing Plan and Trust”) at pdf.
pp. 2, 102-107; Pl.’s Trial Ex. 77 (“Trans-Industries, Inc. Employees’ Profit Sharing Plan and Trust
Amendment # 2”).
        23
           See Pl.’s Trial Ex. 1 (“Trans-Industries, Inc. Employees’ 401[k] Profit Sharing Plan and
Trust”) at pdf. p. 2; Pl.’s Trial Ex. 77 (“Trans-Industries, Inc. Employees’ Profit Sharing Plan and Trust
Amendment # 2”) at 1.
        24
          See Pl.’s Trial Ex. 1 (“Trans-Industries, Inc. Employees’ 401[k] Profit Sharing Plan and
Trust”). The Plan documents define the Internal Revenue Code as the “Code.”

                                                        6


 07-06790-tjt        Doc 559       Filed 10/18/19       Entered 10/18/19 17:14:41        Page 6 of 144
Plan on behalf of Trans-Industries, Inc., the employer, and as Trustee of the Plan.25 Kosanke and

one other individual signed the Plan as witnesses.26

        1. The Plan’s named fiduciaries

        The Plan provided, in relevant part: “The ‘named Fiduciaries’ of this Plan are (1) the

Employer, (2) the Administrator and (3) the Trustee.”27 Coenen was the only individual who was

designated by name as the Trustee of the Plan.28 Regarding the position of Administrator, the

Plan stated, in relevant part:

                           The Employer shall appoint one or more Administrators.
                   Any person, including, but not limited to, the Employees of the
                   Employer, shall be eligible to serve as an Administrator. Any
                   person so appointed shall signify his acceptance by filing written
                   acceptance, with the Employer. An Administrator may resign by
                   delivering his written resignation to the Employer or be removed
                   by the Employer by delivery of written notice of removal, to take
                   effect at a date specified therein, or upon delivery to the
                   Administrator if no date is specified.

                           The Employer, upon the resignation or removal of an
                   Administrator, shall promptly designate in writing a successor to
                   this position. If the Employer does not appoint an Administrator,
                   the Employer will function as the Administrator.29

There is no document in the record which indicates that an Administrator was appointed. So the

Administrator of the Plan was the “Employer” – i.e., the Debtor Trans-Industries, Inc.



        25
             Id. at pdf. p. 102.
        26
             Id.
        27
             Id. at 95 ¶ 9.12 (“NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY”).
        28
             See id. at 1, 17 ¶ 1.63, 101.
        29
       Id. at 23 ¶ 2.4 (“ASSIGNMENT AND DESIGNATION OF ADMINISTRATIVE
AUTHORITY”).

                                                    7


 07-06790-tjt        Doc 559       Filed 10/18/19   Entered 10/18/19 17:14:41           Page 7 of 144
        2. The Plan’s provisions authorizing investment in the Debtor

        Paragraph 7.2 of the Plan authorized the Trustee of the Plan:

                to acquire or sell shares of [Trans-Industries, Inc.] . . . provided
                that:

                (1) no more than 50 percent of the Trust Fund assets shall be
                invested in such securities at any time;

                (2) such acquisition or sale may only be made with respect to
                Employer contributions other than those which are made pursuant
                to a Participant’s salary reduction election, (whether such election
                reduces the Participant’s salary on either a pre-tax or after-tax
                basis); and

                (3) before making such acquisition or sale, the Trustee shall make a
                determination that the acquisition or sale is in compliance with the
                [A]ct and the Code.30

        Paragraph 7.10 of the Plan also gave the Trustee the power to “acquire and hold”

qualifying securities of Trans-Industries, Inc. provided that such securities were not more than

50% of the fair market value of the Plan’s assets. It also stated the requirement that any


        30
            Pl.’s Trial Ex. 77 (“Trans-Industries, Inc. Employees’ Profit Sharing Plan and Trust
Amendment # 2”). The Court notes that the amendment labeled “Amendment # 2,” which allowed the
Plan to invest “no more than 50 percent of the [Plan’s] assets” in securities of Trans-Industries, Inc., was
executed February 8, 1989, with an effective date of January 1, 1989 (the same effective date of the Plan
(“Trans-Industries, Inc. Employees’ 401[(k)] Profit Sharing Plan and Trust”). Amendment # 2 references
the amendment that added the 401(k) feature of the Plan (the “ 401(k) Amendment”). However, the
401(k) Amendment was not executed until December 31, 1989 (more that 10 months after Amendment
# 2 was executed). Amendment # 2 states that “Section 7.2 [of the Trans-Industries, Inc. Employees’
Profit Sharing Plan and Trust] shall be amended by inserting the following at the end thereof[.]” This
statement is followed by the language quoted above giving the Trustee power to invest in stock of Trans-
Industries, Inc. This language does not appear at the end of Section 7.2 of the Plan. (See Pl.’s Trial Ex. 1
at 81-82.) It is therefore unclear whether Amendment # 2 was still part of the Plan when it was amended
on December 31, 1989. For purposes of this opinion, the Court will assume that it was, because whether
this language is actually a part of the Plan is not material to the Court’s decision. The parties agree that
the Plan as it existed in 1989 allowed the Trustee to invest up to 50% of the fair market value of the
Plan’s assets in securities of Trans-Industries, Inc. and this provision is not inconsistent with Paragraph
7.10 of the Plan which also grants the Trustee the power to acquire and hold the company’s securities.
See Pl.’s Trial Ex. 1 at 90 ¶ 7.10.

                                                     8


 07-06790-tjt      Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41           Page 8 of 144
securities of Trans-Industries, Inc. in which the Trustee invests, must be “qualifying Employer

securities.” Paragraph 7.10 of the Plan states:

                        The Trustee shall be empowered to acquire and hold
                “qualifying Employer securities” and “qualifying Employer real
                property”, as those terms are defined in [ERISA], provided,
                however, that the Trustee shall not be permitted to acquire any
                qualifying Employer securities or qualifying Employer real
                property if, immediately after the acquisition of such securities or
                property, the fair market value of all qualifying Employer
                Securities and qualifying Employer real property held by the
                Trustee hereunder should amount to more than 100% of the fair
                market value of all the assets in the Trust Fund. Provided,
                however, that the Trustee is empowered to acquire and hold no
                more than 50% of the fair market value of Trust assets,
                excluding therefrom Participant Salary Reduction
                Contributions in qualifying Employer securities.31

        3. Legal advice obtained before including provisions in the Plan permitting the
           Trustee to acquire and hold securities of Trans-Industries, Inc.

        The provisions in the Plan permitting the Trustee to acquire and hold securities of Trans-

Industries, Inc. were included in the Plan after legal advice was obtained on the propriety of such

an investment. One form of such legal advice was in a memorandum, dated February 8, 1989,

from Jonathan A. Kenter (“Kenter”) to Robert J. Ruben (“Ruben”), a member of the Board and

an attorney, regarding “whether the Trans-Industries, Inc. Employees’ Profit Sharing Plan and

Trust . . . permit[ted] the [T]rustee to purchase employer securities and whether the securities

[could] be unissued or treasury shares purchased directly from the company” (the “Kenter




        31
           Pl.’s Trial Ex. 1 at 90 ¶ 7.10 (emphasis added). ERISA § 1107(d)(1) defines “employer
security” as “a security issued by an employer of the employees covered by the plan or an affiliate of
such employer.” 29 U.S.C. § 1107(d)(1). ERISA § 1107(d)(5)’s definition of “qualifying employer
security” includes “an employer security which is . . . stock.” 29 U.S.C. § 1107(d)(5).

                                                    9


 07-06790-tjt      Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41           Page 9 of 144
Memo”).32 Kenter opined that “[t]he [P]lan confers broad latitude upon the [T]rustee of such

[P]lan, Dale S. Coenen, in the investment of securities with [T]rust fund assets” and that

“[a]lthough the [Trans-Industries, Inc. Employees’ Profit Sharing Plan and Trust] does not

specifically authorize the [T]rustee to purchase employer securities, the language of [that Plan] in

permitting the [T]rustee to purchase ‘any securities,’ seems to contemplate the purchase of

employer securities.”33 Despite this conclusion, Kenter opined that it was “imperative to amend

the [Plan] to specifically authorize the [T]rustee to purchase and hold ‘employer securities.’”34

Kenter explained that “[n]ormally, [under ERISA § 407(b),] no more than 10 percent of pension

plan assets may be invested in employer securities” but that “an ‘eligible individual account plan’

would not be subject to the 10 percent limitation, and would be able to purchase employer

securities with all plan assets other than contributions made pursuant to an employee salary

reduction election (pre-tax or after-tax.)” Kenter further explained that “an ‘eligible individual

account plan’ includes a profit sharing plan, provided that such plan ‘explicitly provides for

acquisition and holding of qualifying employer securities[.]’”35 Kenter reasoned that “[s]ince

the [Plan] does not specifically provide for the acquisition and holding of ‘employer’ stock,” the

[Plan] should be amended “to so state to insure compliance with ERISA Section 407(d)(3)(B).”36

Kenter explained that another advantage of the Plan being classified as an “eligible individual



       32
            See Pl.’s Trial Ex. 76 at 1.
       33
            Id. at 1-2.
       34
            Id. at 2.
       35
            Id. at 2-3 (emphasis added).
       36
            Id. at 2-4.

                                                  10


07-06790-tjt        Doc 559      Filed 10/18/19   Entered 10/18/19 17:14:41        Page 10 of 144
account plan” is that it would be exempt from ERISA’s prohibition against “[t]ransactions

between plans and sponsoring companies . . . provided that the acquisition or sale is for

‘adequate consideration’ and no commissions are charged with respect thereto.”37

       Kenter noted that it was represented to him that “the Plan’s assets presently amount[ed] to

$1.2 million and that the Plan wish[ed to] invest $300,000 in employer securities such that 25

percent of the Plan’s assets would be comprised of company stock.”38 Given these assumptions,

Kenter concluded that “[t]he [T]rustee would be permitted to purchase employer securities in

this amount provided he makes a determination that such an investment would be prudent

and for the exclusive benefit of employees in accordance with ERISA Sections 404(a)(1)(A)

and (B)” and “provided that the acquisition or sale is for ‘adequate consideration’

[(‘determined as of the date(s) the shares are to be purchased”)] and no commissions are

charged with respect thereto.”39

       Kenter also discussed the diversification component of the prudence requirement:

                ERISA Section 404(a)(2). Under ERISA, a fiduciary is, among other
            things, required to invest the assets of a plan prudently and diversity the
            investments of the plan to minimize the risk of large losses. Under ERISA
            Section 404(a)(2), however, fiduciaries of profit sharing plans are
            specifically exempted from the prudence requirement (to the extent
            prudence dictates that plan assets be diversified) and from the
            diversification requirement mentioned above.

               Consequently, the trustee of the Plan would be relieved of these
            enumerated fiduciary diversification duties in using plan assets to purchase
            company stock, provided the underlying determination to purchase


       37
            Id. at 4 (citing ERISA Sections 408(e)(1), 408(e)(2) and 408(e)(3)).
       38
            Id. at 3.
       39
            Id. at 3-5 (emphasis added).

                                                    11


07-06790-tjt        Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41      Page 11 of 144
             company stock, in and of itself, was made prudently and for the
             exclusive purpose of providing benefits to participants and their
             beneficiaries.40

        Another source of legal advice regarding the propriety of the Plan investing in the stock

of Trans-Industries, Inc. was a letter dated March 29, 1989, addressed to Coenen from Randall R.

Schmidlin (“Schmidlin”) of the law offices of Hicks and Schmidlin (“the Schmidlin Letter”).41

Schmidlin noted in his letter that he had “reviewed the [Kenter Memo] prepared by Mr. Ruben’s

office with regard to the purchase of Trans-Industries[, Inc.] stock by the above captioned Profit

Sharing Plan.” The Schmidlin Letter stated that “the [Kenter M]emo glossed over § 404 of

ERISA (“Fiduciary Duties”).”42 After providing the relevant portion of the text of Section 404(a)

of ERISA, the Schmidlin Letter stated:

                  Mr. Ruben correctly indicates that for individual account plans the
             diversification requirement in not violated by acquiring and holding of
             qualifying employer securities. However, the exclusive benefit rule and
             the prudent man rule do apply to such purchases. Acquisitions of stock
             for the purpose of providing cash flow to the corporation may not be
             prudent but are certainly not for the exclusive benefit of participants.43

                  Theoretically, to determine prudence one would have to place himself
             in the position of a disinterested party and ask if such disinterested party
             would have purchased stock of the company in view of other investment
             opportunities available.

                 Also, there is some question in my mind as to how [the United States
             Securities and Exchange Commission] rules with regard to inside

        40
          Id. at 5 (emphasis added) (footnotes omitted); see also id. at 2 (“[T]he [T]rustee would be
exempt from the asset diversification requirement of ERISA pursuant to ERISA Section 404(a)(2).)”
        41
             See Pl.’s Trial Ex. 79.
        42
             Id. at 1.
        43
        Id. at 2 (emphasis added). The Court notes that it was Kenter, not Ruben, who wrote the
memorandum referred to.

                                                   12


07-06790-tjt         Doc 559      Filed 10/18/19   Entered 10/18/19 17:14:41          Page 12 of 144
            information relate to your ability to buy and sell stock in the Plan. In your
            capacity as President and member of the Board of Directors of Trans-
            Industries, Inc., as well as Trustee of the Plan, you may be putting yourself
            into an uncomfortable position with regard to the sale or purchase of stock
            in the Plan.44

Schmidlin warned Coenen: “If the stock does not do well and participants find their account

balance decreasing, you are very likely to see a lawsuit(s) filed alleging (whether true or not) a

breach of the Trustee’s duty to invest for the exclusive benefit of participants and the ‘prudent

man’ rule.”45 Schmidlin attached a copy of the text of ERISA Sections 406 (“Prohibited

Transactions”); 407 (“Limitations with respect to acquisition and holding of employer securities

and employer real property by certain plans”); and 408 (“Exemptions from prohibited

transactions”).

       4. Legal advice obtained after adding a provision to the Plan permitting
          the Trustee to acquire and hold securities of Trans-Industries, Inc.

       Legal advice regarding the propriety of investing in stock of Trans-Industries, Inc. was

again sought and obtained, after the Plan was amended to expressly permit such an investment.

In a letter dated October 23, 1995, again from Schmidlin to Kosanke (the “Second Schmidlin

Letter”), Schmidlin stated, in relevant part:

                 As concerns the acquisition by the Plan of employer stock, the law has
            not changed since the correspondence from Mr. Ruben in 1989 and my
            follow-up letter dated March 29, 1989 (a copy of which is attached as part
            of this opinion letter). As such, any purchase of employer stock by the Plan
            must comply with all provisions of law and ERISA including, but not




       44
            Id.
       45
            Id. at 2-3 (emphasis in original).

                                                  13


07-06790-tjt       Doc 559       Filed 10/18/19   Entered 10/18/19 17:14:41        Page 13 of 144
              limited to, the exclusive benefit and prudent investment rules.46

C. Trans-Industries, Inc. experiences financial difficulties

        Sometime in the mid to late 1990s (1995, 1996 or 1997), Trans-Industries, Inc. “began a

downward spiral” where it was experiencing a “[l]oss of market share, drop of revenues, loss in

profits, that type of thing.”47 “As the company’s profits went down, the stock [value] went down,

[and Trans-Industries, Inc. was] late on several [Securities and Exchange Commission (“SEC”)]

filings.”48

        The downward spiral continued until 2006 when Trans-Industries, Inc. filed bankruptcy.49

On March 22, 2001, Trans-Industries, Inc. “received a Nasdaq Staff Determination letter . . .

notifying [it] that the market value of its common shares held by public shareholders was less

than the minimum market value requirement as set forth in the Marketplace Rule 4450(a)(2) and

that its securities [were] subject to delisting from the Nasdaq National Market.”50 “[Trans-

Industries, Inc.] requested a hearing before a Nasdaq Listing Qualifications Panel to review the

Staff Determination.”51 Until that time, the price of the common stock for Trans-Industries, Inc.

had been in a steady decline.52


        46
         Pl.’s Trial Ex. 80 (emphasis added). As noted above, the correspondence referred to in the
Second Schmidlin Letter was from Kenter not Ruben.
        47
              Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 80; see also Trial Tr. (Docket # 536) at 188.
        48
              Trial Tr. (Docket # 536) at 207 (testimony of Kosanke).
        49
              Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 80-81.
        50
              Pl.’s Trial Ex. 73.
        51
              Id.
        52
              Trial Tr. (Docket # 533) at 15 (testimony of Witz).

                                                       14


07-06790-tjt         Doc 559        Filed 10/18/19     Entered 10/18/19 17:14:41           Page 14 of 144
D. The Plan’s purchase of Trans-Industries, Inc. Series A Preferred Stock (the June 5,
   2001 Transaction)

        On June 5, 2001, when Trans-Industries, Inc. was experiencing operating losses and the

possibility of not being able to continue operations, and needed to raise capital, the Board

unanimously approved a consent agreement authorizing Trans-Industries, Inc. to issue 19,000

shares of Series A Preferred Stock, with the intent of selling those shares to the Plan to raise

capital for the company.53 Kosanke expressed reservations to Coenen about purchasing the

Series A Preferred Stock. Kosanke told Coenen that he thought that such a purchase was

“extremely risky and may not be viewed as a prudent investment.”54 His reservations were based

on the financial condition of Trans-Industries, Inc. at that time, and questions he had about

“whether the company would survive long-term.”55 Kosanke knew that if the Plan purchased the

Series A Preferred Stock, he could “end up with nothing” and that “[i]f his portion [of the Plan]

was at risk, so [were the portions of Plan of the other Plan participants].”56 Kosanke believed

“that was more risk than [he] would personally take with [his] own portfolio.”57 When Kosanke

expressed these reservations to Coenen, Coenen asked him: “‘What do you want to do? Do you

want to let the company go under and then everybody is going to lose their jobs?’”58 Coenen also


        53
           Second Amended Joint Final Pre-Trial Order (Docket # 503) at 8 (Stipulation of Facts and
Law); Pl.’s Trial Ex. 3 at 1-5 (“Trans-Industries, Inc. Consent of Directors”); Tr. of Coenen Dep. (Pl.’s
Trial Ex. 82) at 58-59; Tr. of Robert Paul Anderson Dep. (Pl.’s Trial Ex. 86) at 40-41.
        54
             Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 94-96; see also Trial Tr. (Docket # 536) at 187.
        55
             Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 94, 217.
        56
             Id. at 94.
        57
             Id. at 94-95.
        58
             Id at 98.

                                                      15


07-06790-tjt         Doc 559     Filed 10/18/19       Entered 10/18/19 17:14:41           Page 15 of 144
asked Kosanke if “[he had] a better idea on how to make the company more liquid and at the

same point in time have a good investment for the employees.”59 Kosanke told Coenen that he

thought “that Chapter 11 was a possibility to kind of position [Trans-Industries, Inc.’s] debt, in

particular [the company’s] payables, give [Trans-Industries, Inc.] some breathing room to

recapitalize the company and then move forward.”60

            Coenen rejected bankruptcy as an option, stopped talking to Kosanke about the Plan’s

investments, and caused the Plan to purchase the 19,000 shares of Series A Preferred Stock at a

cost of $100 per share, for a total of $1.9 million.61 In order to obtain the funds to purchase the

Series A Preferred Stock, it was necessary for the Plan to liquidate the 47,051 shares of Sound

Shore Fund that it held at the time, which had been valued at $1,585,631 several months earlier,

as of December 2000.62

       The Series A Preferred Stock was not publicly traded; had “[a] cumulative dividend rate

of $8.25 per share (or 8.25% per annum) . . . payable on the last day of May and November each

year;” had a higher priority than the common stock in the payment of dividends or in a

liquidation; and was “redeemable at the discretion of the Board of Directors . . . [for] $100 per




       59
            Id. at 95.
       60
            Id. at 95-96; see also Trial Tr. (Docket # 536) at 187.
       61
           Second Amended Joint Final Pre-Trial Order (Docket # 503) at 8 (Stipulation of Facts and
Law); Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 96.
       62
          See Pl.’s Trial Ex. 66 (“Financial Statement and Report of Independent Certified Public
Accountants Trans-Industries, Inc. Employees’ 401(k) Profit Sharing Plan And Trust December 31, 2001
and 2000” of Grant Thornton at 7.

                                                      16


07-06790-tjt        Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41     Page 16 of 144
share plus all accumulated dividends.”63 The dividends on the Preferred Stock were payable

“when and as declared by the Board of Directors” and if not declared by the Board and paid ,

were cumulative, and would “accrue and accumulate beyond the expiration of each . . . fiscal

period without interest.”64 The holders of the Series A Preferred Stock had no voting rights; did

not have “any right to participate in any meeting”; and were not “considered stockholders fo the

purpose of any election, meeting, consent or waiver of notice under the provisions of any law . . .

in force or which may . . . be enacted.”65 The $1.9 million dollars received from the sale of the

Series A Preferred Stock to the Plan was rapidly consumed by operating losses of Trans-

Industries, Inc.66

        Although Kosanke believed that the purchase of the Series A Preferred stock was risky,

he testified that the believed that such purchase was compliant with ERISA regulations, because

Coenen showed Kosanke opinion letters from three different attorneys stating that as long as the

purchase of company stock did not exceed 50% of the Plan’s assets, such purchase was

consistent with ERISA requirements, and because the Board had approved such purchase.67

Kosanke testified that he believed that Coenen and the members of the Board had superior

knowledge and expertise regarding investments and issues with the Plan, and that they also had

access to alternative funding sources that he did not know about. Kosanke testified that he “had


        63
          Confidential Preferred Stock Valuation dated October 16, 2003 by Amherst Capital Partners,
L.L.C. (Pl.’s Trial Ex. 63) at pdf. pp. 8, 12; Pl.’s Trial Ex. 3 (Trans-Industries, Inc. Consent of Directors).
        64
             Pl.’s Trial Ex. 3 (Trans-Industries, Inc. Consent of Directors).
        65
             Id.
        66
             Trial Tr. (Docket # 533) at 104, Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 110-111.
        67
             See Trial Tr. (Docket # 536) at 188, 211.

                                                       17


07-06790-tjt         Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41           Page 17 of 144
worked for these people for 25 years,” they had taught him anything he knew about business,

accounting and investment banking, and every time he had disagreed with them about a course of

action for the company or the Plan to take, they had never once in 25 years been wrong.68 He

testified that he had “been through a lot of crises in the 25 years and . . . Coenen and the [B]oard

always seemed to find an opportunity and a way to fix things.”69 For these reasons, Kosanke did

not report the June 5, 2001 Transaction to the Department of Labor (“DOL”) or some other

federal agency.70

E. The February 15, 2002 letter to Kosanke from Fields

       On February 15, 2002, Fields sent a letter to Kosanke seeking information regarding the

Plan. The letter stated, in relevant part:

            Dear Kai [Kosanke],

            This letter is in regard to our deferred income, profit sharing program. As
            the employee representative, and in light of the Enron fiasco as well as
            several others of late, I have the following questions:

            •    Am I still the employee representative?
            •    Is this [P]lan safe, or dependent upon the success of the company?
            •    I do understand that funding of the [P]lan yearly depends on profits, but
                 aside from that, are the balances secure or encumbered in any way?
            •    Also, as the employee representative I used to get quarterly printouts of
                 the portfolio of investments. Has this been eliminated?71

       Fields attached several documents to his letter. One of the documents was entitled “Plan




       68
            See id. at 128-132.
       69
            Id. at 206.
       70
            Id. at 126.
       71
            Pl.’s Trial Ex. 4 at DC00210.

                                                   18


07-06790-tjt        Doc 559       Filed 10/18/19   Entered 10/18/19 17:14:41       Page 18 of 144
Description Salaried Employees’ Retirement Plan Trans-Industries, Inc.”72 It identified the Plan

Trustees and described their authority, in relevant part, this way:

            1.     Brief Description of the Plan

                          The Retirement Plan is a non-discriminatory, portable, rapidly
                   vesting IRS “Qualified” and completely Company-financed
                   retirement plan for salaried employees of Trans-Industries, Inc., and its
                   subsidiary companies.

            ...

            5.     Board of Trustees

                   a.       Investment of all assets (contributions plus
                            earnings) of the Plan shall be administered by a
                            Board of Trustees consisting of the Chairman,
                            Trans-Industries, Inc., the Treasurer, Trans-
                            Industries, Inc., and one other person appointed by
                            the Board of Directors, Trans-Industries, Inc.

                   ....

                   d.       Trustees are authorized to pay all reasonable administrative and
                            operating expenses from Plan proceeds and, at their discretion
                            may hire or appoint a professional Plan Manager or Fund
                            Trustee(s) to administer the Plan and/or its investments, or
                            retain or engage one or more investment counselors.

            6.     Investments

                           Trustees may invest Plan funds in stocks of public
                   companies; high quality corporate, municipal or governmental
                   bonds; mutual funds; certificates of deposit; developed or income-
                   producing real estate; first mortgages; or other appropriate
                   investment vehicles of readily determinable value which in their
                   sole discretion offer the best opportunities for generous return
                   at acceptable risk.

            ....

       72
            Id. at DC00212-DC00219.

                                                     19


07-06790-tjt            Doc 559   Filed 10/18/19     Entered 10/18/19 17:14:41       Page 19 of 144
            12. Termination

                         The plan is intended to be a permanent benefit for Trans-
                 Industries employees. However, it may be amended, or terminated
                 upon six (6) months advance written notice, by the Board of
                 Directors of Trans-Industries, Inc. to the Trustees and the
                 participants. Upon notice of such impending termination, the
                 Trustees shall proceed to convert all Plan assets to cash and, after
                 providing for payment of all Plan debts and obligations, terminate
                 said Plan and make full and complete distribution of funds in lump
                 sum to participants in proportion with their interests.

                          It is specifically understood that amounts credited to
                 participants’ accounts are non-forfeitable upon termination or
                 partial termination of the Plan. Further, in the case of a merger or
                 consolidation with another plan, or transfer of assets or liabilities to
                 another plan, each participant shall be entitled to the same or
                 greater benefit as if the Plan had terminated.73

       After Kosanke received Fields’ February 15, 2002 letter, Kosanke had a discussion with

Fields in which he told Fields “[t]hat [he] was concerned too . . . [a]nd yes, the [P]lan was

dependent upon the success of the company at that point.”74 Kosanke also expressed his concern

about the Plan being invested in more than 50% of company stock, in conversations with Sue

Hornung and Bud Dealey, who were participants with sizeable balances in the Plan, with his

assistant, Keith LaCombe, and with possibly “three, four, [or] five other people.”75

F. Kosanke expresses concern to Coenen in early 2002

       In early 2002, Kosanke brought up to Coenen the problem that by then, more than 50% of

the Plan’s assets consisted of company stock (both preferred stock and common stock), and



       73
            Id (emphasis added).
       74
            Trial Tr. (Docket # 533) at 108.
       75
            Trial Tr. (Docket # 536) at 136, 205-06.

                                                       20


07-06790-tjt       Doc 559      Filed 10/18/19         Entered 10/18/19 17:14:41      Page 20 of 144
Kosanke suggested that maybe it was time for the Plan to “unload” some of the common stock.76

According to Kosanke, Coenen “didn’t want to hear anything [Kosanke] had to say” because

Coenen was the one who was doing all of the investment for the Plan.77 At that time, Kosanke

did not consider “having a third party come in and evaluate the prudence of the [P]lan’s

investments” because it was so “obvious” that there was a problem with the mix of the assets in

the Plan.78

G. Amherst Capital Partners, L.L.C. Values the Series A Preferred Stock in October 2003

        Before the Plan paid Trans-Industries, Inc. the $1.9 million to purchase the Series A

Preferred Stock, no market valuation study of the stock was performed. It was not until more

than two years later, on October 16, 2003, that such a valuation study was completed by Amherst

Capital Partners, L.L.C. (“Amherst”). Amherst was hired “to estimate the market value for 100%

of the privately held Series A [P]referred stock of Trans[-]Industries, Inc. . . . on June 30, 2003

and December 31, 2002.”79 Amherst valued the Series A Preferred Stock at $1,964,879 as of

December 31, 2002, and at $1,906,671 as of June 30, 2003.80 The valuation relied on financial

information that Trans-Industries, Inc. provided to Amherst, including “the book values [of

assets] contained in the audited statements of [Trans-Industries, Inc.],” and the fact that

“management ha[d] indicated a desire to complete redemption of the preferred shares over


        76
             Trial Tr. (Docket # 533) at 109, 111.
        77
             Id.
        78
             Id. at 110.
        79
           Confidential Preferred Stock Valuation dated October 16, 2003 by Amherst Capital Partners,
L.L.C. (Pl.’s Trial Ex. 63) at pdf. p. 5.
        80
              Id. at pdf. pp. 6, 18.

                                                        21


07-06790-tjt         Doc 559           Filed 10/18/19   Entered 10/18/19 17:14:41   Page 21 of 144
the 2004-2005 time frame.”81 Amherst’s valuation study noted that Trans-Industries, Inc. had

not been paying dividends on the Series A Preferred Stock. Based on that fact, Amherst

compared the Series A Preferred Stock to publicly-traded preferred stocks not paying dividends.

Amherst’s valuation study stated, in relevant part:

            The quantity of comparable, publicly traded preferred stocks that are not
            paying dividends is quite limited. Of the 75 preferred stocks listed in
            Attachment F that have suspended dividend payment, the majority of the
            firms are in bankruptcy (e.g., Enron, Worldcom) and have minimal chance
            of paying significant amounts out to the preferred shareholders. These
            stocks trade at distressed values that are a fraction of the total book value of
            the liquidation preference and accrued dividends.

            Only a small number of shares have maintained value after suspension of
            dividends. These shares belong to companies where financial difficulties
            are being encountered, but the market believes substantial payment of the
            amount due will be made at some undetermined future date.82

       Amherst’s October 16, 2003 valuation report further noted that: “on June 30, 2003,

[Trans-Industries, Inc.] was facing a severe cash shortage and contemplating bankruptcy;”

“dividend payments had been suspended;” Trans-Industries, Inc. was a small company;

the stock of Trans-Industries, Inc. was thinly traded; and that all of these facts increased

the risk of holding the Series A Preferred Stock.83 Nevertheless, Amherst stated that it was

“probable the next valuation done subsequent to June 30, 2003 [would] show a market increase

in total share value,” if the changes management had made to the structure of the company and

its lending situation yielded the expected result of moving the company’s performance in a



       81
            Id. at pdf. pp. 5, 13, 18 (emphasis added).
       82
            Id. at pdf. p. 16.
       83
            See id. at pdf. p. 17 Paragraphs 3-4 (emphasis added).

                                                     22


07-06790-tjt        Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41       Page 22 of 144
positive direction, given Trans-Industries, Inc.’s expressed “desire to complete redemption

of the [Series A Preferred Stock] over the 2004-2005 time frame.”84

        Amherst updated the original stock valuation on December 21, 2004, opining that as of

December 31, 2003, the Series A Preferred Stock was worth $2,035,614 and that as of September

30, 2004, the stock was worth $2,087,843.85 Amherst later performed a third valuation, dated

November 15, 2005, finding that as of December 31, 2004 the fair market value of the Series A

Preferred Stock was $2,378,019, and that as of September 30, 2005, the fair market value of the

Series A Preferred Stock was $980,874.86

        The valuation of the Series A Preferred Stock in each of Amherst’s three valuation

reports “assumed that [Trans-Industries, Inc.] would redeem the preferred stock in the near

future.”87

        The three Amherst reports showed that value of the Series A Preferred Stock, including

accrued dividends, was, as the years progressed, an increasing percentage of the total Trans-

Industries, Inc. equity.88 In his expert report, Witz prepared a table which reflected this:




        84
             Id. at pdf. p. 18 (emphasis added).
        85
             See Pl.’s Trial Ex. 64 at pdf. p. 6.
        86
             See Pl.’s Trial 65 at pdf. p. 5.
        87
             Witz’s Expert Report (Pl.’s Trial Ex. 93) at 9 ¶ 28(H) & n.43 (emphasis added).
        88
           See Pl.’s Trial Ex. 63 (Amherst’s Oct. 16, 2003 report) at 6; Pl.’s Trial Ex. 64 (Amherst’s Dec.
21, 2004 report) at 13; Pl.’s Trial Ex. 65 (Amherst’s Nov. 15, 2005 report) at 9; Pl.’s Trial Ex. 93 (Witz’s
Expert Report) at 8 ¶ 28(D).

                                                     23


07-06790-tjt         Doc 559       Filed 10/18/19    Entered 10/18/19 17:14:41          Page 23 of 144
                                Date of Value              Preferred Share Value as a
                                                               Percent of Equity
                                  12-31-02                              24%
                                  6-30-03                               27%
                                  12-31-03                              39%
                                  9-30-04                               45%
                                  12-31-04                              100%
                                  9-30-05                              59%89


       Amherst’s three reports show “a consistent pattern of credit downgrading” for the Series

A Preferred Stock.90 In its October 16, 2003 report, Amherst rated the Series A Preferred Stock

“the lowest investment grade rating and just above non-investment grade.”91 In Amherst’s

December 21, 2004 report, Amherst rated the Series A Preferred stock “just above the highly

speculative ratings and just below the lowest investment grade rating.”92 In its November 14,

2005 report, Amherst rated the Series A Preferred Stock in “credit ratings that fall into the Highly

Speculative category.”93

H. The Plan as amended in 2004, when Kosanke became a named Trustee

       On January 11, 2004, the Plan was amended, with an effective date of January 1, 2003.94



       89
            Witz’s Expert Report (Pl.’s Trial Ex. 93) at 8 ¶ 28(D).
       90
            Id. at 8 ¶ 28(E).
       91
            Witz’s Expert Report at 8 ¶ 28(E)(I); see also Pl.’s Trial Ex. 63 at pdf. p. 14.
       92
            Witz’s Expert Report at ¶ 28(E)(ii); see also Pl.’s Trial Ex. 64 at pdf. p. 14.
       93
            Witz’s Expert Report at ¶ 28(E)(iii); see also Pl.’s Trial Ex. 65 at pdf. p. 10.
       94
            See Pl.’s Trial Ex. 2 at TBA 0078-0079, TBA 0102, TBA 0109, TBA 0115.

                                                      24


07-06790-tjt       Doc 559         Filed 10/18/19     Entered 10/18/19 17:14:41               Page 24 of 144
Kosanke and Coenen executed various documents that amended the Plan. One of those

documents was entitled “Adoption Agreement for The Benefit Advantage, Inc. Non-Standardized

401(k) Profit Sharing Plan and Trust” (the “Adoption Agreement”).95

        Under the Adoption Agreement, Trans-Industries, Inc. “adopt[ed] The Benefit Advantage,

Inc. Prototype Non-Standardized 401(k) Profit Sharing Plan and Trust” and elected various other

provisions. Although The Benefit Advantage, Inc. “completely filled out” the Adoption

Agreement, Kosanke provided The Benefit Advantage, Inc. with the information it needed to do

so, and Kosanke and Coenen received a copy of the Adoption Agreement, and had an opportunity

to review it and “ma[k]e any necessary changes [to it they] thought appropriate[,]” before signing

it.96

        The Adoption Agreement stated that “Kai Kosanke” and “Dale S. Coenen” would “serve

as discretionary Trustee(s) over assets not subject to control by a corporate Trustee.”97

Consistent with this statement, on January 11, 2004, “Kai Kosanke” and “Dale S. Coenen”

signed the Adoption Agreement as Trustees.98 The Plan, as amended in 2004, provided that

“‘Trustee’ means the person or entity named in the Adoption Agreement, or any successors

thereto.”99

        The Adoption Agreement stated that the Plan Administrator was the “Employer” (Trans-


        95
             See, e.g., Pl.’s Trial Ex. 2 at TBA 0078-TBA 0102, TBA 0109, TBA 0115. Id. at TBA 0078.
        96
           Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 181-82, 192-93; Tr. of Coenen Dep. (Pl.’s Trial Ex.
82) at 24-25.
        97
             Pl.’s Trial Ex. 2 at TBA 0079 at ¶ 10; Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 191.
        98
             Pl.’s Trial Ex. 2 at TBA 0102.
        99
             Id. at TBA 0016 ¶ 1.80.

                                                      25


 07-06790-tjt       Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41          Page 25 of 144
Industries, Inc.).100 And in addition to signing as Plan Trustees, Kai Kosanke and Dale S. Coenen

also signed the Adoption Agreement on behalf of the “PARTICIPATING EMPLOYER, Trans-

Industries, Inc.”101

        Another document that amended the Plan was entitled “EGTRRA [(Economic Growth

and Tax Relief Reconciliation Act of 2001)] Amendment to the Trans-Industries, Inc.

Employee’s 401[(k)] Profit Sharing Plan & Trust.”102 Kosanke signed this document on January

11, 2004 on behalf of Trans-Industries, Inc., the “EMPLOYER.”103 That same day, Kosanke

signed another document that amended the Plan, entitled “Trans-Industries, Inc. Employee’s

401[(k)] Profit Sharing Plan & Trust Post-EGTRRA Amendment,” on behalf of Trans-Industries,

Inc. and its subsidiaries, the “EMPLOYER.”104

        The Plan, as amended, states who the fiduciaries of the Plan are and describes the powers

and duties of those fiduciaries.

        Paragraph 10.12 of the Plan states that “[t]he ‘named Fiduciaries’ of this Plan are (1) the

Employer, (2) the Administrator, (3) the Trustee (if the Trustee has discretionary authority as

elected in the Adoption Agreement or as otherwise agreed upon by the Employer and the

Trustee)[.]”105



        100
              Id. at TBA 0080 ¶ 11.a, TBA 0102.
        101
              Id. at TBA 0102.
        102
              Id. at TBA 0104-TBA 0109.
        103
              Id. at TBA 0109.
        104
              Id. at TBA 0115.
        105
              Id. at TBA 0059.

                                                  26


07-06790-tjt        Doc 559      Filed 10/18/19   Entered 10/18/19 17:14:41       Page 26 of 144
        Paragraph 7.2(a) of the Plan provides, in relevant part, that

                           if the Employer in the Adoption Agreement . . .
                           designates the Trustee to administer all or a portion
                           of the trust as a discretionary Trustee . . . then the
                           Trustee has the discretion and authority to invest,
                           manage, and control those Plan assets except . . .
                           those assets which are subject to the investment
                           direction of a Participant . . . or an Investment
                           Manager, the Administrator, or other agent
                           appointed by the Employer.”106

Because the Adoption Agreement states that “Kai Kosanke” and “Dale S. Coenen” would “serve

as discretionary Trustee(s) over assets not subject to control by a corporate Trustee,”107 both

Kosanke and Coenen had “discretion and authority to invest, manage, and control those Plan

assets” under Paragraph 7.2(a) of the Plan.

              Paragraph 7.2(c) of the Plan lists powers of the Trustee, in relevant part:

                    (c)     The Trustee, in addition to all powers and authorities under
                    common law, statutory authority, including the Act, and other
                    provisions of this Plan shall have the following powers and
                    authorities to be exercised in the Trustee’s sole discretion:

              ...

                    (2)    To sell, exchange, convey, transfer, grant options to
                           purchase, or otherwise dispose of any securities or other
                           property held by the Trustee . . . .108

        Paragraph 2.4 of the Plan describes the powers and duties of the Administrator of the

Plan. Of the following stated powers and duties, the Court has bolded the ones that Kosanke has


        106
              Id. at TBA 0048.
        107
              Pl.’s Trial Ex. 2 at TBA 0079 at ¶ 10 (emphasis added); Tr. of Kosanke Dep. (Pl.’s Trial Ex.
83) at 191.
        108
              Pl.’s Trial Ex. 2 at TBA 0048.

                                                     27


07-06790-tjt         Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41          Page 27 of 144
testified to having performed, in his deposition and trial testimony:

          2.4 POWERS AND DUTIES OF THE ADMINISTRATOR

               The primary responsibility of the Administrator is to administer the
          Plan for the exclusive benefit of the Participants and their Beneficiaries,
          subject to the specific terms of the Plan. The Administrator shall administer
          the Plan in accordance with its terms and shall have the power and
          discretion to construe the terms of the Plan and determine all questions
          arising in connection with the administration, interpretation, and application
          of the Plan. Benefits under this Plan will be paid only if the Administrator
          decides in its discretion that the applicant is entitled to them. Any such
          determination by the Administrator shall be conclusive and binding upon all
          persons. The Administrator may establish procedures, correct any defect,
          supply any information, or reconcile any inconsistency in such manner and
          to such extent as shall be deemed necessary or advisable to carry out the
          purpose of the Plan: provided however, that any procedure, discretionary
          act, interpretation or construction shall be done in a nondiscriminatory
          manner based upon uniform principles consistently applied and shall be
          consistent with the intent that the Plan continue to be deemed a qualified
          plan under the terms of Code Section 40l(a), and shall comply with the
          terms of the Act and all regulations issued pursuant thereto. The
          Administrator shall have all powers necessary or appropriate to accomplish
          its duties under this Plan.

               The Administrator shall be charged with the duties of the general
          administration of the Plan and the powers necessary to carry out such
          duties as set forth under the terms of the Plan, including, but not limited to
          the following:

                       (a) the discretion to determine all questions relating to
               the eligibility of an Employee to participate or remain a
               Participant hereunder and to receive benefits under the Plan;

                       (b) the authority to review and settle all claims against the
               Plan, including claims where the settlement amount cannot be
               calculated or is not calculated in accordance with the Plan’s benefit
               formula. This authority specifically permits the Administrator
               to settle, in compromise fashion, disputed claims for benefits
               and any other disputed claims made against the Plan;

                      (c) to compute, certify, and direct the Trustee with
               respect to the amount and the kind of benefits to which any


                                                 28


07-06790-tjt     Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41        Page 28 of 144
               Participant shall be entitled hereunder;

                       (d) to authorize and direct the Trustee with respect to
               all discretionary or otherwise directed disbursements from the
               Trust Fund;

                     (e) to maintain all necessary records for the
               administration of the Plan;

                      (f) to interpret the provisions of the Plan and to make
               and publish such rules for regulation of the Plan that are consistent
               with the terms hereof;

                     (g) to determine the size and type of any Contract to be
               purchased from any Insurer and to designate the Insurer from
               which such Contract shall be purchased;

                      (h) to compute and certify to the Employer and to the
               Trustee from time to time the sums of money necessary or
               desirable to be contributed to the Plan;

                      (I) to Consult with the Employer and the Trustee
               regarding the short and long-term liquidity needs of the Plan
               in order that the Trustee can exercise any investment
               discretion (if the Trustee has such discretion), in a manner
               designed to accomplish specific objectives;

                       (j) to prepare and implement a procedure for notifying
               Participants and Beneficiaries of their rights to elect Joint and
               Survivor Annuities and Pre-Retirement Survivor Annuities if
               required by the Plan, Code and Regulations hereunder;

                      (k) to assist Participants regarding their rights,
               benefits, or elections available under the Plan;

                       (l) to act as the named Fiduciary responsible for
               communicating with Participants; as needed to maintain Plan
               compliance with Act Section 404(c) (if the Employer intends to
               comply with Act Section 404(c)) including but not limited to, the
               receipt and transmission of Participants’ directions as to the
               investment of their accounts under the Plan and the formation of
               policies, rules, and procedures pursuant to which Participants may
               give investment instructions with respect to the Investment of their


                                                29


07-06790-tjt    Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41          Page 29 of 144
                 accounts; and

                        (m) to determine the validity of, and take appropriate
                 action with respect to, any qualified domestic relations order
                 received by it.109

       Paragraph 6.4(a) of the Plan provides that “[i]f a Participant’s employment with the

Employer is terminated for any reason other than death, Total and Permanent Disability, or

retirement, then . . . the Administrator shall direct that the entire Vested portion of the

Terminated Participant’s Combined Account be payable to such Terminated Participant provided

the conditions, if any, set forth in the Adoption Agreement have been satisfied.”110

       Paragraph 10.15 of the Plan provides that “[a]ll provisions of this Plan shall be

interpreted and applied in a uniform, nondiscriminatory manner.”111

       The Plan gives the Employer the right to terminate the Plan. Paragraph 8.2 of the Plan

provides:

                         (a) The Employer shall have the right at any time to
                 terminate the Plan by delivering to the Trustee and Administrator
                 written notice of such termination. Upon any full or partial
                 termination all amounts credited to the affected Participants’
                 Combined Accounts shall become 100% Vested and shall not
                 thereafter be subject to forfeiture and all unallocated amounts,
                 including Forfeitures, shall be allocated to the accounts of all
                 Participants in accordance with the provisions hereof.

                          (b) Upon the full termination of the Plan, the Employer
                 shall direct the distribution of the assets to Participants in a manner
                 that is consistent with and satisfies the provisions of Section 6.5.
                 Distributions to a Participant shall be made in cash (or in property


       109
             Id. at TBA 0018-0019 (emphasis added).
       110
             Id. at TBA 0036.
       111
             Id. at TBA 0060.

                                                   30


07-06790-tjt       Doc 559       Filed 10/18/19    Entered 10/18/19 17:14:41         Page 30 of 144
                  if permitted in the Adoption Agreement) or through the purchase of
                  irrevocable nontransferable deferred commitments from the
                  Insurer. Except as permitted by Regulations, the termination of the
                  Plan shall not result in the reduction of “Section 411(d)(6)
                  protected benefits” as described in Section 8.l(e).112

        Paragraph 7.14 of the Plan increased the maximum amount of “qualifying employer

securities” that the Plan could acquire and hold from 50% to 100%. It stated, in relevant part:

              The Trustee shall be empowered to acquire and hold “qualifying Employer
              securities” and “qualifying Employer real property,” as those terms are
              defined in the Act. However, no more than one hundred percent (100%), in
              the case of a Profit Sharing Plan or 401(k) Plan, . . . of the fair market value
              of all the assets in the Trust Fund may be invested in “qualifying Employer
              securities” and “qualifying Employer real property.”113

        Importantly, the Plan did not expressly provide procedures for Kosanke and Coenen to

allocate, as between themselves, any of their fiduciary responsibilities as named Trustees.

I. The Summary Plan Description of the Plan as amended in 2004

              The Benefit Advantage, Inc. also prepared a summary plan description which was

provided to all Plan participants, which was designed to help them better understand the various

provisions of the Plan, as amended in 2004, and their rights under the Plan. It was entitled

“Trans-Industries, Inc. Employees’ 401[(k)] Profit Sharing Plan & Trust Summary Plan

Description” (the “Summary Plan Description”).114 The Summary Plan Description stated, in


        112
              Id. at TBA 0055-0056 (“TERMINATION”).
        113
              Id. at TBA 0054 (“EMPLOYER SECURITIES AND REAL PROPERTY”).
        114
            Pl.’s Trial Ex. 95; see also Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 188; Trial Tr. (Docket
# 533) at 51-53. A summary plan description is created after the employer, who is sponsoring the plan,
signs a prototype plan (a plan that is pre-filed with the Internal Revenue Service for preapproval) and an
adoption agreement (part of the plan where the sponsoring employer may make all of its choices in terms
of requirements for eligibility, matching contributions, etc.) is signed. It serves the disclosure
requirement to the plan participants. Trial Tr. (Docket # 534) at 74 (testimony of Witz). The Court notes
that during his deposition, Kosanke stated that the Summary Plan Description which listed him as one of

                                                     31


07-06790-tjt        Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41          Page 31 of 144
relevant part, that Trans-Industries, Inc. is the Plan Administrator, and that Kosanke and Coenen

are the Trustees of the Plan. It states the following, under the caption “Trustee Information”:

                           All money that is contributed to the Plan is held in a
                           trust fund. The Trustees are responsible for the
                           safekeeping of the trust fund. The trust fund
                           established by the Plan’s Trustees will be the
                           funding medium used for the accumulation of assets
                           from which benefits will be distributed.

                           The names and address of the Plan’s Trustees are:
                           Kai Kosanke, Trustee
                           Dale S. Coenen, Trustee
                           2637 N. Adams Road
                           Rochester Hills, Michigan 48309115

        Article XI of the Summary Plan Description, captioned “Protected Benefits,” explains

that the general rule is that each participant’s “vested interest” in the Plan cannot be alienated,

but it states that there are two exceptions to this rule. One of those exceptions is that if you are a

participant in the Plan

                           involved with the Plan’s operation . . . [and i]f you
                           are found liable for any action that adversely affects
                           the Plan, the Administrator can offset your benefits
                           by the amount that you are ordered or required by a
                           court to pay the Plan. All or a portion of your
                           benefits may be used to satisfy any such obligation
                           to the Plan.116

J. Fiduciary liability coverage


the Trustees, and which was provided to the Plaintiff Trustee out of Trans-Industries, Inc.’s document
files, was provided to all of the Plan participants. At trial, Kosanke stated that he didn’t know if the
version in which he was listed as a Trustee was the version that went out to the Plan participants. He
alleged that another version in which he was not listed as a Trustee went out to the Plan participants. But
Kosanke did not produce that alleged other version, and it is not in the record.
        115
              Pl.’s Trial Ex. 95 at 23.
        116
              Id. at 17.

                                                     32


07-06790-tjt         Doc 559       Filed 10/18/19    Entered 10/18/19 17:14:41         Page 32 of 144
        Until the Debtors filed bankruptcy, Trans-Industries, Inc. had liability coverage for the

fiduciaries of the Plan. In procuring the fiduciary liability coverage, “the intent was to cover

anybody that worked with the [P]lan, whether they were a fiduciary or not[;]” namely the

assistant treasurer, (which was either Keith LeComb or Paul Clemo depending on the time frame

involved); Coenen and Kosanke.117

K. Some of the duties actually performed for the Plan by Kosanke and Coenen

        Kosanke performed numerous administrative functions for the Plan.118 As discussed in

Parts II.H and IV of this Opinion, both Coenen and Kosanke were named Trustees of the Plan

with authority over the investment of Plan assets. Despite this, in practice, Coenen always

determined what investments the nonparticipant-directed, profit-sharing portion of Plan (the

“Plan assets”) made and retained.119

L. The liquidity problems with the Plan

        In March 2004, Richard Solon (“Solon”), became the President and Chief Operating

Officer (“COO”), of Trans-Industries, Inc., and a member of the Board.120 In August 2004, Solon

fired Fields from his position as President of Transign, Inc.121 On August 28, 2004, after Solon

fired him, Fields wrote a letter addressed to Kosanke, with copies to Solon and to Coenen,


        117
              Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 120-22, 139, 146-48, 188-89.
        118
           Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 12, 16, 26-27, 30-31, 33, 65, 122, 130-34, 188-89,
199-200; see also Tr. of Coenen Dep. (Pl.’s Trial Ex. 82) at 24-25, 31-32, 37, 45-52, 116-17, 124-29; Tr.
of Solon Dep. (Pl.’s Trial Ex. 84) at 145-46; Pl.'s Trial Ex. 103 (Form 5500 for 2003) at 1; Pl.’s Trial Ex.
104 (Form 5500 for 2004) at 1; Trial Tr. (Docket # 533) at 49, 65, 73, 80-81.
        119
              Tr. of Coenen Dep. (Pl.’s Trial Ex. 82) at 21, 34.
        120
              Tr. of Solon Dep. (Pl.’s Trial Ex. 84) at 22-23.
        121
              Tr. of Fields Dep. (Pl.’s Trial Ex. 85) at 15, 21.

                                                        33


07-06790-tjt        Doc 559       Filed 10/18/19        Entered 10/18/19 17:14:41        Page 33 of 144
requesting payment of his entire vested interest in the Plan.122 Fields’s vested interest was about

36% of the Plan assets, which had a stated total value of approximately $3.9 million as of August

31, 2004.123 Trans-Industries, Inc. reported to Fields “that he ha[d] a profit sharing balance of

approximately $1.4 million as of August 31, 2004.”124 But as of that date, 70% of the Plan assets

consisted of preferred and common stock of Trans-Industries, Inc.125 Fields’s request created a

liquidity crisis for the Plan, because even if Trans-Industries, Inc. liquidated all of the Plan’s

investments other than the stock it held in Trans-Industries, Inc., there would be a shortfall of

more than $300,000.00 in cash needed to pay Fields his vested interest in full.126

M. Options considered for dealing with the Plan’s liquidity crisis

        In response to this liquidity crisis, Trans-Industries Inc. hired Relational Advisors, later

known as RA Capital Advisors, LLC, to advise it.127 In addition, upon the advice of Robert Paul

Anderson (“Anderson”), who was outside legal counsel for Trans-Industries, Inc., and Secretary

to the Board of Trans-Industries, Inc.,128 Coenen, Kosanke, and Anderson met with Charles Kelly

(“Kelly”), an attorney who, according to Anderson, was more experienced in ERISA issues than


        122
              Pl.’s Trial Ex. 14.
        123
              See Oct. 6, 2004 Memo (Pl.’s Trial Ex. 26) at 2.
        124
              Id.
        125
              Id.
        126
              Id.
        127
              Tr. of Coenen Dep. (Pl.’s Trial Ex. 82) at 156; Tr. of Solon Dep. (Pl.’s Trial Ex. 84) at 48-49.
        128
           Anderson’s duties as Secretary of the Board of Trans-Industries, Inc. included regularly
attending meetings of the Board of Directors; keeping the Minutes of those meetings; attending the
Annual Meeting of Shareholders, filing a report at that meeting, and preparing some resolutions. Tr. of
Anderson Dep. (Pl.’s Trial Ex. 86) at12-14.

                                                       34


07-06790-tjt         Doc 559        Filed 10/18/19     Entered 10/18/19 17:14:41           Page 34 of 144
he was, to discuss the Plan’s liquidity problems.129

       On September 17, 2004, the Board held a meeting to discuss the June 5, 2001

Transaction, in which the Plan had paid Trans-Industries, Inc. $1.9 million for the Series A

Preferred Stock.130 By decision of the Board, “[o]n the advice of counsel and on its own

initiative, [Trans-Industries, Inc.] . . . decided to unwind [the June 5, 2001 Transaction]” and “to

appoint two of its Directors who were not involved in [the June 5, 2001 Transaction; namely

James O’Brien (“O’Brien”) and Solon,)] to make a recommendation of a method and formula for

unwinding the transaction.”131

       After the Board’s September 17, 2004 meeting, attorney Kelly prepared a memorandum

dated October 6, 2004 (the “Kelly Memorandum”).132 The Kelly Memorandum stated that the

administrator of the Plan is Trans-Industries, Inc. and “the Individual Trustees who serve as

discretionary Trustees over the assets of the [P]lan are Kai Kosanke and Dale Coenen.”133 The

Kelly Memorandum raised serious concerns about possible breaches of fiduciary duty under

ERISA based on the June 5, 2001 Transaction, and the continued retention of the Series A

Preferred Stock in the Plan, and warned that “ERISA and IRS provide for substantial penalties

and personal liability of fiduciaries,” and that “‘an ERISA Event’ would place [Trans-Industries,




       129
             Id. at 6-9, 11-19, 34-42.
       130
             Memorandum prepared by Anderson dated November 22, 2004 (Pl.’s Trial Ex. 32).
       131
           Memorandum prepared by Anderson dated November 22, 2004 (Pl.’s Trial Ex. 32); see also
Tr. of Anderson Dep. (Pl.’s Trial Ex. 86) at 76-77.
       132
             Pl.’s Trial Ex. 26.
       133
             Id. at 9.

                                                    35


07-06790-tjt        Doc 559        Filed 10/18/19   Entered 10/18/19 17:14:41      Page 35 of 144
Inc.] in violation of its [current credit arrangement] covenants.”134 The Kelly Memorandum had

an attachment entitled “Fiduciary Responsibility Under ERISA,” which contained a detailed

explanation of relevant ERISA law and included the following topic headings: “Basic Duty of

Fiduciary;” “The Exclusive Benefit Rule;” “The Prudent Man Rule;” The Diversification


        134
              Id. at 2 ¶¶ II.D-II.E. The Kelly Memorandum included the following:

                  II. Initial Concerns

                  A.       Did the original acquisition of the [Series A P]referred
                           [S]tock breach the fiduciary standards established by
                           ERISA?

                  B.       Does continuing to hold the [Series A P]referred [S]tock
                           in the portfolio [of the Plan] violate ERISA
                           requirements?

                           I.      Exclusive Benefit Rule - Investments must be
                                   made for the exclusive benefit of the Plan
                                   participants and beneficiaries.

                           ii.     Prudent Investor Rule: diversification, liquidity
                                   and rate of return.

                  C.       Compliance with Plan documents

                           I.      Was the [Series A] Preferred [S]tock invested
                                   “exclusively” for the benefit of the participants
                                   and beneficiaries as required by ERISA (see
                                   memorandum attached as Exhibit “C”)?

                           ii.     Does the current Plan document require
                                   divestment of the [Series A P]referred [S]tock.

                  D.       ERISA and IRS provide for substantial penalties and
                           personal liability of fiduciaries.

                  E.       Under [Trans-Industries, Inc.’s] current credit
                           arrangement, an “ERISA Event” would place [Trans-
                           Industries, Inc.] in violation of its [current credit
                           arrangement] covenants.

Id. at pdf. pp. 2-3.

                                                      36


07-06790-tjt           Doc 559    Filed 10/18/19      Entered 10/18/19 17:14:41        Page 36 of 144
Requirement;” “Compliance With Plan Documents;” “Co-Fiduciary Liability;” “Remedial

Action Requirement;” “ERISA’s Prohibited Transaction Rules;” and “Covenants,

Representations and Warranties in Credit and Security Agreement Between Trans-Industries, Inc.

and Affiliated Companies and The Huntington National Bank.”135

          The Kelly Memorandum stated that “[i]f the action called for by [a] plan provision is

inconsistent with ERISA, the fiduciary is obligated to ignore the plan provision.”136 The Kelly

Memorandum also explained that “[i]f a fiduciary becomes aware of a breach of duty by a co-

fiduciary, the fiduciary must try to remedy the breach.”137 In this regard, the Kelly Memorandum

stated:

                A plan fiduciary, plan sponsor, party in interest, or other person in a position
                to correct a breach may avoid assessment of civil penalties under ERISA
                Section 502(1) for possible breaches of fiduciary duties by correcting such
                breaches, and reporting them to [the DOL’s] Pension and Welfare Benefits
                Administration (“PWBA”) pursuant to PWBA’s Voluntary Fiduciary
                Correction Program (VFC Program). To participate in the VFC Program,
                the plan official must:

                               1. Identify the violation;

                               2. Correct the specific violations identified;

                               3. Restore any plan losses and profits with interest;

                               4. Notify participants and beneficiaries; and

                               5. File an application including documents evidencing
                                  corrected financial transactions with the appropriate



          135
                Id. at pdf. pp. 9-17.
          136
                Id. at pdf. p. 11.
          137
                Id. at pdf. p. 12-13.

                                                         37


07-06790-tjt            Doc 559         Filed 10/18/19   Entered 10/18/19 17:14:41        Page 37 of 144
                              PWBA regional office.138

       After he prepared the Kelly Memorandum, Kelly met with Coenen, Kosanke, and

Anderson to discuss it.139 At that meeting, Kelly expressed his concern that the June 5, 2001

Transaction may have run afoul of ERISA, and advised Coenen, Kosanke, and Anderson that the

Plan’s purchase of the Series A Preferred Stock should be unwound.140 Kelly also advised

Coenen, Kosanke, and Anderson that Trans-Industries, Inc. should consult with “a full fledged

ERISA firm.”141 According to Anderson, the meeting ended with a lot of open issues, and the

understanding that Coenen and Kosanke were going to have to come up with some plans to

address those issues.142

       On October 25, 2004, Relational Advisors prepared a confidential memorandum entitled

“Trans-Industries, Inc. Resolution of Pension Plan Matters” (the “RA Memo”), which had the

stated objective of “creat[ing] a win-win solution for Trans-Industries[, Inc.’s] plan

participants.”143 The RA Memo outlined specific steps that could be taken to resolve the liquidity

problem with the Plan. It listed the steps as follows:

       •          Terminate [P]lan and distribute assets followed by an exchange of existing
                  [Series A P]referred [S]tock for a new redeemable convertible preferred
                  stock.



       138
             Id. at 12.
       139
             Tr. of Anderson Dep. (Pl.’s Trial Ex. 86) at 36-37.
       140
             Id. at 36, 44.
       141
             Id. at 42.
       142
             Id. at 53.
       143
             See Pl.’s Trial Ex. 27 at RA 0038-RA 0045.

                                                     38


07-06790-tjt        Doc 559     Filed 10/18/19       Entered 10/18/19 17:14:41    Page 38 of 144
       •         Liquidate sufficient securities to pay out all but the top eight (8) plan
                 participants.

       •         For Messrs. Coenen and Kosanke, distribute preferred stock only.

       •         For the remaining six (6) plan participants, distribute pro rata the
                 remaining cash plus preferred stock.

       •         Establish new redeemable convertible preferred stock utilizing the
                 following terms:

                          - XX% dividend

                          - Convertible premium of XX% ($XX.XX per share)

                          - Mandatory redemption by the Company at December 31, 2010

                          - forced conversion if [the Company’s] share price closes above 150% of
                          the exercise price for 20 consecutive trading day.

                          - Other normal and customary terms for securities of this type

       C         To the extent that any of the 6 remaining plan participant decline to agree
                 with this distribution plan, Mr. Coenen would agree to substitute up to all
                 of the 587,000 [in Company] shares in exchange for the new preferred
                 stock with such contributed shares to be liquidated as necessary to meet
                 the requirements of these specified plan participants.144

       On November 1, 2004, Relational Advisors prepared a chart listing the objective and the

six specific steps listed in the RA Memo to be taken to resolve the liquidity issue with the Plan.

The only difference between the chart and the RA Memo was that the chart filled in the blanks

for the terms of the new stock in Step 5:

       5.        Establish new redeemable convertible preferred stock utilizing the
                 following terms:

                 a.       3% dividend



       144
             Id. at RA 0043-RA 0045.

                                                   39


07-06790-tjt          Doc 559   Filed 10/18/19     Entered 10/18/19 17:14:41            Page 39 of 144
                  b.          Convertible premium of 31% ($2.35 per share)

                  c.          Mandatory redemption by the Company at December 31, 2010

                  d.          Forced conversion if [the Company’s] share price closes above $150% of
                              the exercise price for 20 consecutive trading days

                  e.          Other normal and customary terms for securities of this type145


       On November 10, 2004, Anderson, Kosanke, Coenen, and Dan Nemes (“Nemes”), a

Certified Public Accountant, met to discuss how to redeem the Series A Preferred Stock owned

by the Plan.146 That meeting was described in a memorandum prepared by Anderson, dated

November 12, 2004 (the “Anderson Memo”).147 The Anderson Memo stated that the Series A

Preferred Stock was valued on the books of Trans-Industries, Inc. at $2,176,000; that Coenen

held a 22% vested interest in the Plan, worth approximately $950,000; and that Coenen was

“willing to take an in-kind distribution/rollover vested percentage in 100% of the [P]lan’s [Series

A P]referred [S]tock.”148 It also stated that “[t]he Plan would either be terminated or Mr.

Coenen would resign as an employee and enter into a consulting agreement with [Trans-

Industries, Inc.], so that he could roll his [Series A P]referred [S]tock into his own separate

IRA.”149

       On November 18, 2004, O’Brien, Solon, and Anderson had a telephone conference to



       145
             Pl.’s Trial Ex. 29.
       146
             Tr. of Anderson Dep. (Pl.’s Trial Ex. 86) at 69-70.
       147
             Pl.’s Trial Ex. 30.
       148
             Id. at 1 ¶¶ 1, 3-4.
       149
             Id. at 2 ¶ 10.

                                                       40


07-06790-tjt           Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41       Page 40 of 144
further discuss how to unwind the June 5, 2001 Transaction. Among other things, they discussed

the possibility of Coenen taking a distribution of his vested interest in the Plan in kind, — i.e., in

the form of shares of the Preferred Stock rather than in the form of cash — and the Plan being

amended to allow for a distribution in kind.150

        Sometime in late 2004, someone at the law firm of Calfee, Halter & Griswold, LLP,

prepared a document entitled “Trans-Industries, Inc. Employee Profit Sharing Plan Issues”

outlining “a course of action designed to resolve issues relating to the . . . Plan” (the “Plan Issues

Document”).151 This document was prepared after various attorneys from that firm, including

Rick Hauer (specializing in employee benefits), Brent Ballard, and Tom Jorgensen, had

participated in a series of meetings with, among others, Joel Reed of RA Capital Advisors, and

Anderson, Solon, Coenen, and Kosanke of Trans-Industries, Inc., to discuss issues caused by the

Plan holding a large amount of the stock of Trans-Industries, Inc.152

        The Plan Issues Document stated that Fields’s interest in the Plan was 35.6%, valued at

$1,451,052.60 as of June 30, 2004.153 In the Plan Issues Document, there was an assumption that

the Plan would be terminated and all participants of the Plan would receive distributions of their



        150
              Memorandum prepared by Anderson dated November 22, 2004 (Pl.’s Trial Ex. 32) at ¶¶ 3-4.
        151
            See Pl.’s Trial Ex. 35; Tr. of Solon Dep. (Pl.’s Trial Ex. 84) at 53-54; Tr. of Brent T. Ballard
Dep. (Pl.’s Trial Ex. 90) at 66-67.
        152
             See Tr. of Brent T. Ballard Dep. (Pl.’s Trial Ex. 90) at 20, 46-52, 62-67; Pl.’s Trial Ex. 42
(letter dated November 8, 2004 from Brent D. Ballard of Calfee, Halter & Griswold, LLP. to Solon
explaining, in relevant part, that the law firm of Calfee, Halter & Griswold, LLP. had “helped to propose
various alternative resolutions to the Plan issues”; and that in any discussion relating to the Plan issues,
the firm’s client was Harry E. Figgie, Jr. and related family members and entities, and “not Trans-
Industries, Inc. or any of its directors, officers or other shareholders” or the Plan or its Trustees).
        153
              Pl.’s Trial Ex. 35 at 4 ¶ V.A.

                                                     41


07-06790-tjt        Doc 559       Filed 10/18/19     Entered 10/18/19 17:14:41           Page 41 of 144
vested interest in the Plan, either in cash or in kind.154 The Plan Issues Document stated that “[i]t

may not be possible to liquidate the Series A Preferred Stock.”155 For this reason, the Plan

Issues Document stated that “[c]onsideration should be given to converting the Series A

Preferred Stock to a Series C Preferred Stock with terms that may be more attractive to

participants to facilitate voluntary in-kind distribution.”156 The Plan Issues Document stated that

Coenen and Kosanke, as Plan Trustees, would be asked to voluntarily take an in-kind distribution

of “newly created” Series C Preferred Stock in full satisfaction of their vested interests in the

Plan. Coenen’s percentage interest in the Plan was calculated at 22.4% and valued at

$913,191.04 as of June 30, 2004, and Kosanke’s percentage interest in the Plan was calculated at

4.6% and valued at $187,364 as of June 30, 2004.157 The Plan Issues Document further stated

that some identified Plan participants, including Fields, would be asked to voluntarily “take some

Series C Preferred Stock in satisfaction of their interests in the [Plan]”;158 and that “[s]ince some

[P]lan participants will be given a choice as to whether to receive a [P]lan distribution in cash or

Series C Preferred Stock, all [P]lan participants must be given the same right to elect to receive

their [P]lan distributions in either cash or Series C Preferred Stock.”159 The Plan Issues

Document “assumed that all participants but the participants named in th[e] outline [as being



       154
             Id. at 1 ¶ I.B.1, 6 ¶¶ VII.D-VII.E.
       155
             Id. at 2 ¶ III.A.
       156
             Id.
       157
             Id. at 2-4 ¶¶ III.A-III.E, IV.A-IV.E.
       158
             Id. at 4 ¶ V.A.
       159
             Id. at 5 ¶ VI.A.

                                                     42


07-06790-tjt        Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41     Page 42 of 144
asked to receive Series C Preferred Stock] w[ould] elect cash.”160

        On November 17, 2004, the Board conducted a regular meeting at which it discussed the

Plan. Present at the meeting were Coenen, O’Brien, Ruben, and Solon. At the meeting the

Board unanimously approved a motion to amend the Plan “to allow for a distribution or roll over

in kind.”161

N. Coenen’s resignation deepens the Plan’s liquidity crisis

        The Plan’s liquidity crisis deepened on March 16, 2005, when Coenen was forced to

resign and became entitled to receive his 22.4% vested interest in the Plan assets, valued at

$913,191.04 as of June 30, 2004.162

O. The June 2005 Plan distributions to Fields and Coenen

        As noted above, one option repeatedly discussed for dealing with the Plan’s liquidity

crisis was to terminate the Plan and make distributions to all of the Plan participants based on

their vested interests in the Plan. But that approach was not followed. Rather than terminating

the Plan, Trans-Industries, Inc. entered into various agreements with Coenen and Fields, under

which Coenen and Fields would receive cash distributions from the Plan, on the condition that

they would use a portion of the cash received to purchase restricted common stock of Trans-

Industries, Inc. from the Company. The Company then would use the money received from such




        160
              Id.
        161
              Nov. 17, 2004 Board Meeting Minutes (Pl.’s Trial Ex. 51) at 8.
        162
           See Pl.’s Trial Ex. 45 (“Agreement for Management Succession, Resignation and Severance
of CEO, and Other Miscellaneous Matters”) at ¶ 1.1 (noting that Coenen’s resignation was effective
March 16, 2005); Pl.’s Trial Ex. 35 at 3 ¶ IV.B.1 (valuing Coenen’s interest in the Plan).

                                                     43


07-06790-tjt        Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41    Page 43 of 144
common stock purchases to redeem Series A Preferred Stock from the Plan.163

        1. Trans-Industries, Inc.’s agreements with Coenen

        On March 16, 2005, the Board; namely Coenen, Harry E. Figgie (“Figgie”), Solon,

O’Brien, Ruben, and H. Sean Mathis; signed a special resolution, which provided for the

resignation of Coenen as CEO of Trans-Industries, Inc., the appointment of Solon in Coenen’s

place; and the making of various agreements with Coenen. Those agreements with Coenen were:

(I) the “Agreement for Management Succession, Resignation and Severance of CEO and Other

Miscellaneous Matters;” (ii) the “Severance Agreement and Release of Claims;” (iii) the “Stock

Purchase Agreement;” (iv) Amendment No. 3 to the Right of First Refusal Agreement; and (v)

the “Stock Restriction Agreement” (collectively, the “Coenen Transaction Agreements”).164

        Trans-Industries, Inc. and Coenen actually executed the Coenen Transaction Agreements,

which were drafted by Anderson, on May 23, 2005, with an effective date of March 16, 2005.

Under the “Agreement for Management Succession, Resignation and Severance of CEO and

Other Miscellaneous Matters,” Coenen resigned as CEO, effective March 16, 2005, but was to

“remain a member of the Board of Directors until his earlier resignation or removal in




        163
              Anderson described the approach taken as follows:

                  In a nutshell, . . . cash distributions were going to be made out to
                  [Coenen and Fields] and they were going to immediately turn around
                  and purchase corporate Trans-Industries[, Inc.] stock. And Trans-
                  Industries[, Inc.] would immediately take the cash and put it into the
                  profit sharing [P]lan and redeem[] the [Series A Preferred Stock].

Tr. of Anderson Dep. (Pl.’s Trial Ex. 86) at 85.
        164
              See Pl.’s Trial Ex. 45.

                                                     44


07-06790-tjt        Doc 559       Filed 10/18/19     Entered 10/18/19 17:14:41             Page 44 of 144
accordance of with the bylaws of [Trans-Industries, Inc.], or otherwise.”165 Coenen also was to

“continue to act as Trustee of the . . . Plan until the earlier of November 16, 2005 or the

termination of the . . . Plan.”166 The Agreement also provided for distribution of Coenen’s

vested interest in the Plan, and its rollover into Coenen’s IRA, conditioned on Coenen using the

distributed amount less $59,000 to purchase common stock from Trans-Industries, Inc.167 The

“Severance Agreement and Release of Claims,” provided for a severance payment of

$120,000.00 to Coenen; health care coverage until November 16, 2005 “at the current employee

cost” to be deducted from the severance payment; and payment for a company vehicle until

November 1, 2005.168

       2. Trans-Industries, Inc.’s stock purchase agreement with Fields

       Fields also entered into an agreement with Trans-Industries, Inc. that required him to

purchase common stock from the Company, after receiving a distribution of his vested interest in

the Plan. Under his “Stock Purchase Agreement” with the Company, Fields agreed to purchase

$400,000 worth of common stock of Trans-Industries, Inc., on the date that he received a

distribution of his vested interest in the Plan.169 This agreement was negotiated at a meeting

between Fields, Solon, Kosanke, and Anderson.170



       165
             Id. at pdf. p. 5 ¶¶ 1.1-1.2.
       166
             Id. at pdf. p. 6 ¶ 1.3.
       167
             Id. at pdf. p. 6 ¶¶ 3.1-3.2.
       168
             Id. at pdf. pp. 12-13 ¶¶ 1-2, 4, 6.
       169
             Pl.’s Trial Ex. 46 at pdf. pp. 2-3 ¶¶ 2.1, 3.1, and 4.1.
       170
             Tr. of Fields Dep (Pl.’s Trial Ex. 85) at 76-77.

                                                      45


07-06790-tjt        Doc 559        Filed 10/18/19     Entered 10/18/19 17:14:41    Page 45 of 144
             3. The impact on the Plan of Trans-Industries, Inc.’s transactions with Coenen
                and Fields

       As a result of the agreements between Trans-Industries, Inc., Coenen and Fields, and the

related transactions under those agreements, only Coenen, Fields and a few other employees

received cash distributions from the Plan in June 2005. On June 17, 2005, the Plan had a cash

balance of $985,068.00. After a series of transactions with, and distributions to, Coenen and

Fields based on their vested interests in the Plan, only $3,719.24 of cash remained in the Plan for

the rest of the approximately 175 Plan participants. The cash distributions from the Plan are

detailed in a document entitled “Trans Industries, Inc. Profit Sharing Plan Cash Transaction

‘Checklist’ June 17, 2005.”171 It shows the following:

                                                         Date        Activity       Balance

             Cash Balance                                6/17/05      985,068.00    985,068.00
             Coenen Distribution                         6/21/05       (59,000.00) 926,068.00
             Coenen IRA Outgoing Wire                    6/21/05     (910,763.65)     15,304.35
             Misc. Employee Distributions                6/21/05        (2,247.11)    13,057.24
             Loan from TI                                6/21/05        15,000.00    28,057.24
             Coenen IRA Incoming Wire to TI              6/23/05              0.00    28,057.24
             TI Wire (Coenen)                            6/23/05       910,763.65   938,820.89
             Figgie Wire to TI                           6/22/05              0.00  938,820.89
             Figgie Wire (From TI)                       6/24/05       250,000.00 1,188,820.89
             Fields IRA Outgoing Wire                    6/29/05     (410,000.00)    778,820.89
             Fields IRA Incoming Wire to TI              6/30/05             0.00    778,820.89
             Fields Wire From TI                         6/30/05      400,000.00 1,178,820.89
             Fields Distribution                         6/30/05     (1,175,101.65)     3,719.24

After the June 2005 cash distributions, the only other assets remaining in the Plan, other than the

$3,719.24 in cash, were Series A Preferred Stock and common stock of Trans-Industries, Inc.

The Checklist quoted above was attached to a memorandum dated June 17, 2005 from Kosanke



       171
             Pl.’s Trial Ex. 43.

                                                    46


07-06790-tjt        Doc 559        Filed 10/18/19   Entered 10/18/19 17:14:41    Page 46 of 144
to Anderson, Solon, and Keith Lacombe, regarding “Trans Industries Profit Sharing

Distributions,” which stated:

              Attached is a suggested time table for making the Coenen and Fields
              payouts. (Cash Tab) Please note incoming wires to the [P]lan must come
              from Trans Industries[, Inc]. That means the wires from the different IRA
              accounts must be sent to Trans Industries[, Inc.] NOT the Plan. Please
              review and let me know if I’ve missed a step or if the time table can not be
              achieved.172

       At no time after Fields’s and Coenen’s distribution requests were the other plan

participants informed about the liquidity crisis, the options that were being discussed for

handling the crisis, or the planned distributions to Coenen and Fields.173

       At the time of the June 2005 cash distributions listed in the document quoted above,

Coenen and Kosanke were still the named “discretionary Trustees” of the Plan.

P. The delisting of Trans-Industries, Inc. common stock

       On December 15, 2005, the common stock of Trans-Industries, Inc. was delisted from

NASDAQ. On February 10, 2006, Trans-Industries, Inc. publicly announced its intent to file a

de-registration statement with the Securities and Exchange Commission.174

Q. The bankruptcy cases

       Less than a year after the June 2005 Plan distributions to Coenen and Fields, on April 3,

2006, Trans-Industries, Inc. and four of its wholly-owned subsidiaries filed voluntary petitions

for relief under Chapter 11. The bankruptcy cases have been jointly administered under the


       172
             Id.
       173
             Tr. of Solon Dep. (Pl.’s Trial Ex. 84) at 59-60; Tr. of Coenen Dep. (Pl.’s Trial Ex. 82 at 127-
29.
       174
             Pl.’s Trial Ex. 92 (Addendum to Thomas Frazee’s Expert Report) at 5.

                                                      47


07-06790-tjt        Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41           Page 47 of 144
Trans-Industries, Inc. case number, 06-43993. On October 17, 2006, the cases were converted to

Chapter 7. The Chapter 7 Trustee, David Allard, filed this adversary proceeding. During the

pendency of this adversary proceeding, Trustee Allard died, and Charles J. Taunt was appointed

successor Chapter 7 Trustee.175 Because the claims in this adversary proceeding were brought by

David W. Allard in his official, representative capacity as Chapter 7 Trustee, the successor

Chapter 7 Trustee, Charles J. Taunt, was automatically substituted for David W. Allard, Trustee,

as the Plaintiff in this adversary proceeding.176 And the Court formally ordered this substitution,

as permitted by Civil Rule 25(d), to make this clear to all concerned.177

        Unfortunately, this pattern of events was later repeated, because the successor Trustee,

Charles J. Taunt, also died. Stuart A. Gold was then appointed as the successor Trustee, and he

was substituted, both automatically and by recent order, for Charles J. Taunt, as the Plaintiff in

this adversary proceeding.178

III. Jurisdiction

        This Court has subject matter jurisdiction over this adversary proceeding under 28 U.S.C.

§§ 1334(b), 157(a) and 157(b)(1), and Local Rule 83.50(a) (E.D. Mich.). As discussed at length

in a prior opinion in this case, the Court has “related to” subject matter jurisdiction over this

adversary proceeding, and this is a non-core proceeding. See Allard v. Coenen (In re Trans-


        175
              See the Notice at Docket # 901 in Case No. 06-43993.
        176
           See Fed. R. Civ. P. 25(d), which applies in this adversary proceeding under
Fed. R. Bankr. P. 7025.
        177
           See “Order Substituting Successor Chapter 7 Trustee as Plaintiff in this Adversary
Proceeding, . . . .” (Docket # 444) at 3.
        178
           See the Notice at Docket ## 1031, 1032 in Case No. 06-43993; “Order Substituting Successor
Chapter 7 Trustee as Plaintiff in this Adversary Proceeding” (Docket # 558) at 2.

                                                    48


07-06790-tjt        Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41        Page 48 of 144
Industries, Inc.), 419 B.R. 21, 24-25 (Bankr. E.D. Mich. 2009). All the remaining parties in this

adversary proceeding (i.e., the Trustee and Defendants Dale S. Coenen and Kai R. Kosanke)

expressly consented to the bankruptcy court conducting any trial in this adversary proceeding and

entering a final judgment, under 28 U.S.C. § 157(c)(2).179 For this reason, this bankruptcy court

has both statutory and constitutional authority to enter a final judgment on the Trustee’s claims.

See 11 U.S.C. § 157(c)(2); Fed. R. Bankr. P. 7012(b); see generally Wellness Int’l Network, Ltd.

v. Sharif, 135 S. Ct. 1932 (2015).

IV. Discussion

        As noted in Part I of this Opinion, the Trustee’s remaining claims that were tried are the

Retention Claim (to the extent it is based on actions or inactions occurring on or after December

14, 2001), and the Distribution Claim.

A. The law governing the Trustee’s breach of fiduciary duty claims

        The Court described the law governing the Trustee’s breach of fiduciary duty claims in its

opinion ruling on the Cross-Motions for Summary Judgment. The Court now reiterates that

discussion, and will quote it at length:

                 a. Elements, including causation and damages

                  29 U.S.C. § 1109(a) renders fiduciaries of an ERISA plan, who violate
              any of their duties, personally liable for any damages suffered by the Plan
              that are caused by the breach of fiduciary duty. Section 1109(a) provides,
              in relevant part:

                 (a) Any person who is a fiduciary with respect to a plan who
                 breaches any of the responsibilities, obligations, or duties imposed


        179
           See Second Amended Joint Final Pretrial Order (Docket # 503) at 1 (incorporat[ing] by
reference what [the Court] said in Part III of its summary judgment opinion) (citing Taunt v. Coenen (In
re Trans-Industries, Inc.), 538 B.R. at 338-39.

                                                   49


07-06790-tjt       Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41          Page 49 of 144
               upon fiduciaries by this subchapter shall be personally liable to
               make good to such plan any losses to the plan resulting from each
               such breach, and to restore to such plan any profits of such
               fiduciary which have been made through use of assets of the plan
               by the fiduciary, and shall be subject to such other equitable or
               remedial relief as the court may deem appropriate, including
               removal of such fiduciary.

         29 U.S.C. § 1109(a).

               “To state a claim under ERISA [§ 1109(a) ] ... for breach of [a]
               fiduciary duty, plaintiffs must allege that (1) defendants were
               fiduciaries of the plan who, (2) acting within their capacities as
               plan fiduciaries, (3) engaged in conduct constituting a breach of an
               ERISA fiduciary duty.” See In re Pfizer Inc. ERISA Litig., [No. 04
               Civ. 10071(LTS)(JFE),] 2009 WL 749545, at *6 (S.D.N.Y. Mar.
               20, 2009) (citing 29 U.S.C. § 1109; Pegram v. Herdrich, 530 U.S.
               211, 222–224, 120 S.Ct. 2143, 147 L.Ed.2d 164 (2000)).

         Severstal Wheeling Inc. v. WPN Corp., 809 F.Supp.2d 245, 254 (S.D.N.Y.
         2011).

             A claimant who seeks damages for a breach of fiduciary duty must also
         show that the Plan was harmed and that the breach of fiduciary duty was
         the cause of the harm. See Miller v. Yazaki North America, Inc., 254
         Fed.Appx. 466, 468–69 (6th Cir.2007)(affirming judgment for defendant
         on breach of fiduciary duty claim because the plaintiff did not prove that
         the breach of fiduciary duty was the proximate cause of the damages
         claimed); Miller v. Yazaki North America, Inc., No. 06–10841, 2006 WL
         3446246, at *4 (E.D.Mich. Nov. 27, 2006) (internal quotation marks and
         citations omitted)(“Another element Plaintiff must establish to prevail on
         either theory of an ERISA breach of fiduciary duty [claim] is causation. In
         other words, there must be a showing of some causal link between the
         alleged breach ... and the loss plaintiff seeks to recover.”).

               b. Who is a “fiduciary”

               Under ERISA,

                  A party is a fiduciary, and consequently owes duties to an
                  ERISA plan, if he falls under one of two statutory
                  categories. The first category of ERISA fiduciaries are
                  “named” fiduciaries, which are parties explicitly listed as


                                                50


07-06790-tjt    Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41        Page 50 of 144
                  fiduciaries in a plan instrument. 29 U.S.C. § 1102(a);
                  Mertens v. Hewitt Assocs., 508 U.S. 248, 251, 113 S.Ct.
                  2063, 124 L.Ed.2d 161 (1993). ERISA requires every plan
                  to have at least one “named” fiduciary. § 1102(a). The
                  second category of ERISA fiduciaries is that of “unnamed”
                  fiduciaries. A party will be considered an “unnamed”
                  fiduciary if:

                              (I) he exercises any discretionary
                              authority or discretionary control
                              respecting management of such plan
                              or exercises any authority or control
                              respecting management or
                              disposition of its assets ... or (iii) he
                              has any discretionary authority or
                              discretionary responsibility in the
                              administration of such plan.

               § 1002(21)(A).

         Pfahler v. Nat’l Latex Prods. Co., 517 F.3d 816, 828 (6th Cir. 2007).
         Because under 29 U.S.C. § 1102(a), “[n]amed fiduciaries” “shall have
         authority to control and manage the operation and administration of the
         plan,” ERISA defines both named and unnamed fiduciaries in functional
         terms. See Mertens v. Hewitt Assocs., 508 U.S. 248, 262, 113 S.Ct. 2063,
         124 L.Ed.2d 161 (1993)) (“ERISA ... defines ‘fiduciary’ not in terms of
         formal trusteeship, but in functional terms of control and authority over the
         plan, see 29 U.S.C. § 1002(21)(A), thus expanding the universe of persons
         subject to fiduciary duties—and to damages—under § 409(a).”); Walker v.
         Fed. Express Corp., No. 11–5201, 2012 WL 2855580, at *5 (6th Cir. July
         11, 2012) (quoting DeLuca v. Blue Cross Blue Shield of Michigan, 628
         F.3d 743, 747 (6th Cir.2010))(“‘ERISA defines fiduciary . . . in functional
         terms of control and authority over [a] plan.’”). Therefore,

               [i]n every case charging breach of ERISA fiduciary duty, . . . the
               threshold question is not whether the actions of some person
               employed to provide services under a plan adversely affected a
               plan beneficiary’s interest, but whether that person was acting as a
               fiduciary (that is, was performing a fiduciary function) when taking
               the action subject to complaint.

         Pegram v. Herdrich, 530 U.S. 211, 226, 120 S.Ct. 2143, 147 L.Ed.2d 164
         (2000).


                                                 51


07-06790-tjt    Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41      Page 51 of 144
              Consistent with 29 U.S.C. § 1002(21)(A), and the case law
         interpreting that provision, the Sixth Circuit uses a functional test to
         determine fiduciary status, which “examine[s] the conduct at issue to
         determine whether it constitutes ‘management’ or ‘administration’ of the
         plan, giving rise to fiduciary concerns, or merely a business decision that
         has an effect on an ERISA plan not subject to fiduciary standards.”
         Hamilton v. Carell, 243 F.3d 992, 997 (6th Cir.2001); see also Briscoe v.
         Fine, 444 F.3d 478, 486 (6th Cir.2006) (citation omitted)(“[S]everal courts
         have focused on the phrase ‘to the extent’ [in 29 U.S.C. § 1002(21)(A) ] in
         holding that ‘[f]iduciary status ... is not an all or nothing concept,’ and that
         they must therefore ‘ask whether a person is a fiduciary with respect to the
         particular activity in question.’”); Smith v. Provident Bank, 170 F.3d 609,
         613 (6th Cir.1999) (citations omitted)(“[T]he definition of a fiduciary
         under ERISA is a functional one, is intended to be broader than the
         common law definition, and does not turn on formal designations such as
         who is the trustee.”). For example, conveying information to plan
         participants regarding the plan is “administration” of the plan within the
         meaning of ERISA § 1002(21)(A), and an individual is an administrator
         performing a fiduciary act when he does so. See Varity v. Howe, 516 U.S.
         489, 502–03, 116 S.Ct. 1065, 134 L.Ed.2d 130 (1996)(explaining that
         “[c]onveying information about the likely future of plan benefits, thereby
         permitting beneficiaries to make an informed choice about continued
         participation, would seem to be an exercise of a power ‘appropriate’ to
         carrying out an important plan purpose[,]” and would constitute
         “administration”).

               c. Nature of the fiduciary duties

             Section 404(a) of ERISA, 29 U.S.C. § 1104(a)(1), describes standards
         of care which apply to fiduciaries who administer plans governed by
         ERISA:

               (a) Prudent man standard of care

               (1) Subject to sections 1103(c) and (d), 1342, and 1344 of this title,
               a fiduciary shall discharge his duties with respect to a plan solely in
               the interest of the participants and beneficiaries and—

                  (A) for the exclusive purpose of:

                              (I) providing benefits to participants
                              and their beneficiaries; and



                                                 52


07-06790-tjt    Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41         Page 52 of 144
                              (ii) defraying reasonable expenses of
                              administering the plan;

                  (B) with the care, skill, prudence, and diligence under the
                  circumstances then prevailing that a prudent man acting in
                  a like capacity and familiar with such matters would use in
                  the conduct of an enterprise of a like character and with like
                  aims;

                  (C) by diversifying the investments of the plan so as to
                  minimize the risk of large losses, unless under the
                  circumstances it is clearly prudent not to do so; and

                  (D) in accordance with the documents and instruments
                  governing the plan insofar as such documents and
                  instruments are consistent with the provisions of this
                  subchapter and subchapter III of this chapter.

         29 U.S.C.A. § 1104(a)(1). The fiduciary duties encompassed within the
         § 1104(a)[(1)(A) and § 1104(a)(1)(B) requirements] have three
         components. See Krohn v. Huron Mem’l Hosp., 173 F.3d 542, 547 (6th
         Cir.1999)(citing Berlin v. Michigan Bell Tel. Co., 858 F.2d 1154, 1162
         (6th Cir.1988)).

               The first is a “duty of loyalty” which requires that “all decisions
               regarding an ERISA plan must be made with an eye single to the
               interests of the participants and beneficiaries. Second, ERISA
               imposes a “prudent person” fiduciary obligation, which is codified
               in the requirement that a plan fiduciary exercise his duties “with
               the care, skill, prudence, and diligence under the circumstances
               then prevailing that a prudent man [sic] acting in a like capacity
               and familiar with such matters would use in the conduct of an
               enterprise of like character and with like aims.” 29 U.S.C.
               § 1104(a)(1)(B) [.] The prudent person standard, in combination
               with the duty of loyalty, “imposes an unwavering duty on an
               ERISA trustee to make decisions with single-minded devotion to a
               plan’s participants and beneficiaries and, in so doing, to act as a
               prudent person would act in a similar situation.” Finally, ERISA
               requires that a fiduciary “act ‘for the exclusive purpose’ of
               providing benefits to plan beneficiaries.”

         Id. at 547 (citations omitted); See also Cent. States, Se. & Sw. Areas
         Pension Fund v. Cent. Transp., Inc., 472 U.S. 559, 570, 105 S.Ct. 2833,


                                               53


07-06790-tjt    Doc 559     Filed 10/18/19     Entered 10/18/19 17:14:41           Page 53 of 144
         86 L.Ed.2d 447 (1985)(citing, in part, 29 U.S.C. § 1104(a)(1))(“The
         manner in which trustee powers may be exercised . . . is . . . defined in
         [ERISA] through the provision of strict standards of trustee conduct, also
         derived from the common law of trusts-most prominently, a standard of
         loyalty and a standard of care.”)

         The Supreme Court recently discussed the fiduciary’s duty of prudence, in
         [Tibble v. Edison Int’l, ––– U.S. ––––, 135 S.Ct. 1823 (2015)]. And the
         Supreme Court recently ruled, in the context of a plan fiduciary who had
         inside information, that:

               To state a claim for breach of the duty of prudence on the basis of
               inside information, a plaintiff must plausibly allege an alternative
               action that the defendant could have taken that would have been
               consistent with the securities laws and that a prudent fiduciary in
               the same circumstances would not have viewed as more likely to
               harm the fund than to help it.

         Fifth Third Bancorp v. Dudenhoeffer, ––– U.S. ––––, 134 S.Ct. 2459,
         2472, 189 L.Ed.2d 457 (2014).

         In Lowen v. Tower Asset Mgmt., Inc., 829 F.2d 1209, 1213 (2d Cir.1987),
         the court expounded on the fiduciary's duty of loyalty that is codified in 11
         U.S.C. § 1106(b):

               [T]he duty of loyalty [i]s codified in ERISA Section 406(b), which
               provides in pertinent part:

                  A fiduciary with respect to a plan shall not-(1) deal with the
                  assets of the plan in his own interest or for his own account,
                  [(2) in his individual or in any other capacity act in any
                  transaction involving the plan on behalf of a party (or
                  represent a party) whose interests are adverse to the
                  interests of the plan or the interests of its participants or
                  beneficiaries,] or (3) receive any consideration for his own
                  personal account from any party dealing with such plan in
                  connection with a transaction involving the assets of the
                  plan. 29 U.S.C. § 1106(b). This rule both assures
                  protection to plan beneficiaries and provides notice to plan
                  fiduciaries of their obligations. It protects beneficiaries by
                  prohibiting transactions tainted by a conflict of interest and
                  thus highly susceptible to self-dealing. It gives notice to
                  fiduciaries that they must either avoid the transactions


                                                54


07-06790-tjt    Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41          Page 54 of 144
                  described in Section 406(b) or cease serving in their
                  capacity as fiduciaries, no matter how sincerely they may
                  believe that such transactions will benefit the plan. Such
                  protection of beneficiaries and notice to fiduciaries requires
                  that Section 406(b) be broadly construed, see Leigh v.
                  Engle, 727 F.2d 113, 126 (7th Cir.1984), and that liability
                  be imposed even where there is “no taint of scandal, no hint
                  of self-dealing, no trace of bad faith,” Cutaiar v. Marshall,
                  590 F.2d 523, 528 (3d Cir.1979)[.]

         Id. The court stated that transactions prohibited under 29 U.S.C. § 1106(b)
         “deserve exacting scrutiny.” Id. at 1215.

             In Gregg, the court expounded on ERISA's “prudent person” fiduciary
         duty. It stated that “[c]ourts define ‘prudent person’ as that term is
         employed in the common law of trusts” and that “‘[p]rudent person’ is an
         objective standard.” 343 F.3d at 840 n. 3 (citations omitted). The court in
         Morse v. Stanley, 732 F.2d 1139, 1145 (2d Cir.1984) (citations omitted),
         explained that the “prudent person” duty is “a duty to exercise such care
         and skill as a person of ordinary prudence would exercise in dealing with
         his own property and, bearing in mind the special nature and purpose of an
         employee profit sharing plan, to use care and skill to preserve the trust
         corpus.” The Morse court further explained that this prudent person
         standard of conduct requires fiduciaries to act in a nondiscriminatory
         manner for the benefit of all participants and the plan as the whole, rather
         than for the benefit of one group of participants:

               [A] trustee has a duty to deal impartially with beneficiaries. In this
               case there are working Plan participants and retired beneficiaries
               and/or their families. The trustee must deal even-handedly among
               them, doing his best for the entire trust looked at as a whole. See II
               A. Scott, The Law of Trusts, § 183 at 1473; Restatement (Second)
               of Trusts § 183; Note, The Duties of Employee Benefit Plan
               Trustees Under ERISA in Hostile Tender Offers, 82 Colum.L.Rev.
               1692, 1706–07 (1982). That is to say, a trustee’s duty is not to
               prefer the present interest of one group, e.g., here the departing
               plan participants, but also not to unduly delay payment of benefits
               to such participants to their detriment. This is a salutary rule
               because at the slightest suggestion that any action taken was with
               other than the beneficiaries in mind, a trustee is subject to liability
               for resulting injury that the beneficiaries may suffer. See 29 U.S.C.
               § 1109(a) (1982); NLRB v. Amax Coal Co., 453 U.S. 322, 331–34,
               101 S.Ct. 2789, 2795–97, 69 L.Ed.2d 672 (1981).


                                                 55


07-06790-tjt    Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41          Page 55 of 144
538 B.R. at 361–65.

       The Trustee bears the burden of proof with regard to each element of his breach of

fiduciary claim, including the causation element. See Romberio v. Unumprovident Corp., 385 F.

App’x 423, 429 (6th Cir. 2009) (citation omitted) (“To prevail on a breach-of-fiduciary-duty

claim under ERISA, a plaintiff must generally prove that the defendant not only breached its

fiduciary duty but also caused harm by that breach. A causal connection between the alleged

breach and the alleged harm is thus a necessary element of an ERISA-participant's

breach-of-fiduciary-duty claim.”).

       There is a split of authority among the federal circuits regarding the burden of proof with

respect to the causation element of an ERISA breach of fiduciary duty claim. On the one hand,

four federal appellate circuits, not including the Sixth Circuit, apply a burden-shifting approach

to the elements of causation and damages. See Tatum v. RJR Pension Inv. Comm., 761 F.3d 346,

362-63 (4th Cir. 2014), cert. denied, 135 S. Ct. 2887 (2015) (applying the burden-shifting

framework from the common law of trusts to an ERISA breach of fiduciary claim, which

framework provides that, after the plaintiff has proven a breach of fiduciary duty and a loss

related to that breach, the burden of persuasion that such loss was not caused by the breach shifts

to the defendant-fiduciary); McDonald v. Provident Indem. Life Ins. Co., 60 F.3d 234, 237 (5th

Cir. 1995), cert. denied, 516 U.S. 1174 (1996) (footnotes omitted) (internal quotation marks and

citations omitted) (explaining that “[t]o establish a claimed breach of fiduciary duty, an ERISA

plaintiff must prove a breach of a fiduciary duty and a prima facie case of loss to the plan” and

that “[o]nce the plaintiff has satisfied these burdens, the burden of persuasion shifts to the

fiduciary to prove that the loss was not caused by . . . the breach of duty”); Martin v. Feilen, 965


                                                 56


07-06790-tjt     Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41         Page 56 of 144
F.2d 660, 671 (8th Cir. 1992), cert. denied sub nom, Henss v. Martin, 506 U.S. 1054 (1993)

(citations omitted) (“[O]nce the ERISA plaintiff has proved a breach of fiduciary duty and a

prima facie case of loss to the plan . . . , the burden of persuasion shifts to the fiduciary to prove

that the loss was not caused by . . . the breach of duty.”); Brotherston v. Putnam Investments,

LLC, 907 F.3d 17, 39 (1st Cir. 2018) (petition for cert. filed, Jan. 11, 2016) (“align[ing] . . . with

the Fourth, Fifth, and Eighth Circuits and hold[ing] that once an ERISA plaintiff has shown a

breach of fiduciary duty and loss to the plan, the burden shifts to the fiduciary to prove that such

loss was not caused by its breach, that is, to prove that the resulting investment decision was

objectively prudent.”).

        On the other hand, five federal circuits, including the Sixth Circuit, have not applied the

burden-shifting approach, and have held simply that the plaintiff bears the burden of proof with

regard to each element of a breach of fiduciary duty claim, including causation. See Romberio v.

Unumprovident Corp., 385 F. App’x 423, 429 (6th Cir. 2009); Pioneer Centres Holding Co.

Employee Stock Ownership Plan & Trust v. Alerus Fin., N.A., 858 F.3d 1324, 1335-36 (10th Cir.

2017), cert. dismissed sub nom., Pioneer Centres Holding v. Alerius Fin., 139 S. Ct. 50 (2018)

(citations omitted) (holding that a plaintiff asserting an ERISA breach of fiduciary claim bears

the burden of proving each of the elements of such claim, including the causation element, and

rejecting “outright the . . . argument that ERISA breach of fiduciary duty claims should be

resolved under a burden-shifting framework” under which the burden of persuasion is shifted “to

the fiduciary to disprove causation . . . once an ERISA plaintiff has proven a breach and a prima

facie case of loss to the plan . . . related to the breach”); Silverman v. Mut. Ben. Life Ins. Co., 138

F.3d 98, 105 (2d Cir. 1998), cert. denied, 525 U.S. 876 (1998) (“Causation of damages is


                                                  57


07-06790-tjt     Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41          Page 57 of 144
therefore an element of the [plaintiff’s breach of co-fiduciary duty] claim, and the plaintiff bears

the burden of proving it.”); Wright v. Oregon Metallurgical Corp., 360 F.3d 1090, 1099 (9th Cir.

2004) (“As the Sixth Circuit noted in Kuper [v. Iovenko, 66 F.3d 1447 (6th Cir.1995)], a

‘fiduciary’s failure to investigate an investment decision alone is not sufficient to show that the

decision was not reasonable. . . . [A] plaintiff must show a causal link between the failure to

investigate and the harm suffered by the plan.’ Id. at 1459 (second emphasis added).”); Willett v.

Blue Cross & Blue Shield of Alabama, 953 F.2d 1335, 1343–44 (11th Cir. 1992).

        This Court is bound by the Sixth Circuit case law cited above, which does not apply the

burden-shifting approach. So this Court will not apply the burden-shifting approach in this case.

B. Whether Kosanke was a fiduciary of the Plan

        A threshold issue to be decided with regard to the Trustee’s breach of fiduciary claim is

whether Kosanke was a fiduciary of the Plan. In its opinion ruling on the Cross-Motions for

Summary Judgment, the Court determined that Kosanke, as a named discretionary Trustee of the

Plan in the Adoption Agreement, was a named fiduciary of the Plan.180 Kosanke has requested

“that the [C]ourt take a second look at this [conclusion in the] opinion by reviewing the

transcripts admitted in evidence” at trial.181 During the trial and in their post-trial briefs, the

Trustee and Kosanke argued extensively about whether Kosanke was a fiduciary of the Plan.

And the record is now more developed on this issue due to the trial. So the Court’s will revisit

this issue.

        1. The Trustee’s position


        180
              538 B.R. at 366-68.
        181
              Def. Kosanke’s Post-Trial Br. With Tr. Citations (Docket # 546) at 1.

                                                     58


07-06790-tjt        Doc 559         Filed 10/18/19   Entered 10/18/19 17:14:41        Page 58 of 144
       The Trustee argues that Kosanke was both a named fiduciary, and functional fiduciary of

the Plan under ERISA, who “exercised authority and control over the Plan’s assets” and

“exercised discretionary authority and control over the Plan’s management.”182 The Trustee

relies on the Adoption Agreement and the other documents described above, which explicitly

designate Kosanke, by name, as a “discretionary” Trustee of the Plan, to establish that Kosanke

was a named fiduciary of the Plan. He also relies on the document entitled “Plan Description

Salaried Employees’ Retirement Plan Trans-Industries, Inc.” that Fields attached to his February

15, 2002 letter to Kosanke. In that document, the Treasurer of Trans-Industries, Inc. is listed as

one of the three Trustees on the Board of Trustees who are responsible for the “[i]nvestment of

all assets (contributions plus earnings) of the Plan.”183 The Trustee argues that Kosanke was a

named Trustee in this summary plan description, by virtue of his holding the position of

Treasurer.

       The Trustee also relies on the administrative responsibilities that Kosanke performed with

regard to the Plan to argue that Kosanke was, functionally, a Plan Administrator. The Trustee

relies, in part, on the deposition testimony of Coenen. Coenen testified that Kosanke was

“formally appointed as the Plan [A]dministrator . . . [f]or several years;” that Kosanke was the

one who worked with The Benefit Advantage, Inc. to fill out the Adoption Agreement because

Kosanke was the Plan Administrator; that Kosanke was the person responsible for making

decisions on how to interpret a Plan provision because he was “in charge of administration;” and


       182
            “Second Amended Joint Final Pretrial Order” (Docket # 503) at 2 ¶¶ 2a)-2d); see also Compl.
(Docket # 1) at 7 ¶ 34 (“During the relevant time period, Defendants were fiduciaries of the Plan by
virtue of being either named as such or by acting in a fiduciary capacity with regard to [the Plan].”).
       183
             See Part II.E of this Opinion.

                                                  59


07-06790-tjt       Doc 559       Filed 10/18/19   Entered 10/18/19 17:14:41         Page 59 of 144
that Kosanke, in conjunction with Coenen, was “responsible for making sure that the Plan was

adequately funded given the types of claims that were in the pipeline for the Plan or whether it

was adequately funded.”184 The Trustee further relies on Kosanke’s own testimony during his

deposition and at trial about what administrative functions he performed for the Plan. And lastly,

the Trustee also relies on the conclusion of his expert witness, Witz, that Kosanke was not only a

named Trustee of the Plan during the relevant period but also that he was a Plan Administrator.

       2. Kosanke’s position

       Kosanke denies that he was a fiduciary of the Plan. Kosanke denies that he was a Trustee

of the Plan, denies that he was an Administrator of the Plan, and denies that he performed any

discretionary functions for the Plan.185 Kosanke alleges that he “did administrative duties” but

“didn’t administer the [P]lan.”186 Kosanke alleges that Trans-Industries, Inc. was the sole Plan

Administrator, and that it was Coenen, not him, who acted as the Plan Administrator on behalf of

the Company.187 Kosanke alleges that the only position he held with regard to the Plan was

custodian of the records. According to Kosanke, he did not have “any authority to act, to give

any meaningful advice or otherwise influence the decisions of the Trustee [of the Plan] or the

Board of Directors.”188 Kosanke alleges that he did not make any discretionary decisions, and he

did not have the power or authority to make any discretionary decisions, as he was not a member



       184
             See Pl.’s Trial Ex. 82 at 20, 24-25, 50, 52.
       185
             See Trial Tr. (Docket # 533) at 48-49, 58.
       186
             Id. at 49.
       187
             Id. at 48-49.
       188
             “Second Amended Joint Final Pretrial Order” (Docket # 503) at 6 ¶¶ 3b.i-3b.ii.

                                                      60


07-06790-tjt        Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41        Page 60 of 144
of the Board.189 According to Kosanke, the only reason he was in attendance at meetings, during

which issues regarding the Plan’s ownership of company stock and the distribution requests of

Fields and Coenen were discussed, was to supply financial information and records.190 Kosanke

alleges that to the extent that his name appears as a “Trustee” of the Plan on any document, that

is an error, and to the extent that any individual believed that he was a Trustee or an

Administrator of the Plan, that individual was mistaken. Kosanke testified at trial, in relevant

part, that:

        •     the listing of his name as “discretionary Trustee(s)” along with Coenen’s under
              Paragraph 10 of the Adoption Agreement was “an error;”191

        •     The Benefit Advantage, Inc., which filled out the Adoption Agreement, assumed that
              he was a Trustee because he was the point person for the Plan, but it was mistaken;192

        •     the identification of Kosanke and Coenen as “EPSP [(“Employee Profit Sharing
              Plan”)] trustees” on the Plan Issues Document by Calfee, Halter & Griswold, LLP,
              was “an error.”193

        •     Kelly was mistaken when he stated in his October 6, 2004 memorandum that Kosanke
              and Coenen “serve as discretionary Trustees over the assets of the [P]lan”;194 and

        •     Coenen misspoke in his deposition, when he testified that Kosanke was formally
              appointed as Plan Administrator “for several years.”195



        189
              See Def. Kosanke’s Post-Trial Br. With Tr. Citations (Docket # 546) at 2.
        190
              See Trial Tr. (Docket # 536) at 147-49, 152, 154, 166-67.
        191
              See Trial Tr. (Docket # 533) at 40, 43.
        192
              Id. at 43.
        193
              Id. at 55-56, 159.
        194
              Id. at 57-59.
        195
              Id. at 63-64.

                                                        61


07-06790-tjt         Doc 559       Filed 10/18/19       Entered 10/18/19 17:14:41         Page 61 of 144
       Despite Kosanke’s allegation that he was not a Trustee of the Plan, Kosanke’s counsel

admitted that Kosanke signed at least one letter with a Trustee designation under his signature.196

According to Kosanke’s counsel, Kosanke “had no recollection of that” but stated that “if it was

done it was at somebody else’s direction that he signed that . . . [a]nd oftentimes it was done just

to move things along.”197 And despite Kosanke’s denial that he was a Trustee of the Plan, he

testified that he may have noticed that his name was listed as a Trustee on the Adoption

Agreement but did not bother to bring it to the attention of The Benefit Advantage, Inc.198

Kosanke also testified that even if he had noticed that he was named as a Trustee; in the

Summary Plan Description, (and he does not recall whether or not he noticed that), he doubted

that he would have brought the inaccuracy in the list of the Trustees to the attention of The

Benefit Advantage, Inc.199

       3. Kosanke was a named fiduciary and also functional fiduciary of the Plan.

       Kosanke’s denial that he was ever a fiduciary of the Plan is not supported by any

persuasive evidence. On the contrary, the overwhelming evidence presented at trial compels the

conclusion that Kosanke was both a named fiduciary and a functional fiduciary of the Plan.

       a. Kosanke was a named fiduciary of the Plan as amended in 2004.

       ERISA requires that the written instrument that establishes an employee benefit plan

“shall provide for one or more named fiduciaries who jointly or severally shall have authority to


       196
             Tr. of oral argument on Cross-Mots. for Summ. J. (Docket # 395) at 51.
       197
             Id.
       198
             Kosanke Dep. Tr. (Pl.’s Trial Ex. 83) at 192-93.
       199
             Id. at 186-87.

                                                     62


07-06790-tjt        Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41        Page 62 of 144
control and manage the operation and administration of the plan.” 29 U.S.C. § 1102(a)(1).

Consistent with this requirement, Paragraph 9.12 of the Plan as amended in 2004 provided for

three named fiduciaries of the Plan: “(1) the Employer, (2) the Administrator and (3) the

Trustee.”200 As discussed in Part II.H of this Opinion, Kosanke was explicitly named, along with

Coenen, as one of the “discretionary” Trustees of the Plan in the Adoption Agreement and

Kosanke signed the Adoption Agreement as a Trustee.201 Kosanke also was named as a Trustee

in the Summary Plan Description given to all Plan participants. In fact, it appears from the

evidence introduced at trial that Kosanke was originally the only Trustee named in the Adoption

Agreement and the Summary Plan Description. In a letter dated February 13, 2004 from The

Benefit Advantage Inc. to “Mr. Kai Kosanke” and to “Mr. Dale S. Coenen,” of Trans-Industries,

Inc., “Trustees,” The Benefit Advantage, Inc. enclosed replacement pages for the Plan and for the

Summary Plan Description due to the fact that “Mr. Dale S. Coenen ha[d] been added as

Trustee” and requested that the Trustees “sign both copies of the signature page and return one

copy to [its] office in the enclosed envelope.”202 The letter stated that Kosanke and Coenen

should feel free to call if they had any questions.203 Although Kosanke was the “day to day

contact person for The Benefits Advantage, Inc.,” Kosanke admits that he never told The Benefit

Advantage, Inc. or anyone else that listing him as a Trustee in the Plan and the Summary Plan

Description was an error, and he never requested the removal of his name as Trustee from these


       200
             Pl.’s Trial Ex. 95.
       201
             See Pl.’s Trial Ex. 2 at TBA 0102.
       202
             See Pl.’s Trial Ex. 97.
       203
             Id.

                                                    63


07-06790-tjt        Doc 559        Filed 10/18/19   Entered 10/18/19 17:14:41   Page 63 of 144
documents, even though he had the opportunity to, and did, review them.204

       In addition to the fact that Kosanke was named as a discretionary Trustee in the Plan

documents, the following evidence further supports the conclusion that Kosanke was a

discretionary Trustee of the Plan. Kosanke signed at least one letter as a Trustee of the Plan, and

Kosanke prepared the annual report for the Plan, which Paragraph 7.9 of the Plan requires the

“Trustee or his agent” to prepare. Therefore, not only was Kosanke explicitly named in the Plan

as a discretionary Trustee, but also he actually performed some of the functions listed in the Plan

as functions to be performed by the Trustee. Kosanke is also listed as a Trustee in the Plan Issues

Document discussed in Part II.M of this Opinion.205 Kelly, The Benefit Advantage, Inc.,

Relational Advisors, and Calfee, Halter & Griswold, LLP all believed, and operated under the

assumption, that Kosanke was a discretionary Trustee of the Plan. Kosanke knew this, but did

nothing to correct their alleged misunderstanding of his position. Finally, Plaintiff’s expert

witness, Witz, opined that Kosanke was a Trustee of the Plan because he was named a Trustee in

the Plan documents and signed those documents as Trustee, and also because he performed some

of the functions of a Trustee.206 This opinion testimony by Witz was admitted into evidence at

trial, without objection.

       Kosanke’s mere denial that he was a Trustee of the Plan, absent any credible objective

evidence to support it, does not support a finding in his favor, given the overwhelming evidence

that he was a named Trustee. “[T]he test [for fiduciary status under ERISA] is objective; a


       204
             See Trial Tr. (Docket # 533) at 53-54.
       205
             See Pl.’s Trial Ex. 35 at 3, Section IV.A.
       206
             See id. at 167.

                                                      64


07-06790-tjt        Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41   Page 64 of 144
person’s subjective belief that he is or is not a fiduciary is immaterial.” Ellis v. Rycenga Homes,

Inc., 484 F. Supp. 2d 694, 703 (W.D. Mich. 2007), subsequent determination, No. 1:04-cv-694,

2007 WL 1032367 (W.D. Mich. Apr. 02, 2007) (citing Farm King Supply, Inc. Integrated Profit

Sharing Plan & Trust v. Edward D. Jones & Co., 884 F.2d 288, 292 (7th Cir. 1989)). All of the

credible objective evidence presented at trial supports the conclusion that Kosanke was a named

discretionary Trustee of the Plan beginning when it was amended on January 11, 2004. The

Court therefore finds that Kosanke was a named fiduciary of the Plan after the Plan was amended

in 2004.

        b. Kosanke was not a named fiduciary of the Plan before the Plan was amended in
           2004.

        The Trustee argues that not only was Kosanke a named Trustee of the Plan after it was

amended in 2004, but also that he was a Trustee of the Plan beginning as early as 1989. The

Trustee relies on Witz’s expert report and his testimony at trial as support for this argument. In

his expert report, Witz opined:

              The 1989 Plan document identifies Mr. Coenen as Trustee. The 2003 Plan
              document [(the Plan as amended in 2004 and effective in 2003)] identifies
              Mr. Coenen and Mr. Kosanke as Trustees. Regardless of the date of
              appointment, both Mr. Coenen and Mr. Kosanke functioned in the
              role prior to the formal appointment date.207

Witz testified at trial that even though Kosanke was not named as a Trustee in the Plan as it

existed in 1989, and did not sign as a Trustee of the Plan in 1989, in his opinion Kosanke was

nevertheless a Trustee in 1989.208 Witz reasoned that the Plan “makes it very clear that the


        207
           Witz’s Expert Report (Pl.’s Trial Ex. 93) at 6 ¶ 20 (emphasis added); see also Trial Tr. at 207
(testimony of Witz); Trial Tr. (Docket # 534) at 6, 83-84 (testimony of Witz).
        208
              Trial Tr. (Docket # 534) at 82 (testimony of Witz).

                                                      65


07-06790-tjt        Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41        Page 65 of 144
employer has the ability to amend the [P]lan as well as appoint both a [P]lan administrator and a

trustee and they can appoint them via the document but they also have the ability to appoint them

through another means.”209 Although Witz admits that there is no evidence in the record that

Kosanke was ever formally appointed as a Trustee by the Board of Directors,210 Witz argues that

Kosanke was a Trustee in 1989 by virtue of his position as the Treasurer of Trans-Industries, Inc.

Kosanke was the Treasurer from 1989 until 2006.211

       In support of his position, Witz relies, in part, on a provision of the summary plan

description entitled “Plan Description Salaried Employees’ Retirement Plan Trans-Industries,

Inc.,” which was attached to Fields’s February 15, 2002 letter to Kosanke.212 That provision

stated: “Investment of all assets (contributions plus earnings) of the Plan shall be administered

by a Board of Trustees consisting of the Chairman, Trans-Industries, Inc., the Treasurer, Trans-

Industries, Inc., and one other person appointed by the Board of Directors, Trans-Industries,

Inc.”213 Because Kosanke was the Treasurer of Trans-Industries, Inc. in 1989, Witz concluded

that he was a Trustee of the Plan in 1989.

       A major problem with Witz’s conclusion is that the evidence does not establish, by a

preponderance of the evidence, that the summary plan description attached to the February 15,


       209
             Id. at 82-85.
       210
             See id. at 6.
       211
         “Kosanke was CFO and Treasurer of [Trans-Industries, Inc.], from 1989 until April of 2006.”
Second Amended Joint Final Pre-Trial Order (Docket # 503) at 7 (Stipulation of Facts and Law).
       212
             See supra Part II.E of this Opinion.
       213
           See Pl.’s Trial Ex. 4 (“Plan Description Salaried Employees’ Retirement Plan
Trans-Industries, Inc.”) at DC00213-DC00214, DC00216-DC00217 (emphasis added); see also Trial Tr.
(Docket # 534) at 82-85 (testimony of Witz).

                                                    66


07-06790-tjt        Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41     Page 66 of 144
2002 letter from Fields to Kosanke actually was for the Plan as it existed at any time in 1989, or

later, while Kosanke was the company Treasurer. When Witz was asked at trial whether he was

“able to tell looking at the document whether this was – the summary plan description for the

1989 [P]lan,” Witz responded: “I think that it is the 1989 [P]lan document.”214 Also when asked

what specific Plan documents he reviewed “to make initial determinations on who was a

fiduciary and who was a formal fiduciary, [and] who is a functional fiduciary,” Witz said, in

relevant part: “The summary plan description which appears to be the 1989 summary plan

description, it could be before that or right around that time frame.”215 Witz explained why he

thought it was a summary plan description for the 1989 Plan document:

                Many of the provisions are the same. There is some slight differences.
                And that was because I believe that the . . . [Plan] document was . . .
                amended. You’ll notice the [Plan] document was signed December 31 of
                1989. But there was an amendment that went back to February of 1989
                that added 401k deferrals as well as employer stock. So . . . my theory is
                . . . that the first [Plan] document that they signed is what this [summary
                plan description] is based off of. And [for] the second [Plan] document
                the [summary plan description] was not – either it wasn’t created and
                distributed or it was and we don’t have a copy of it.216

When asked whether Kosanke was the Treasurer of Trans-Industries, Inc. “for the entire time this

plan was in place,” Witz admitted: “Not for the entire time. The plan was set up back in 1974

. . . .”217

          The plan to which Witz referred that “was set up back in 1974,” when Kosanke was not


          214
                Trial Tr. (Docket # 534) at 83 (testimony of Witz).
          215
                Id. at 72-73.
          216
                Id. (emphasis added).
          217
                Id. at 84.

                                                        67


 07-06790-tjt          Doc 559     Filed 10/18/19       Entered 10/18/19 17:14:41     Page 67 of 144
the Treasurer of Trans-Industries, Inc., was entitled “Trans-Industries, Inc. Salaried Employees’

Retirement Plan” (the “1974 Plan”). The 1974 Plan was the first retirement plan that Trans-

Industries, Inc. established, and it appears that the 1974 Plan was the only retirement benefit plan

that restricted eligibility for participation in it to only “salaried” employees. All plans Trans-

Industries, Inc. sponsored after the 1974 Plan removed “salaried” from the title of the plan.218

        From the way the summary plan description at issue was titled – “Plan Description

Salaried Employees’ Retirement Plan Trans-Industries, Inc.,” it appears to be the summary plan

description for the 1974 Plan of the same title. On the other hand, paragraph 13 of this summary

plan description, captioned “Transfer of Funds from Predecessor Plan” indicates that the

description concerns the 1987 version of the Plan, namely, the “Trans-Industries, Inc.

Employees’ Profit Sharing Plan and Trust” which was effective January 1, 1987, when Kosanke



        218
             The following is a summary of the names of the various plans sponsored by Trans-Industries,
Inc., their effective dates and the amendments:

        1.      “Trans-Industries, Inc. Salaried Employees’ Retirement Plan”

                The first profit sharing plan and trust which Trans-Industries, Inc. sponsored with an
                effective date of December 15, 1974

        2.      “Trans-Industries, Inc. Employees’ Profit Sharing Plan and Trust,”
                effective January 1, 1987

        3a.     “Trans-Industries, Inc. Employees’ 401[(k)] Profit Sharing Plan and Trust”

                Created on December 31, 1989 by Trans-Industries, Inc. with an effective date of
                January 1, 1989 (the “Plan”) (amending “Trans-Industries, Inc. Employees’ Profit
                Sharing Plan and Trust,” effective January 1, 1987)

        3b.     Feb. 8, 1989 Amendment # 2 (amending “Trans-Industries, Inc. Employees’ Profit
                Sharing Plan and Trust,” effective January 1, 1987), effective January 1, 1989.

        4.      2004 Amendment to the Plan amending “Trans-Industries, Inc. Employees’ 401[(k)]
                Profit Sharing Plan and Trust,” dated January 11, 2004, effective January 1, 2003.

                                                   68


07-06790-tjt      Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41           Page 68 of 144
was not yet the Treasurer of Trans-Industries, Inc. The 1987 Plan was the immediate successor

to the 1974 Plan. The summary plan description cited by Witz says that “the Salaried Employee

Retirement Program of December 15, 1974 . . . is being terminated” and that “[t]he Plan will

accept, subject to any legal restrictions or requirements, the transfer of all proceeds from the

Salaried Employee Retirement Program of December 15, 1974.”219 Paragraph 13 states further

that “[a]ll participants of the former [plan] on its date termination shall be participants of the new

[p]lan” and that proceeds from the former plan will be credited to the accounts of the participants

of the new plan “in accordance with their interests” and will be “immediately fully vested.”

“Trans-Industries, Inc. Salaried Employees’ Retirement Plan” is the predecessor plan.

       In addition to these indications in the summary plan description that it does not relate to

the Plan as it existed in 1989, as Witz speculates, the descriptions of key plan provisions in this

6-page summary plan description are inconsistent with the provisions of the very lengthy Plan

document as it existed from 1989 forward. The following chart compares some of these key

inconsistent provisions:

    “Plan Description Salaried Employees’                    The Plan as it existed in 1989
    Retirement Plan Trans-Industries, Inc.,”
 Paragraph 1 captioned “Brief Description of        The Plan was not completely Company-
 the Plan” describes the plan as “completely        financed. Under Paragraph 4.2 of the Plan,
 Company-financed” and for “salaried                participants could make contributions to the
 employees of Trans-Industries, Inc. and its        Plan by electing to defer a portion of their
 subsidiary companies.                              Compensation.




       219
            See Pl.’s Trial Ex. 4 (“Plan Description Salaried Employees’ Retirement Plan
Trans-Industries, Inc.”) at DC00217.

                                                  69


07-06790-tjt     Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41         Page 69 of 144
 Paragraph 2 states that eligibility to                 Eligibility to participate in the Plan in 1989
 participate in the plan is limited to “[a]ll full-     was not restricted to salaried employees.
 time salaried employees of Trans-Industries,           Paragraph 1.4 of the Plan stated, in relevant
 Inc. and its subsidiary companies with one or          part, that “‘Eligible Employee’ means any
 more years’ service.” (emphasis added).                Employee.” (emphasis added).
 Trans-Industries, Inc.’s annual contributions          Under Paragraph 4.1 of the Plan, Trans-
 to the “non-participating” plan were “initially        Industries, Inc. was to make matching
 established at ten (10) percent of each                contributions “equal to a percentage of each
 participant’s annual base salary” with future          Participant’s deferred compensation to be
 adjustments to the rate being determined by            determined each year by “Trans-Industries,
 action of the Board of Directors                       Inc.] but only up to 6% of each participant’s
                                                        deferred compensation was to be considered
                                                        for purposes of the matching contribution.
 Paragraph 11 did not allow participants to             There is no provision prohibiting participants
 borrow from their accounts.                            from borrowing from their account.

       The Court is unable to find the purported “similarities” Witz referred to between the

descriptions of plan provisions in the summary plan description and the actual provisions of the

1989 Plan.

       For all of these reasons, the Court finds that the Trustee failed to prove that the summary

plan description at issue is related to the Plan as it existed in 1989 or later. The Trustee also

failed to prove that Kosanke was a named Trustee of the Plan in 1989, or at any time before he

was named a discretionary Trustee in the 2004 amendments to the Plan.

       c. Kosanke also was an unnamed, functional fiduciary of the Plan during the
          relevant period.

       Not only was Kosanke a named Trustee of the Plan from January 2004 forward, but also

he was an unnamed fiduciary of the Plan during that same period. Coenen testified during his

deposition that Kosanke was the Plan Administrator, and that Kosanke was formally appointed to

that position for several years. Although there is nothing in the record, other than the testimony

of Coenen, that evidences the formal appointment of Kosanke as a Plan Administrator, there is

                                                      70


07-06790-tjt      Doc 559      Filed 10/18/19         Entered 10/18/19 17:14:41        Page 70 of 144
considerable evidence in the record that Kosanke acted as a Plan Administrator on behalf of

Trans-Industries, Inc., which was named the Plan Administrator in Plan documents.

        First, the Plan, the Adoption Agreement, and the Summary Plan Description all indicate

that the “Employer” Trans-Industries, Inc. was the Administrator of the Plan, and “Kai Kosanke”

signed numerous documents which amended the Plan on behalf of the Employer Trans-

Industries, Inc., including the Adoption Agreement; the document entitled “EGTRRA

Amendment to the Trans-Industries, Inc. Employee’s 401[(k)] Profit Sharing Plan & Trust;” and

the document entitled “Trans-Industries, Inc. Employee’s 401[(k)] Profit Sharing Plan & Trust

Post-EGTRRA Amendment.” Kosanke’s name also appears on Form 5500 as the “individual

signing as employer, plan sponsor or DFE as applicable.” Plaintiff’s expert, Witz, concluded that

Kosanke’s preparing, or having someone under him prepare the Form 5500 for his approval to

submit to the Internal Revenue Service, is significant, because “it basically shows you that he’s

operating in a plan administrator role.”220

        Second, Kosanke was designated as the plan administrator in the Internal Revenue

Service Form 5500s (Annual Return/Report of Employee Benefit Plan) for 2003 and 2004.

These forms were prepared at Kosanke’s direction and approved by him.221 In causing those

forms to be filed with the United States Department of Labor (the “DOL”), Kosanke declared

under penalty of perjury that the information provided in those forms was true and accurate.222

        220
              Id. at 79.
        221
              See Pl.’s Trial Exs. 103-104 (Forms 5500 for 2003 and 2004).
        222
            See id. (Form 5500 for 2003 and 2004). Each Form 5500 designating “Kai Kosanke” as the
“individual signing as plan administrator” stated, in relevant part: “Under penalties of perjury and other
penalties set forth in the instructions, I declare that I have examined this return/report, including
accompanying schedules, statements and attachments, and to the best of my knowledge and belief, it is

                                                    71


07-06790-tjt         Doc 559     Filed 10/18/19     Entered 10/18/19 17:14:41           Page 71 of 144
According to the testimony of Plaintiff's expert witness, Witz, Kosanke’s “signing” of Form

5500, is “taking discretionary authority or control over the management of the [P]lan, or . . .

exercising authority over the management of the [P]lan,” which renders him a fiduciary under

ERISA.223 Applicable ERISA law supports this conclusion. See 29 U.S.C. § 1002(21)(A)(I).

The Court notes that although Kosanke did not actually sign the Form 5500 – his name was typed

on the form – that fact is of no significance, according to Witz. Witz testified that “[Form 5500]

was submitted to the [DOL] . . . with [Kosanke’s] name on it, so it doesn’t matter whether his

name [was] signed or not.”224 Witz indicated that typing a name on Form 5500 is effectively the

same as signing the document because the DOL accepts forms without a handwritten signature

on them, and the person whose name is typed on the form is still warranting that the information

on the form is accurate and complete under the penalty of perjury.225

        Third, Kosanke performed many other responsibilities which the Plan assigned to the

Plan Administrator, including retaining records; administrative reporting; accounting; procuring

fiduciary liability insurance; creating “a monthly balance sheet/income statement, including a

spreadsheet that showed . . . the various stocks the [P]lan had invested in and to what extent” and

valuing the Plan assets; computing the amount “of money necessary or desirable to be

contributed to the [P]lan;” distributing quarterly reports to Plan participants; preparing

participation certificates for employees “that stated what their beginning balance was, the activity



true, correct, and complete.”
        223
              Trial Tr. (Docket # 533) at 167.
        224
              Trial Tr. (Docket # 534) at 31 (testimony of Witz).
        225
              Id. at 78-79.

                                                      72


07-06790-tjt         Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41    Page 72 of 144
in the [P]lan for that quarter, and their ending balance;” providing financial information about the

Plan assets, and the company, including draft profit and loss balance sheet statements, to outside

accountants so they could prepare the annual reports required by Paragraph 7.9 of the Plan;

distributing the annual reports required by Paragraph 7.9 of the Plan to Plan participants;

interpreting Plan provisions; preparing and/or supervising the preparation of and approving,

along with Coenen and the accountant, Internal Revenue Service Form 5500, in which he was

named as the Plan Administrator; determining the eligibility of Plan participants; communicating

with Plan participants; determining or calculating the distributions that Plan participants were

entitled to; and determining when and how the Plan participants would be paid.226 These were

duties to be performed by the Plan Administrator under Paragraphs 2.4 and 7.9 of the Plan.

        Despite all this, Kosanke argues that performing these duties did not make him a

functional Plan Administrator. This is so, according to Kosanke, because in performing these

administrative duties, he did not possess or exercise any discretionary authority or discretionary

responsibility regarding the management or administration of the Plan; and he did not exercise

any authority or control with respect to the management or disposition of assets of the Plan.

Rather, according to Kosanke, the tasks he performed were purely ministerial. In performing

these functions, he was only implementing policies and procedures within parameters and

guidelines established by fiduciaries who had decision-making power and authority. Kosanke

argues that he cannot be deemed a Plan Administrator, given his total lack of discretionary



        226
             Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 12, 16, 26-27, 30-31, 33, 65, 122, 130-34, 188-
89, 199-200; see also Tr. of Coenen Dep. (Pl.’s Trial Ex. 82) at 24-25, 31-32, 37, 45-52, 116-17, 124-29;
Tr. of Solon Dep. (Pl.’s Trial Ex. 84) at 145-46; Pl.’s Trial Ex. 103 (Form 5500 for 2003); Pl.’s Trial Ex.
104 (Form 5500 for 2004); Trial Tr. (Docket # 533) at 49, 65, 73, 80-81.

                                                    73


07-06790-tjt      Doc 559       Filed 10/18/19      Entered 10/18/19 17:14:41           Page 73 of 144
authority.

        There is legal support for Kosanke’s position that performing some of the duties listed

above did not make him a functional Plan Administrator, but only if Kosanke did not “exercise[]

any discretionary authority or discretionary control respecting management of such [P]lan or

exercise[] any authority or control respecting management or disposition of its assets,” and did

not have “any discretionary authority or discretionary responsibility in the administration of such

plan.” See 29 U.S.C. §§ 1002(21)(A)(I), 1002(21)(A)(iii); 29 C.F.R. § 2509.75-8 (“a person who

performs purely ministerial functions” is not a fiduciary with respect to the Plan, unless he

performs “one or more of the functions described in [29 U.S.C. § 1002(21)(A)]).”227 However,


        227
            The DOL, acting under its statutory authority, issued interpretive bulletins, in the form of
questions and answers “relating to certain aspects of fiduciary responsibility under [ERISA,]” including
questions relating to the fiduciary status of persons who perform certain administrative functions for an
employee benefit plan, “[p]ending the issuance of regulations or other guidelines.” See the bulletin at 29
C.F.R. § 2509.75-8. One of those bulletins is relevant to the issue raised by Kosanke. See id. This
interpretive bulletin stated, in relevant part, that “persons may rely on the answers to these questions in
order to resolve the issues that are specifically considered” subject to “subsequent legislation,
regulations, court decisions, and interpretive bulletins.” Id. This interpretative bulletin included the
following question and answer:

                D–2 Q: Are persons who have no power to make any decisions as to plan
                policy, interpretations, practices or procedures, but who perform the
                following administrative functions for an employee benefit plan, within
                a framework of policies, interpretations, rules, practices and procedures
                made by other persons, fiduciaries with respect to the plan:

                (1) Application of rules determining eligibility for participation or
                benefits;

                (2) Calculation of services and compensation credits for benefits;

                (3) Preparation of employee communications material;

                (4) Maintenance of participants’ service and employment records;

                (5) Preparation of reports required by government agencies;


                                                    74


07-06790-tjt      Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41           Page 74 of 144
as the Court previously concluded in its opinion ruling on the Cross-Motions for Summary

Judgment, at least some of the above described responsibilities performed by Kosanke clearly

required Kosanke to exercise discretionary authority and discretionary control over the

management and the disposition of the Plan assets, and discretionary authority and discretionary

responsibility over the administration of the Plan.228

       And, in addition to performing the above described responsibilities, Kosanke was

intimately involved in the decision-making process for determining how to unwind the June 5,



                 (6) Calculation of benefits;

                 (7) Orientation of new participants and advising participants of their
                 rights and options under the plan;

                 (8) Collection of contributions and application of contributions as
                 provided in the plan;

                 (9) Preparation of reports concerning participants’ benefits;

                 (10) Processing of claims; and

                 (11) Making recommendations to others for decisions with respect to
                 plan administration?

                 A: No. Only persons who perform one or more of the functions
                 described in section 3(21)(A) of the Act [29 U.S.C. § 1002(21)(A)] with
                 respect to an employee benefit plan are fiduciaries. Therefore, a person
                 who performs purely ministerial functions such as the types described
                 above for an employee benefit plan within a framework of policies,
                 interpretations, rules, practices and procedures made by other persons is
                 not a fiduciary because such person does not have discretionary
                 authority or discretionary control respecting management of the plan,
                 does not exercise any authority or control respecting management or
                 disposition of the assets of the plan, and does not render investment
                 advice with respect to any money or other property of the plan and has
                 no authority or responsibility to do so.

29 C.F.R. § 2509.75-8.
       228
             538 B.R. at 366-67.

                                                     75


07-06790-tjt       Doc 559         Filed 10/18/19    Entered 10/18/19 17:14:41            Page 75 of 144
2001 Transaction and how to deal with the distribution requests of Coenen and Fields. This is

described in detail in Parts II.L through II.O of this Opinion. Kosanke attended and actively

participated in the meetings regarding these issues with Coenen, Anderson, Kelly, Nemes,

Relational Advisors, and Calfee, Halter & Griswold, LLP. Correspondence and memoranda,

including attorney-client privileged memoranda, regarding these issues were sent to Kosanke, as

well as others involved in the decision-making process. Kosanke also attended, and the Court

finds, despite his assertions to the contrary, Kosanke actively participated in, meetings with

Coenen and Fields in which their distribution requests were discussed and negotiations over their

distributions occurred. Kosanke was responsible for determining what amounts Coenen and

Fields were entitled to on account of their vested interests in the Plan; in what form Coenen and

Fields would receive their vested interests in the Plan (e.g., whether Coenen and Fields would

receive distributions in cash and/or stock, and whether they would receive other benefits on

account of their vested interests in the Plan); the timetable for making the distributions to Fields

and Coenen; providing the wiring instructions necessary to consummate the distributions; and

writing the checks for the cash distributions to Coenen and Fields.229 These facts belie Kosanke’s

allegations that he was only present at meetings to provide the decision-makers with financial

information, and that he did not exercise discretionary authority or control over the Plan’s

management or disposition of Plan assets.

        Because Kosanke exercised control and authority over Plan he acquired the status of a


        229
             See Pl.’s Trial Ex. 43 (email from Kosanke to Anderson regarding time table for making the
distributions and wiring instructions); Pl.’s Trial Ex. 99 (email from Kosanke to Anderson containing
Kosanke’s determination of the dollar amount owed to Coenen and Fields on account of their vested
interest in the Plan; Trial Tr. (Docket # 536) at 177.


                                                   76


07-06790-tjt      Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41          Page 76 of 144
fiduciary with regard to those functions he performed, including making distributions to Plan

participants. See, e.g., Briscoe v. Fine, 444 F.3d 478, 494 (6th Cir.2006) (“[u]nder the DOL

regulation [(29 C.F.R. § 2509.75–8, D–2)], a third-party administrator ‘without the power to

make plan policies or interpretations but who performs purely ministerial functions such as

processing claims, applying plan eligibility rules, communicating with employees, and

calculating benefits, is not a fiduciary under ERISA’” but “a third-party administrator performing

the tasks described in the DOL regulation can nevertheless acquire fiduciary status where, in

addition to its other actions, it exercises control over plan assets”).

        Fourth, Plaintiff’s expert, Witz, opined at trial that Kosanke was one of the multiple Plan

Administrators of Trans-Industries, Inc., because he performed many of the high level functions

of a plan administrator and signed documents on behalf of Trans-Industries, Inc., who was the

named Plan Administrator: “signing a 5500 form, providing participant disclosures, ruling on

benefit claims, maintaining [P]lan records.”230 Witz’s testimony at trial was consistent with his

expert report, in which he also concluded that Kosanke functioned in the role of Plan

Administrator, and that some of the functions he performed that made him a functional Plan

Administrator were the signing of Form 5500; providing disclosures to Plan participants, ruling

on benefit claims; and maintaining Plan records.231 Kosanke did not present any expert

testimony or report to counter Witz’s testimony and report, so other than Kosanke’s bald denial

that he was a Plan Administrator, Witz’s conclusions are unrebutted.


        230
           Trial Tr. (Docket # 533) at 162, 165. Plaintiff’s expert, Witz, opined that “there were multiple
people who acted as the [P]lan [A]dministrator” of Trans-Industries, Inc.; namely Kosanke, Coenen,
Solon, and Fields. (Id. at 162.)
        231
              See Witz’s Expert Report (Pl.’s Trial Ex. 93) at 11.

                                                       77


07-06790-tjt         Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41       Page 77 of 144
       Therefore, even if Kosanke was never formally appointed the Plan Administrator, and

even if Kosanke did not consider himself a Plan Administrator, he would still be considered an

“‘unnamed’ fiduciary’” under ERISA Section 1002(21)(A)(I), because in performing many of the

functions of a Plan Administrator, he exercised “authority or control respecting management or

disposition of [Plan] assets.”

       For all of these reasons, the Court concludes that Kosanke was both a named fiduciary

(discretionary Trustee) and an unnamed, functional Plan Administrator.

       4. Kosanke owed fiduciary duties to the Plan due to his status as a named Trustee
          and an unnamed fiduciary of the Plan.

       Because Kosanke was a fiduciary of the Plan in these two capacities (as a named Trustee

and an unnamed Plan Administrator), he owed fiduciary duties to the Plan based on each of these

roles. See Taunt v. Coenen, 538 B.R. at 362 (parties who are statutory “‘named’” fiduciaries and

parties who are statutory “‘unnamed’” fiduciaries “owe[] duties to an ERISA plan”). However,

the scope of the fiduciary duties Kosanke owed to the Plan is also at issue in this case. For this

reason, the Court must determine whether, on account of Kosanke’s fiduciary status as a named

Trustee and as an unnamed Plan Administrator, Kosanke owed fiduciary duties to the Plan with

regard to (1) the investment of Plan assets, and (2) the distributions to Plan participants. This

determination is necessary because the way in which these two responsibilities were performed

are the basis of the Retention Claims and the Distribution Claim.

C. Whether, because of his status as a named Trustee of the Plan, Kosanke owed any
   fiduciary duties to the Plan regarding the investment of Plan assets

       Because the scope of Kosanke’s fiduciary duties differ depending on whether in

performing a function, he was acting as a named Trustee or an unnamed Plan Administrator, the


                                                  78


07-06790-tjt     Doc 559         Filed 10/18/19   Entered 10/18/19 17:14:41       Page 78 of 144
Court will discuss Kosanke’s fiduciary duties with respect to each of these roles, separately. The

Court will first consider whether, on account of Kosanke’s status as a named Trustee of the Plan,

he owed fiduciary duties to the Plan regarding the investment of Plan assets.

        1. Kosanke’s position

        Kosanke alleges that he did not have, and did not exercise, any authority or control over

the investment of Plan assets. Kosanke alleges that only Coenen had such discretion and control,

and that Coenen made all of the decisions regarding the investment and divestment of Plan

assets. According to Kosanke, “Coenen ran the [Plan] as if it were his own, and paid little

attention to . . . Kosanke’s opinion . . . .”232 Kosanke points out that even the Plaintiff’s expert,

Witz, concluded that “Mr. Coenen ran the investments for the Plan as if it was his personal

investment account, with little or no awareness of his fiduciary obligations under ERISA.”233 For

these reasons, Kosanke argues that he owed no fiduciary duties to Plan participants related to the

investment of Plan assets.

        2. The Trustee’s position

        The Trustee argues that Kosanke, as a co-trustee of the Plan with Coenen, owed fiduciary

duties to the Plan regarding the investment of Plan assets, regardless of who actually made the

investment decisions. This is so, according to the Trustee, because the Adoption Agreement, in

naming both Coenen and Kosanke as “discretionary” Trustees, granted both Coenen and

Kosanke discretionary authority and control over the investment of Plan assets. The Trustee



        232
              See Def. Kosanke’s Post-Trial Br. (Docket # 546) at 2, 10.
        233
            See Def. Kosanke’s Post-Trial Br. (Docket # 546) at 9-10 (relying on the expert report of
Witz (Pl.’s Trial Ex. 93 at 13)).

                                                     79


07-06790-tjt        Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41         Page 79 of 144
argues that because the Plan did not allocate fiduciary responsibilities between Coenen and

Kosanke, each Trustee is liable for the acts or omissions of the other Trustee regarding the

investment of Plan assets. The Plaintiff Trustee argues:

                  27. Since Kosanke and Coenen were named fiduciaries of the Plan,
              there is little doubt as to their fiduciary status under ERISA.

                  28. Notably, neither the Plan nor any other agreement assigns or
              segregates the fiduciary responsibilities as between Kosanke and Coenen.
              While ERISA permits a plan to name a fiduciary who has that status only
              for a particular function, the Trans-Industries[, Inc.] Plan did not do that.

              ....

                  30. The person who is named fiduciary is a fiduciary for all purposes
              of the plan whereas a person who is a fiduciary solely as a result of the
              function performed is a fiduciary only to the extent that it satisfies the
              designated functional requirement.

                  31. The plain language of the Plan makes clear that Kosanke possessed
              discretionary authority, responsibility and control over the Plan’s assets.
              Even if he abdicated such discretion to another named fiduciary, that does
              not eliminate his fiduciary status.234

        3. Kosanke owed fiduciary duties to the Plan regarding investment of Plan assets.

        The Court agrees with the Trustee that, as a named Trustee of the Plan, Kosanke owed

fiduciary duties to the Plan regarding the investment of Plan assets, even though Coenen actually

made all of the investment decisions. “To determine whether a person is a fiduciary with respect

to a particular function at issue, the ERISA statute requires an examination of the discretionary

authority or responsibility of the person with respect to that function. In this examination, an

initial review of the ERISA plan documents is required.” Tregoning v. Am. Cmty. Mut. Ins. Co.,



        234
          Pl.’s Post-Trial Br. (Docket # 539) at 8 (internal quotation marks and citations omitted)
(emphasis in original).

                                                    80


07-06790-tjt         Doc 559    Filed 10/18/19      Entered 10/18/19 17:14:41          Page 80 of 144
815 F. Supp. 1054, 1058 (W.D. Mich. 1992), aff’d, 12 F.3d 79 (6th Cir. 1993) (citation omitted).

In this case, the Plan documents clearly and definitively gave both Kosanke and Coenen

discretionary authority regarding the investment of the assets of the Plan. The Adoption

Agreement stated that “Kai Kosanke” and “Dale S. Coenen” would “serve as discretionary

Trustee(s) over assets not subject to control by a corporate Trustee.”235 Paragraph 7.2(a) of the

Plan granted both Kosanke and Coenen “discretion and authority to invest, manage, and control

those Plan assets.”236 Paragraph 7.2(c) of the Plan granted both Kosanke and Coenen the power

and authority, “[t]o sell, exchange, convey, transfer, grant options to purchase, or otherwise

dispose of any securities or other property held by the Trustee” with such power and authority “to

be exercised in [their] sole discretion.”237

        Both Kosanke and Coenen also possessed discretionary authority over investment of Plan

assets under ERISA § 1103(a), by virtue of their being named discretionary co-trustees in the

Plan documents. Section 1103(a) provides that, with exceptions not applicable here, “the trustee

or trustees [of an employee benefit plan] shall have exclusive authority and discretion to manage

and control the assets of the plan. . . .” 29 U.S.C. § 1103(a). And under ERISA, all that is

required for a person to have a fiduciary duty to an employee benefit plan is that the person be

granted “any discretionary authority or discretionary responsibility in the administration of such

plan.” See 29 U.S.C. § 1002(21)(A)(iii). It is not necessary that the person actually exercise that



        235
              Pl.’s Trial Ex. 2 at TBA 0079 at ¶ 10 (emphasis added); Tr. of Kosanke Dep. (Pl.’s Trial Ex.
83) at 191.
        236
              See Pl.’s Trial Ex. 2 at TBA 0048.
        237
              Id.

                                                     81


07-06790-tjt        Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41          Page 81 of 144
discretionary authority or responsibility. See Daniels v. Nat’l Employee Benefit Servs., Inc. 858

F. Supp. 684, 689 (N.D. Ohio 1994) (“Subsection (iii) [of 29 U.S.C. § 1002(21)(A)] imposes

[fiduciary] status on ‘those individuals who have actually been granted discretionary authority,

regardless of whether such authority is ever exercised.’”). For this reason, the fact that Kosanke

did not exercise his authority to make investment decisions does not relieve him of responsibility

for how the assets of the Plan were invested by Coenen.

       Under ERISA, it is possible for an employee benefit plan to provide procedures for

allocating fiduciary responsibilities among named co-fiduciaries, and thereby limit to some

extent a fiduciary’s liability for breaches of fiduciary duty, not caused by his own acts or

omission. But such procedures must be stated in the Plan documents. See 29 U.S.C. § 1105(c).

           Thus, the plan documents must designate a named fiduciary, but need not
           make all named fiduciaries responsible for all plan functions; instead, the
           document can name fiduciaries for separate functions. Leigh v. Engle, 727
           F.2d 113, 134 (7th Cir.1984); but see Arakelian v. National Western Life
           Ins. Co., 680 F. Supp. 400, 404 (D.C.D.C.1987) (named fiduciary is
           fiduciary for all purposes).”

Daniels, 858 F. Supp at 690. It is also possible under ERISA for co-trustees to agree to allocate

specific responsibilities among themselves, and thereby limit their responsibility for acts and

omissions of the other Trustee in performing his fiduciary responsibilities. But such an

agreement must be authorized in the trust instrument. See 29 U.S.C. § 1105(b). Sections

1105(b) and 1105(c) of ERISA state, in relevant part:

           (b) Assets held by two or more trustees

           (1) Except as otherwise provided in subsection (d) and in section
           1103(a)(1) and (2) of this title, if the assets of a plan are held by two or
           more trustees--



                                                 82


07-06790-tjt     Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41          Page 82 of 144
               (A) each shall use reasonable care to prevent a co-trustee from
               committing a breach; and

               (B) they shall jointly manage and control the assets of the plan,
               except that nothing in this subparagraph (B) shall preclude any
               agreement, authorized by the trust instrument, allocating
               specific responsibilities, obligations, or duties among trustees,
               in which event a trustee to whom certain responsibilities,
               obligations, or duties have not been allocated shall not be liable by
               reason of this subparagraph (B) either individually or as a trustee
               for any loss resulting to the plan arising from the acts or omissions
               on the part of another trustee to whom such responsibilities,
               obligations, or duties have been allocated.

               (2) Nothing in this subsection shall limit any liability that a
               fiduciary may have under subsection (a) of this section or any other
               provision of this part.

         ...

         (c) Allocation of fiduciary responsibility; designated persons to carry
         out fiduciary responsibilities

         (1) The instrument under which a plan is maintained may expressly
         provide for procedures (A) for allocating fiduciary responsibilities
         (other than trustee responsibilities) among named fiduciaries, and (B)
         for named fiduciaries to designate persons other than named
         fiduciaries to carry out fiduciary responsibilities (other than trustee
         responsibilities) under the plan.

         (2) If a plan expressly provides for a procedure described in
         paragraph (1), and pursuant to such procedure any fiduciary
         responsibility of a named fiduciary is allocated to any person, or a
         person is designated to carry out any such responsibility, then such
         named fiduciary shall not be liable for an act or omission of such person in
         carrying out such responsibility except to the extent that–

               (A) the named fiduciary violated section 1104(a)(1) of this title–

                  (I) with respect to such allocation or designation,

                  (ii) with respect to the establishment or implementation of
                  the procedure under paragraph (1), or


                                                83


07-06790-tjt    Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41           Page 83 of 144
                   (iii) in continuing the allocation or designation; or

               (B) the named fiduciary would otherwise be liable in accordance
               with subsection (a).

           (3) For purposes of this subsection, the term “trustee responsibility” means
           any responsibility provided in the plan’s trust instrument (if any) to
           manage or control the assets of the plan, other than a power under the trust
           instrument of a named fiduciary to appoint an investment manager in
           accordance with section 1102(c)(3) of this title.

29 U.S.C. § 1105 (emphasis added).

       The DOL, acting under a statutory grant of authority, issued interpretive bulletins in the

form of “questions and answers relating to certain aspects of fiduciary responsibility under

[ERISA],” including questions related to § 1105(c), “[p]ending the issuance of regulations or

other guidelines,” which state, in relevant part:

           FR–13 Q: If the named fiduciaries of an employee benefit plan allocate
           their fiduciary responsibilities among themselves in accordance with a
           procedure set forth in the plan for the allocation of responsibilities for
           operation and administration of the plan, to what extent will a named
           fiduciary be relieved of liability for acts and omissions of other named
           fiduciaries in carrying out fiduciary responsibilities allocated to them?

           A: If named fiduciaries of a plan allocate responsibilities in accordance
           with a procedure for such allocation set forth in the plan, a named
           fiduciary will not be liable for acts and omissions of other named
           fiduciaries in carrying out fiduciary responsibilities which have been
           allocated to them, except as provided in section 405(a) of the Act,
           relating to the general rules of co-fiduciary responsibility, and section
           405(c)(2)(A) of the Act, relating in relevant part to standards for
           establishment and implementation of allocation procedures.

           However, if the instrument under which the plan is maintained does
           not provide for a procedure for the allocation of fiduciary
           responsibilities among named fiduciaries, any allocation which the
           named fiduciaries may make among themselves will be ineffective to
           relieve a named fiduciary from responsibility or liability for the
           performance of fiduciary responsibilities allocated to other named


                                                    84


07-06790-tjt     Doc 559      Filed 10/18/19        Entered 10/18/19 17:14:41    Page 84 of 144
              fiduciaries.

29 C.F.R. § 2509.75-8 (emphasis added); see also Daniels, 858 F. Supp at 690 (emphasis added)

(citing C.F.R. § 2509.75-8) (“Section 1102(1) notwithstanding, . . . a ‘named’ fiduciary is not

necessarily a fiduciary for all purposes, provided that the plan documents expressly designate

separate functions.”).

        Kosanke has not pointed to any procedures in the Plan documents for allocating fiduciary

responsibilities among Coenen and Kosanke.238 None exist. Nor has Kosanke cited any

provision in the Plan (which is also a trust document) which authorizes any agreement between

Kosanke and Coenen to allocate among themselves the trustee responsibilities that they were

jointly granted. None exist. Therefore, any agreement, understanding, or practice between

Coenen and Kosanke under which Coenen alone would make decisions regarding investment and

divestment of Plan assets and distributions to Plan participants, including to Coenen and Fields,

would not limit Kosanke’s fiduciary responsibility for the acts or omissions of Coenen under 29

U.S.C. § 1105(b)(1). Moreover, even if Kosanke could so limit his fiduciary responsibility under

§ 1105(b) or § 1105(c), he still would have liability for Coenen’s breaches of fiduciary duties to

the extent § 1105(a) applied. That provision states:

              (a) Circumstances giving rise to liability

              In addition to any liability which he may have under any other provisions
              of this part, a fiduciary with respect to a plan shall be liable for a breach of
              fiduciary responsibility of another fiduciary with respect to the same plan
              in the following circumstances:


        238
            To the contrary, Witz testified at trial that “there were 256 references to trustee in the [Plan as
amended in 2004 and effective in 2003,]” but that the Plan “doesn’t say trustee one does such and such
and trustee two does such and such. It says trustees are responsible for these things.” Trial Tr. (Docket #
533) at 169 (testimony of Witz).

                                                      85


07-06790-tjt       Doc 559      Filed 10/18/19        Entered 10/18/19 17:14:41           Page 85 of 144
               (1) if he participates knowingly in, or knowingly undertakes to
               conceal, an act or omission of such other fiduciary, knowing such
               act or omission is a breach;

               (2) if, by his failure to comply with section 1104(a)(1) of this title
               in the administration of his specific responsibilities which give rise
               to his status as a fiduciary, he has enabled such other fiduciary to
               commit a breach; or

               (3) if he has knowledge of a breach by such other fiduciary, unless
               he makes reasonable efforts under the circumstances to remedy the
               breach.

29 U.S.C. § 1105(a)(1)-(a)(3). It is undisputed that Kosanke knew of Coenen’s causing the Plan

to retain the risky stock of Trans-Industries, Inc. This was a breach of fiduciary duty by Coenen,

under 11 U.S.C. § 1104(a)(1). Kosanke therefore had a duty to make reasonable efforts under the

circumstances to remedy Coenen’s breach of fiduciary duty. Kosanke failed to do this.

       For all of these reasons, due to Kosanke’s status as a named discretionary Trustee of the

Plan, Kosanke owed fiduciary duties to the Plan regarding the investment of the assets of the

Plan. But Kosanke owed such fiduciary duties only for the period in which his was actually a

Trustee of the Plan. The provisions in the Plan that made Kosanke a Trustee were not added to

the Plan until it was amended on January 11, 2004. Although those amendments were stated to

be effective January 1, 2003, Kosanke was not, in fact, a Trustee in 2003. During 2003, only

Coenen was a Trustee of the Plan. Kosanke had no power or control over investing the Plan

assets in 2003. Naming Kosanke a Trustee retroactive to 2003 cannot change the historical fact

that in 2003, only Coenen, as the only named Trustee of the Plan, had the power to invest the

assets of the Plan. And it is undisputed that Kosanke did not, in 2003 or at any time thereafter,

actually make any decisions regarding the investment of Plan assets. Therefore, prior to January



                                                86


07-06790-tjt     Doc 559     Filed 10/18/19     Entered 10/18/19 17:14:41         Page 86 of 144
11, 2004, Kosanke owed no fiduciary duties regarding the investment of Plan assets – until then,

Kosanke was neither a named fiduciary nor a functional fiduciary with respect to the investment

of Plan assets.239

D. Whether, because of his status as a functional Plan Administrator, Kosanke owed any
   fiduciary duties to the Plan regarding the distribution of Plan assets

        The scope of Kosanke’s fiduciary duty, based on his status as an unnamed, functional

Plan Administrator, is more limited than his fiduciary duty based on his status as a named

Trustee. The Court’s finding that Kosanke was a functional Plan Administrator does not

automatically make him a fiduciary regarding all of the functions of a Plan Administrator.

              The language of section 3(21)(A) of ERISA itself provides that a person is
              a fiduciary with respect to a plan “to the extent” that the person exercises
              one of the three functions set forth in the statute. On the basis of this
              language, the federal courts unanimously hold that fiduciary status under
              ERISA is not “an all or nothing proposition.” See Briscoe v. Fine, 444
              F.3d 478, 486 (6th Cir.2006). The court must therefore examine the
              conduct at issue to determine whether a defendant had a duty to exercise
              fiduciary responsibility.

Ellis, 484 F. Supp. 2d at 710; see also Tregoning, 815 F. Supp. at 1058 (internal quotation marks

and citations omitted) (stating with regard to the “to the extent” language in 29 U.S.C.

§ 1002(21)(A): “That qualifying phrase indicates that a person is a fiduciary only with respect to

those aspects of the plan over which he exercises authority or control.”).

        1. Kosanke’s position

        Kosanke argues that he did not have any authority or discretion regarding eligibility



        239
            The Court notes that in his expert report, Witz stated that “Mr. Kosanke functioned in the role
of Trustee prior to the formal appointment date. (Pl.’s Trial Ex. 93 at 6 § 20.) But Witz does not provide
the basis for this conclusion and the Court is not aware of any evidence in the record that would support
such conclusion, at least with regard to the investment of Plan assets.

                                                    87


07-06790-tjt         Doc 559    Filed 10/18/19      Entered 10/18/19 17:14:41          Page 87 of 144
determinations and distributions to Plan participants. According to Kosanke, because any

determinations he made regarding eligibility issues and distributions to Plan participants,

including the distributions to Coenen and Fields, were all dictated by the Plan, he did not

exercise any discretion in performing these responsibilities. As he did in earlier seeking

summary judgment, “Kosanke argues that he had no discretion in permitting the distributions to

Coenen and Fields because the Plan required distributions of a participant’s entire vested balance

if that individual was terminated.”240

        Kosanke also argues that he did not exercise any discretion with regard to distributions or

any other administrative responsibilities he performed. And Kosanke alleges that, as Chief

Financial Officer, he “made no decisions concerning the approval of distributions.”241 According

to Kosanke, Coenen alone was the Plan Administrator and therefore had all the discretion and

control over all of the administrative responsibilities concerning the Plan, including distributions

to Plan participants. Kosanke alleges that he had no decision-making authority, exercised no

authority, and acted solely at the direction of Coenen. For these reasons, Kosanke argues that he

was not a fiduciary with respect to the distributions to Coenen and Fields.

        2. The Trustee’s position

        The Trustee alleges that Kosanke functioned as the Plan Administrator.242 The Trustee

        240
            538 B.R. at 366; see Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 33 (Kosanke alleges that all
questions regarding eligibility of employees to participate or remain a participant in the Plan “[were] all
dictated by the [P]lan document”), 188–89 (Kosanke alleges that the eligibility of Plan participants, and
the calculation of distributions that Plan participants were entitled to “was all spelled out in the Plan”);
Tr. of oral argument on Summ. J. Mots. (Docket # 395) at 50: 9–12 (“Kosanke “had no authority for
managing the assets or discretion or authority in the administration of the [P]lan.”).
        241
              Def. Kosanke’s Post-Trial Br. (Docket # 546) at 10.
        242
              Pl.’s Post-Trial Br. (Docket # 539) at ¶¶ 19-20.

                                                      88


07-06790-tjt         Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41           Page 88 of 144
also alleges that “[t]here were numerous . . . instances where Kosanke exercised discretion over

the Plan assets.”243 The Trustee alleges that Kosanke determined the value of Coenen’s and

Fields’s vested interests in the Plan, and how and when he was going to make distributions to

Coenen and Fields on account of those interests, and then Kosanke authorized the distributions

on behalf of the Plan and signed checks to Coenen and Fields. Because these were the very

functions that the Distribution Claim is based on and required the exercise of discretionary

authority and control over Plan assets, the Trustee says, Kosanke owed fiduciary duties to the

Plan regarding the distributions to Coenen and Fields. The Trustee relies, in part, on Anderson’s

deposition testimony. Anderson testified that Kosanke was present at multiple brainstorming

meetings which discussed solutions to the Plan’s liquidity problem caused by Coenen’s and

Fields’s distribution requests; that after such meetings “[t]here [were] a lot of open issues . . .

[a]nd Mr. Coenen and Mr. Kosanke were going to have to talk it over and try to come up with

some plans” to deal with the liquidity problem; and that Anderson stated that “Kosanke came up

with [the] plan [embodied in the document entitled “Trans-Industries Profit Sharing Plan Cash

Transaction Checklist, dated June 17, 2005] for distributing the Coenen and Fields’ profit sharing

plan balances.”244

        3. The Court’s summary judgment opinion

        In the Court’s opinion ruling on the Cross-Motions for Summary Judgment, the Court

determined that Kosanke was not simply following the requirements of the Plan in making



        243
              Id. at ¶¶ 21-24.
        244
           See Pl.’s Second Post-Trial Br. (Docket # 547) at 6 (relying, in part, on Anderson’s
Deposition testimony (Pl.’s Trial Ex. # 86) at 34-37, 53, 69-71, 80-83).

                                                   89


07-06790-tjt         Doc 559     Filed 10/18/19    Entered 10/18/19 17:14:41          Page 89 of 144
distributions to Coenen and Fields, but rather exercised discretion with regard to the distributions

to Coenen and Fields. The Court noted that there were numerous proposed solutions to the

Plan’s liquidity problem caused by the requests by Coenen and Fields for the distribution of their

vested interests in the Plan, and it was necessary to make a choice among the various options.

And the Court found that among the options was to institute proceedings (1) to terminate the

Plan; or (2) to obtain the court appointment of an independent trustee:

           While an extended discussion of all the disputed issues is not necessary at
           this point, the Court will address one of the arguments Kosanke makes
           about the Distribution Claim, in opposing the Trustee’s summary
           judgment motion. Kosanke argues that he had no discretion in permitting
           the distributions to Coenen and Fields because the Plan required
           distributions of a participant’s entire vested balance if that individual was
           terminated. However, this is not accurate. Although Paragraph 6.4 of the
           Plan does state this requirement, neither this provision nor any other
           provision of the Plan states what is to be done if the Plan does not have
           enough assets to make distributions to employees who have been
           terminated.

           There is no provision in the Plan that Kosanke has cited that requires or
           permits the series of transactions that were made regarding Plan assets in
           the case where the Plan is unable to pay all benefits when they become
           due. But ERISA does have a provision that deals with this situation.
           Under ERISA, a Plan may be terminated under these circumstances. 29
           U.S.C. § 1342 provides, in relevant part:

               (a) Authority to institute proceedings to terminate a plan.

               The [Pension Benefit Guaranty C]orporation may institute
               proceedings under this section to terminate a plan whenever it
               determines that –

                   (1) the plan has not met the minimum funding standard
                   required under section 412 of Title 26, or has been notified by
                   the Secretary of the Treasury that a notice of deficiency under
                   section 6212 of Title 26 has been mailed with respect to the tax
                   imposed under section 4971(a) of Title 26,



                                                90


07-06790-tjt     Doc 559     Filed 10/18/19     Entered 10/18/19 17:14:41         Page 90 of 144
                  (2) the plan will be unable to pay benefits when due,

                  (3) the reportable event described in section 1343(c)(7) of
                  this title has occurred, or

                  (4) the possible long-run loss of the corporation with
                  respect to the plan may reasonably be expected to increase
                  unreasonably if the plan is not terminated.

         29 U.S.C. § 1342 (emphasis added). Upon the termination of a plan,
         ERISA provides how assets are to be allocated to participants and
         beneficiaries of the plan. See, e.g.[,] 29 U.S.C. § 1344 (covering the
         allocation of assets “[i]n the case of the termination of a single-employer
         plan”).

         ERISA also provides a method for the appointment of a trustee, where one
         of the determinations of subpart (a) of 29 U.S.C. § 1342 is made, or
         otherwise, “upon the petition of a plan administrator or the corporation”•
         to “the appropriate United States district court” where, as here, “the
         interests of the plan participants would be better served by the
         appointment of the trustee.” 29 U.S.C. § 1342(b)(1)-(2). And “[t]he
         corporation and plan administrator may agree to the appointment of a
         trustee without proceeding in accordance with the requirements of
         paragraphs (1) and (2)” [of 29 U.S.C. § 1342(a) ]. 29 U.S.C. § 1342(b)(3).
         The appointment of an independent trustee would have been one way to
         remove the taint of a conflict of interest. Terminating the Plan was an
         option that was repeatedly discussed in considering what to do about the
         Plan’s inability to honor Fields’s and Coenen’s distribution requests.
         Coenen and Kosanke therefore knew that there was at least one option
         available, consistent with ERISA, other than the course ultimately taken.

         And even if Coenen and Kosanke sincerely believed that the Plan required
         them to make distributions to Coenen and Fields in this situation, where
         there is a conflict between what the Plan requires and what ERISA
         requires, ERISA controls. 29 U.S.C. § 1104(a)(1)(D) (providing that
         “[s]ubject to sections 1103(c) and (d), 1342, and 1344 of this title, a
         fiduciary shall discharge his duties with respect to a plan solely in the
         interest of the participants and beneficiaries and . . . in accordance with the
         documents and instruments governing the plan insofar as such
         documents and instruments are consistent with the provisions of this
         subchapter and subchapter III of this chapter[”]) (emphasis added):

               [Section 1104(a)(1)(D) of ERISA] makes clear that the duty of


                                               91


07-06790-tjt    Doc 559     Filed 10/18/19     Entered 10/18/19 17:14:41         Page 91 of 144
                prudence trumps the instructions of a plan document, such as an
                instruction to invest exclusively in employer stock even if financial
                goals demand the contrary. See also § 1110(a) (With irrelevant
                exceptions,“any provision in an agreement or instrument which
                purports to relieve a fiduciary from responsibility . . . for any . . .
                duty under this part shall be void as against public policy.”).

            Fifth Third Bancorp v. Dudenhoeffer, — U.S. —, 134 S. Ct. 2459, 2468,
            189 L. Ed. 2d 457 (2014); see also Cent. States, Se. & Sw. Areas Pension
            Fund v. Cent. Transp., Inc., 472 U.S. 559, 568, 105 S. Ct. 2833, 86 L. Ed.
            2d 447 (1985) (“[T]rust documents cannot excuse trustees from their
            duties under ERISA [.]”). As discussed above, ERISA requires that
            fiduciaries act for the benefit of all plan participants in a nondiscriminatory
            manner. And Paragraph 10.15 of the Plan, consistent with ERISA,
            required all Plan provisions to be “interpreted and applied in a uniform,
            nondiscriminatory manner. Paragraph 6.4 of the Plan, when interpreted
            along with this provision and other provisions of the Plan and ERISA,
            cannot be construed as requiring the actions taken by the fiduciaries of the
            Plan.

538 B.R. at 366-67.

        Thus, the Court has already held, and now reiterates, that Kosanke had, and actually

exercised, enough discretionary control and authority over Plan assets for him to owe a fiduciary

duty to the Plan regarding distributions to Plan participants.

E. The Retention Claim

        Having determined that Kosanke owed a fiduciary duty to the Plan regarding the

investment of the Plan assets, and regarding distributions to Plan participants, the Court now

must determine if Kosanke breached those duties.

        As noted in Part I of this Opinion, the Court previously entered a default judgment “in

favor of the Plaintiff [Trustee] and against Defendant Joan Parker Coenen, in her capacity as

representative of the estate of Dale S. Coenen, deceased . . . as to liability only, on all of




                                                  92


07-06790-tjt      Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41          Page 92 of 144
Plaintiff’s claims that remain after the Court’s entry of [Summary Judgment Order].”245 For that

reason, this portion of the Opinion focuses mostly on Kosanke’s acts and omissions, and whether

such acts or omissions constituted a breach of his fiduciary duties under ERISA. But to the

extent the Court finds breaches of fiduciary duty by Kosanke, such findings also apply to

Coenen.

        The Court will next discuss the Trustee’s Retention Claim.

        1. The Trustee’s position

        The Trustee argues that Kosanke breached his fiduciary duties to the Plan (1) by allowing

the Plan to retain the Series A Preferred Stock, which was not a “qualifying employer security,”

during the time period after December 14, 2001; and (2) by allowing the Plan to retain the

common stock of Trans-Industries, Inc. allegedly in amounts too great and for too long a period

to be prudent, after December 14, 2001. The Trustee argues that, by allowing the Plan to

continue to hold such Preferred Stock and such common stock after December 14, 2001,

Kosanke breached his fiduciary duties under 29 U.S.C. § 1104(a) of loyalty; of prudence; to

diversify the assets of the Plan so as to minimize the risk of large losses to Plan participants; to

act “for the exclusive purpose of . . . providing benefits to participants and their beneficiaries;”

and his duty to comply with the requirements in the Plan documents.246 Relying on the expert

        245
           See “Order Granting in Part, and Denying in Part, Plaintiff’s July 12, 2016 Oral Motion for
Default Judgment Against Defendant Joan Parker Coenen, Etc.” (Docket # 519) at 1-2 ¶ 2.
        246
             See Compl. (Docket # 1) at ¶¶ 35-37; Pl.’s Post-Trial Br. (Docket # 539) at ¶¶ 38-57; Pl.-
Trustee’s Post-Trial Br. (Reply) (Docket # 543) at ¶¶ 5-10, 13-17, 41. In his Post-Trial Brief and his
“Post-Trial Brief (Reply),” one of the fiduciary duties the Trustee states that Kosanke breached is the
fiduciary duty of “adherence.” Witz, in his expert report, also states: “Investing In and Holding [Trans-
Industries, Inc.] Common Stock was a Breach of the duties of Loyalty, Prudence, Diversification, and
Adherence.” (Pl.’s Trial Ex. 93 at 13.) The duty of “adherence” according to Witz, was Kosanke’s duty
to adhere to the provisions of the governing Plan documents. (See id. at 24.)

                                                   93


07-06790-tjt      Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41          Page 93 of 144
report of Mr. Frazee, the Trustee argues that it was possible to divest the Plan of the Series A

Preferred Stock and the common stock after December 14, 2001. According to the Trustee,

Kosanke’s failure to do so, or to take any other remedial action, caused the Plan to suffer large

losses.

          2. Kosanke’s position

          Kosanke admits that at the time Coenen proposed that the Plan purchase the Series A

Preferred Stock, Kosanke believed that such purchase was “extremely risky” and was not a

prudent investment because he, as CFO, knew the company’s financial condition had been

spiraling downward since 1996 or 1997, and he questioned “whether the company would survive

long-term.”247 Kosanke even feared that he would “end up with nothing” for his own vested

interest in the Plan if the Series A Stock were purchased.248 Kosanke also admits that the Series

A Preferred Stock was purchased to keep the company running, and so it was not purchased for

the exclusive benefit of the Plan participants.249 Kosanke also admits that, during the period after

December 14, 2001, he thought it was risky for the Plan to continue to hold both the Series A

Preferred Stock and the Company’s common stock. Kosanke believed that it was imprudent for

the Plan to be so heavily invested in the stock of Trans-Industries, Inc. “as a whole;” that the

Plan’s holding of more than 50% of its assets in the form of company stock violated the Plan

documents; and that the Plan should be divested of company stock.250 Kosanke stated: “And

          247
           Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 94-96; Trial Tr. (Docket # 533) at 106; Trial Tr.
(Docket # 536) at 187.
          248
                Tr. of Kosanke Dep. (Pl.’s Trial Ex. 83) at 94.
          249
                Id.. at 106.
          250
                Id. at 222.

                                                        94


07-06790-tjt           Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41      Page 94 of 144
anybody that looks at their own portfolio it’s “Divest, divest, divest.”251 But Kosanke admitted

that after December 1, 2001, he did not express his concerns about the Plan continuing to hold

the stock to Coenen.252 Kosanke also admitted that in early 2002, it was “for sure” possible to

divest the Plan of all of the Company common stock it held, provided that it was done slowly

over a 6-month period (“50,000 shares a day”).253 But Kosanke argues that he was powerless to

divest the Plan of the common stock because Coenen refused to do so, and Coenen made all of

the investment decisions for the Plan, without considering Kosanke’s opinion.254 Kosanke says

that he had spoken to Coenen about his concerns regarding the Plan’s ownership of company

stock back at the time of the purchase of the Series A Preferred Stock. And because Coenen was

the Company’s CEO and a Board member, and the person who, in practice, made the investment

decisions for the Plan, Kosanke argues that he had done all that he had the power to do to remedy

the situation.255 Kosanke argues that “having a third party come in and evaluate the prudence of

the [P]lan’s investments” would not have been helpful because it was so “obvious” that there was

a problem with the mix of the assets in the Plan.256 In addition, Kosanke alleges that “the sale of

the Company stock would not have realized any significant funds in 2001 through 2006.”257 For



       251
             Id.
       252
             Id. at 222-25.
       253
             Trial Tr. (Docket # 533) at 113.
       254
             Id. at 127.
       255
             Id. at 110.
       256
             Id.
       257
             Def. Kosanke’s Post-Trial Br. (Docket # 546) at 11.

                                                    95


07-06790-tjt        Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41     Page 95 of 144
these reasons, Kosanke argues that he did not breach any fiduciary duty to the Plan regarding the

Plan’s investment in company stock.

       3. Discussion

       In Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015), the United States Supreme Court

explained that “[i]n determining the contours of an ERISA fiduciary’s duty, courts often must

look to the law of trusts.” Applying trust law, the Court determined that “a[n ERISA] fiduciary

normally has a continuing duty of some kind to monitor investments and remove imprudent

ones;” that a “plaintiff may allege that a fiduciary breached the duty of prudence by failing to

properly monitor investments and remove imprudent ones;” and that “so long as the alleged

breach of the continuing duty occurred within six years of suit, the claim is timely.” Id. at 1828-

29. The Tibble Court explained that “[t]his continuing duty exists separate and apart from the

trustee’s duty to exercise prudence in selecting investments at the outset.” Id. at 1828. The

Tibble Court further explained that “the trustee must ‘systematic[ally] conside[r] all the

investments of the trust at regular intervals’ to ensure that they are appropriate;” that such

monitoring of investments must “be done in a manner that is reasonable and appropriate to the

particular investments, courses of action, and strategies involved;” and that “‘[w]hen the trust

estate includes assets that are inappropriate as trust investments, the trustee is ordinarily under a

duty to dispose of them within a reasonable time.’” Id. (citations omitted) (quoting A. Hess, G.

Bogert, & G. Bogert, Law of Trusts and Trustees § 684, pp. 147-48 (3d ed. 2009) (Bogert 3d);

Restatement (Third) of Trusts § 90, Comment b, p. 295 (2007); and 4 A. Scott, W. Fratcher, &

M. Ascher, Scott and Ascher on Trusts § 19.3.1, p. 1439 (5th ed. 2007)).

       The Trustee’s Retention Claims against Coenen and Kosanke are based on their alleged


                                                  96


07-06790-tjt     Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41         Page 96 of 144
breach of their continuing duty to monitor Plan investments and remove the imprudent ones,

which duty, under Tibble, flows from the fiduciary duty of prudence. The Trustee argues that

this duty required Coenen and Kosanke to divest the Series A Preferred Stock and the common

stock from the Plan within a reasonable time after December 14, 2001, and that their failure to do

so proximately caused the Plan to suffer damages.

       In the Court’s summary judgment opinion, the Court framed the issues to be decided in

order to determine whether Coenen and Kosanke breached their fiduciary duty by failing to

divest the Plan of the Series A Preferred Stock and the common stock, as follows:

           [R]egarding the Retention Claims, the genuine issues of material fact
           include whether, during the time period after December 14, 2001, the Plan
           could have divested itself of the preferred and common stock in a way that
           would have avoided or reduced the alleged losses to the Plan, and if so,
           when and how this could have been done, and by how much this would
           have reduced or avoided the alleged losses to the Plan. The Court must
           determine these issues, among others, in order to determine if Coenen and
           Kosanke breached their fiduciary duties after December 14, 2001 by
           allowing the Plan to retain the Trans–Industries, Inc.’s common and
           preferred stock. If it was impossible during the relevant time period to
           divest the Plan of the stock, or to the extent such divestiture would not
           have helped the Plan, then continued retention of the stock would not have
           been a breach of fiduciary duty.

538 B.R. at 366.

       The Court now finds and concludes, after trial, that it was impossible to sell the Series A

Preferred Stock of Trans-Industries, Inc. and realize any value for the Plan after December 14,

2001, but that it was possible during this period to sell the common stock and avoid the large

losses suffered by Plan due to its retention. As a result, the Court concludes that Coenen and

Kosanke did not breach any fiduciary duties by failing to divest the Plan of the Series A Preferred

Stock after December 14, 2001, but that they each did breach their “prudent person” fiduciary


                                                97


07-06790-tjt       Doc 559   Filed 10/18/19     Entered 10/18/19 17:14:41        Page 97 of 144
duty by failing to sell off the common stock.

        4. The Series A Preferred Stock

        It is clear that a prudent person monitoring the investments of the Plan during regular

intervals, with the goal of maximizing the Plan assets and minimizing the Plan’s losses, would

have determined that, in order to comply with his fiduciary duties under ERISA, it was necessary

— if possible — to divest the Plan of the Series A Preferred Stock within a reasonable time after

December 14, 2001.258 Coenen was the only Plan Trustee immediately after December 14, 2001,

so only Coenen, could have divested the Plan of the Series A Preferred Stock within a reasonable

time after December 14, 2001. Because Kosanke did not become a Trustee of the Plan until the

Plan was amended on January 11, 2004, his “prudent person” duty to divest the Plan of the Series

A Stock could not have arisen until January 11, 2004. Because he became a Trustee of the Plan

as of that date, the Court finds that Kosanke had a duty to divest the Plan of the Series A

Preferred Stock — if possible — within a reasonable time after January 11, 2004.

        In order for the Trustee to establish the breach, causation, and damage elements of his

breach of fiduciary duty claim, he needed to prove that the Series A Preferred Stock had value

after December 14, 2001 (in Coenen’s case), and that it had value after January 11, 2004 (in

Kosanke’s case), such that it was possible for Coenen and/or Kosanke to sell that stock and

realize value for the Plan, so that the failure of Coenen and Kosanke to do so was the cause of the


        258
             There is overwhelming evidence to support this assumption, including the conclusion in the
expert report of Witz that “[a]t no time before or after December 14, 2001, could the [Series A] Preferred
Stock have been considered a prudent investment for the Plan” (see Pl.’s Trial Ex. 93 (Addendum to
Witz expert report) at 2 ¶ III.10). Witz concluded in his expert report: “On any given date after
December 14, 2001 and before [Trans-Industries, Inc.] filed for bankruptcy protection in 2006, a prudent
and knowledgeable investor would have taken immediate steps to dispose of [Series A] Preferred Stock
for the following reasons: [listing reasons (A) - (F)].” (See id. at 3 ¶ III.12.)

                                                   98


07-06790-tjt      Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41           Page 98 of 144
Plan suffering damages. The Trustee has failed to meet his burden of proof on these elements.

        During trial, the Trustee relied on the expert opinions of Frazee to try to establish that

after December 14, 2001, the Series A Preferred Stock had value; that it could have been

liquidated after that date; and that the failure of Coenen and Kosanke to liquidate it proximately

caused the Plan to suffer damages. Frazee concluded that the Plan suffered approximately $1.55

million in damages, or alternatively, $1.3 million in damages, due to Coenen’s and Kosanke’s

failure to liquidate the Series A Preferred Stock during the relevant period.259

        Frazee’s conclusions about damages were based on his assumptions that: (1) the Series A

Preferred Stock had significant value after December 14, 2001; (2) the Trustee(s) of the Plan

could have liquidated the Series A Preferred Stock by January 1, 2003 (a little over one year after

December 14, 2001 (the first date on which a fiduciary could be liable for damages under the

Court’s prior ruling on the applicable statute of limitations)) and realized significant value for the

Plan; (3) the money received from that liquidation could have been reinvested in other stock

which would have generated a positive return equivalent to the return that would have been

generated by the shares of the Sound Shore Fund which the Plan had liquidated to buy the Series

A Preferred Stock;260 (4) the alternative investment would have increased the assets in the Plan;



        259
            See Addendum to Frazee’s expert report (Ex. 92) at 2 ¶¶ 5)-6), 3 ¶¶ 8)a, 8)b, Exs. S (damages
calculated at $1,545,991), T (damages calculated at $ 1,299,703); Trial Tr. (Docket # 534) at 160-61,
178, 208 (testimony of Frazee); see also Trial Tr. (Docket # 536) at 7-10. Frazee updated his initial
expert report on damages in the Addendum to reflect the Court’s ruling that the Acquisition Claim, and
the Retention Claims to the extent they were based on actions or omissions prior to December 14, 2001,
were barred by the statute of limitations, and to reflect the fact that no damages could be attributed to
Coenen after November 16, 2005 when he ceased being a Trustee of the Plan. (See Trial Tr. (Docket
# 534) at 156-57, 167 (testimony of Frazee).)
        260
            Trial Tr. (Docket # 534) at 156, 159, 163-66, 204 (testimony of Frazee); Trial Tr. (Docket
# 536) at 48-53, 97 (testimony of Frazee); Ex. T-2 to Addendum to Frazee’s expert report.

                                                   99


07-06790-tjt      Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41          Page 99 of 144
(5) the additional assets in the Plan would have been used “to satisfy distribution requests from

employees over the next four or five years;” (6) the Plan assets would have been distributed in

December 2006; and (7) due to the increase in assets from the alternative investment, the Plan

would have had a much larger pool of assets in December 2006 from which all of the vested

interests of the Plan participants could have been satisfied.261 Frazee assumed, for purposes of

his two alternative damage calculations, that the price the Plan would have received for the

Series A Preferred Stock was either the fair market value attributed to the stock by Amherst on

December 31, 2002, or alternatively, 80% of that value.”262 Amherst valued the Series A

Preferred Stock at $1,964,879 as of December 31, 2002.263 Frazee also calculated what the

damages would have been if the Plan assets were distributed as of October 2005, the month

before Coenen ceased being a fiduciary. That damage amount was $1,353,448.264

        Frazee explained that the reason for assuming a one-year timeline to sell the Series A

Preferred Stock was because “[y]ou don’t have a market that you can sell that [Series A Preferred

Stock] . . . into immediately and so there’s a process that needs to occur.”265 He “assumed that

there would in fact be an event that would allow the [P]lan to . . . exit from the [Series A




        261
           Trial Tr. (Docket # 534) at 160 (testimony of Frazee); Trial Tr. (Docket # 536) at 48-53, 58,
68 (testimony of Frazee).
        262
              Trial Tr. (Docket # 534) at 161, 191 (testimony of Frazee).
        263
            Confidential Preferred Stock Valuation dated October 16, 2003 by Amherst Capital Partners,
L.L.C. (Pl.’s Trial Ex. 63) at pdf. p. 5.
        264
           Trial Tr. (Docket # 534) at 156, 159, 163-66 (testimony of Frazee); Addendum to Frazee’s
expert report (Docket # 92) at Ex. S.
        265
              Trial Tr.(Docket # 534) at 162 (testimony of Frazee).

                                                     100


07-06790-tjt       Doc 559       Filed 10/18/19      Entered 10/18/19 17:14:41       Page 100 of 144
P]referred [S]tock” within a one-year time frame.266 He believed one year was a reasonable

amount of time based on the actual amount of time it took from the date the Board decided to

unwind the June 5, 2001 Transaction (September 17, 2004), until the time when Trans-Industries,

Inc. redeemed many of the shares of the Series A Preferred Stock from the Plan (June 2005), as

part of the series of transactions which resulted in Fields and Coenen receiving their entire vested

interest in the Plan.267 Frazee testified: “If that process is at all indicative of the same available

ideas, same . . . portfolio of opportunities to divest, same strategies that would have been

available in 2001 or ‘02, I think it’s a reasonable conclusion to say that a fiduciary beginning the

process at the start of the statute of limitations period would certainly be able to obtain liquidity

[of the Series A Preferred Stock] within approximately a one year period.”268

        Frazee testified that “[t]here was a market for the [Series A P]referred [Stock] but it

required you to do work to find that market and arrange a transaction that everyone could live

with.”269 Frazee opined that there were multiple ways the Series A Preferred Stock could have

been liquidated. He specified the following ways this could have been done: (1) Trans-

Industries, Inc. could have redeemed the Series A Preferred Stock as it eventually did, in part, in

June 2005, but at an earlier date;270 (2) the fiduciaries of the Plan who were responsible for



        266
              Id. at 163.
        267
              See id. at 163-64.
        268
              Id. at 164-65.
        269
              Trial Tr. (Docket # 534) at 103-04 (testimony of Frazee).
        270
              Trial Tr. (Docket # 534) at 174 (testimony of Frazee); Trial Tr. (Docket # 536) at 69 (Frazee
stated that the “June 2005 transaction is an example essentially [of] an outcome that in my view could
have been employed with some variation earlier in 2002, or 2003, or 2004 et cetera.”)

                                                     101


07-06790-tjt        Doc 559        Filed 10/18/19    Entered 10/18/19 17:14:41         Page 101 of 144
purchasing the Series A Preferred Stock; namely Kosanke and Coenen, could have been required

to take in-kind distributions of the Preferred Stock in satisfaction of their vested interests in the

Plan;271 (3) “Coenen could have bought the [Series A Preferred Stock] using his own cash, or his

. . . common shares that he owned personally” (according to Frazee “Coenen had $2,000,000

worth of liquid common stock in 2003 and that [could have been] used to take care of the [Series

A Preferred Stock] that was being valued at roughly $2,000,000 in 2003 on January 1st”);272 (4)

Coenen alone could have been required to take an in-kind distribution of his entire vested interest

in the Plan in Series A Preferred Stock;273 (5) “Figgie, [a member of the Board and a close

personal friend of Coenen’s who was wealthy and who had invested in Trans-Industries, Inc.

common stock and Series B Preferred Stock,] could have chosen to buy [the] stock from . . .

either the . . . [P]lan, or the company”;274 (6) the Series A Preferred Stock “could have been taken


        271
            Trial Tr. (Docket # 534) at 174; ; see also Trial Tr.(Docket # 536) at 90-91 (Frazee stated:
“One of the solutions that I recall specifically was that Mr. Coenen instead of receiving any other type of
asset from the [P]lan . . . [w]ould instead receive the [Series] A [P]referred [Stock] that had been
purchased in 2001. . . in satisfaction of his rights if any under the [P]lan.”).
        272
            Trial Tr. (Docket # 534) at 174; see also Trial Tr. (Docket # 536) at 70. Frazee stated that
“[Coenen] could exchange in a bona fide transaction, not in his role as a [P]lan participant, but could
exchange either money or those [common] shares [he owned personally] for the [Series A P]referred
[Stock] that were held by the [P]lan.” Id. Frazee gave an example of how the process would work:

        Following an ERISA mandated . . . allowed process, the [P]lan could obtain an appraisal
        of both the proceeds to be received, or the common shares to be received from Mr.
        Coenen, but also obtain an appraisal of the [Series A Preferred Stock] and could then
        effectuate a transaction which would have been appropriate under ERISA to exchange
        the [Series A Preferred Stock] for common [stock]. Common [stock] are then liquid and
        could . . . be transformed into cash for the [P]lan’s benefit or invested into something
        else.”

Id. at 70-71.
        273
              Trial Tr. (Docket # 536) at 91.
        274
              Trial Tr. (Docket # 534) at 176; Trial Tr. (Docket # 536) at 86-90.

                                                     102


07-06790-tjt        Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41          Page 102 of 144
out of the [P]lan and converted into a different class of preferred stock of . . . Trans-Industries[,

Inc.] which had superior features”;275 (7) the Series A Preferred Stock could have been marketed

to outside investors with deep pockets;276 (8) the Series A Preferred Stock could have been

offered to all of the Plan participants;277 and (9) the Plan could have been terminated and the

Series A Preferred Stock could have been distributed to the Plan participants who would have an

easier time marketing smaller blocks of that stock.278 Frazee said that “[t]here were probably ten

or 15 different methods [of liquidating the Series A Preferred Stock] that were contemplated or

discussed [by attorneys and financial advisors advising Trans-Industries, Inc.] or on the table in

2004” and he believed that “most of those would also apply in 2003 on January 1st.”279

       The Court finds that two key assumptions which formed the foundation of Frazee’s

damages calculations were not proven by a preponderance of the evidence. Those related

assumptions were: (1) that the Series A Preferred Stock had value after December 14, 2001; and

(2) that the Trustees of the Plan somehow could have liquidated the Series A Preferred Stock

after December 14, 2001 and realized value for the Plan.

       5. The Trustee did not prove that the Series A Preferred Stock had value after
          December 14, 2001.

       To establish the value of the Series A Preferred Stock after December 14, 2001, Frazee

relied on the fair market value attributed to the Series A Preferred Stock as of December 31,


       275
             Trial Tr. (Docket # 536) at 71-72.
       276
             Id. at 72.
       277
             Id. at 91.
       278
             Id. at 74, 91.
       279
             Trial Tr. (Docket # 534) at 172-74 (testimony of Frazee).

                                                    103


07-06790-tjt       Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41       Page 103 of 144
2002 in Amherst’s valuation report dated October 16, 2003.280 That value was $1,964,879.281

But the Court finds that the Amherst valuation was unreliable, and in fact wrong.

        This is so for the following reasons. First, the Amherst report was not done until more

than 2 years after the Series A Preferred Stock was issued, and so well after Trans-Industries, Inc.

had already given the stock a stated value.282 Second, the starting point for the value Amherst

placed on that stock was the face value ascribed to the stock by an interested party (the

Company), whose admitted purpose in issuing and selling the stock was to raise capital for a

failing business, and who had failed to first obtain an appraisal of that stock by a independent and

neutral third party.283 Third, there is nothing in the record to establish how Trans-Industries, Inc.

determined its initial stated value of the Series A Preferred Stock.284

        Fourth, Amherst’s initial valuation of the Series A Preferred Stock, and every later

valuation by Amherst, relied heavily on management’s representation to Amherst that Trans-

Industries, Inc. intended to redeem the Series A Preferred Stock in the near future.285 The

        280
            See Addendum to Frazee’s expert report (Docket # 92) at Ex. S (“January 2003 starting value
[of $1,964,879] based on Amherst Appraisal: Valuation Date 12/31/2002”).
        281
              Id.
        282
            See Confidential Preferred Stock Valuation dated October 16, 2003 by Amherst Capital
Partners, L.L.C. (Pl.’s Trial Ex. 63).
        283
             Witz noted in his expert report that “[t]he [first] Amherst [valuation] report acknowledged the
Board created, issued and established the initial price of the [Series A P]referred Stock.” (Pl.’s Trial Ex.
93 at 9 II.28.(F)) (footnote omitted) (citing Confidential Preferred Stock Valuation dated October 16,
2003 by Amherst Capital Partners, L.L.C. (Pl.’s Trial Ex. 63) at pdf. p. 12).)
        284
           See generally Smith v. Sydnor, No. 98-CV-241, 2000 WL 33687953, at *5, 16-17 (E.D. Va.
Aug. 25, 2000) (discussing the process that should be used for evaluating assets, including stock).
        285
            See Part II.G of this Opinion. The Witz expert report noted that “[e]ach [Amherst] valuation
report assumed that the Company would redeem the preferred stock in the near future.” (Pl.’s Trial Ex.
93 at 9 ¶ II.28.(H)) (footnote omitted).) The expert report of Frazee also noted: “The importance of a

                                                   104


07-06790-tjt        Doc 559    Filed 10/18/19      Entered 10/18/19 17:14:41           Page 104 of 144
assumption that the Series A Stock would soon be redeemed caused Amherst to ascribe

substantial value to the stock which was not justified, particularly given Amherst’s notation in its

first valuation report that “on June 30, 2003, [Trans-Industries, Inc.] was facing a severe cash

shortage and contemplating bankruptcy;” that “dividend payments had been suspended;” that

Trans-Industries, Inc. was a small company; that the stock of Trans-Industries, Inc. was thinly

traded; and that all of these facts increased the risk of holding the Series A Preferred Stock.286

Amherst’s assumption that Trans-Industries, Inc. would have the ability to, and in fact would,

redeem the Series A Preferred Stock in the near future, by paying both the stock’s face value and

the accrued and accumulated dividends, clearly was not justified given the Company’s dire

financial circumstances. Amherst’s report itself compared the Series A Preferred Stock to the

stock of companies (such as Enron and Worldcom) which had suspended the payment of

dividends, were in bankruptcy, and “had minimal chance of paying significant amounts out to the

preferred shareholders.” And Amherst observed that “[t]hese stocks trade at distressed values

that are a fraction of the total book value of the liquidation preference and accrued dividends.”287

        Fifth, Frazee himself acknowledged that there were flaws in Amherst’s analysis and

methodology for determining the value of the Series A Preferred Stock, and that Amherst’s

valuation of that stock was too high. In Exhibit G to Frazee’s Addendum to his expert report,

Frazee calculated damages allegedly incurred by the Plan for the Distribution Claim, based on his


planned redemption date [to the value ascribed to the Series A Preferred Stock in the Amherst valuation]
is also obvious from the Amherst calculations and related report descriptions.” (Pl.’s Trial Ex. 92 at 3
n.4.)
        286
            Confidential Preferred Stock Valuation dated October 16, 2003 by Amherst Capital Partners,
L.L.C. (Pl.’s Trial Ex. 63) at pdf. p. 17 ¶¶ 3-4.
        287
              Id. at pdf. p. 16.

                                                    105


07-06790-tjt       Doc 559         Filed 10/18/19   Entered 10/18/19 17:14:41        Page 105 of 144
theory that the Series A Preferred Stock was overvalued in calculating the distributions owed to

Coenen and Fields. This is discussed further in Part IV.F.2 of this Opinion. In the June 2005

distribution, Coenen and Fields were each paid an amount equal to their percentage interests of

the total stated value of the Plan assets. The stated value of all of the Plan assets, on which the

distributions to Coenen and Kosanke were calculated, was “$3,913,896.”288 But, according to

Frazee, that value was too high, because it included a value of the Series A Preferred Stock that

was too high. In Exhibit G, Frazee adjusted the value of the total assets of the Plan from

“[$]3,913,896 down to “[$]3,115,896”289 based on a 30% decrease in the value of the Series A

Preferred Stock from the value that Amherst had attributed to the stock.290 In response to

questions by the Court regarding this 30% reduction, Frazee testified as follows at trial:

                  THE COURT: On your report. So you got Line 1 [in Exhibit G], stated
              value of plan assets [$3,913,896]. Can you explain that? Line 8, adjusted
              PSP value, [$]3,115,896. I’m sure you testified about this. Where did this
              come
              from?

              A So that’s for Note C -- THE COURT: Okay.

              A –- describes the adjustment basically. But essentially the idea is that
              there is a value being placed on the [Series A Preferred S]tock of [$]1.9
              million plus preferred distributions or accrued distributions of
              $730,000. So keeping the math simple, round numbers the [P]lan was
              stating as of that date that it held this asset called [Series A Preferred
              S]tock which had a number, an asset value of 2.6 million dollars.




        288
              See Ex. G to Addendum to Frazee’s expert report (Pl.’s Trial Ex. 92) at ln. 1.
        289
              See id. at ln. 8.
        290
           See id. at n.C (“Stated value of [Series A Preferred Stock], excluding accrued dividends of
approximately $730 thousand, was $1.9 million as of 5/31/05. Discount at 30% (on both) equals $798
thousand.”).

                                                     106


07-06790-tjt        Doc 559       Filed 10/18/19     Entered 10/18/19 17:14:41           Page 106 of 144
             ...

             A Thirty percent –- a 30% haircut on that valuation is roughly
             [$]800,000. And that . . . 30% haircut is really where . . . Line 8 comes
             from. It’s . . . a 30% or $800,000 reduction against the value of that [Series
             A P]referred [S]tock.

                   THE COURT: Which comes from where?

             A The 80 -- I’m sorry, the 30%?

                   THE COURT: Thirty percent haircut.

             A Yeah, the 30% is based on my analysis of the Amherst appraisal that
             was present that supported the original [$]2.7 million. It’s based on my
             understanding of the limitations of that report in terms of its analysis of
             what’s called a marketability discount. Which is not factored into the
             conclusion from Amherst. And it also reflects the fact . . . that -- that
             analysis from Amherst was based on a premise that . . . was frankly
             highly suspect. And . . . that premise was that the company in fact
             intended to redeem the shares very shortly and was going to do so . . .
             and had an intention to do so . . . and/or exchange those preferred
             shares for . . . some other type of Trans-Industries[, Inc.] security.
             Those factors clearly were not true in hindsight, but would have been
             things to reduce the value even as of June of ‘05.291

       Frazee’s expert report also concluded that Amherst’s assumption that Trans-Industries,

Inc. would redeem the Series A Preferred Stock in the near future was not justified:

             The [Amherst] valuation focused on the perceived ability of [Trans-
             Industries, Inc.] to pay dividends, an overly optimistic position shared by
             Mr. Coenen. However, Mr. Coenen indicated that dividends were not a
             priority until [Trans-Industries, Inc.] returned to profitability and that it
             was more important to keep capital in the Company than to pay a dividend
             to the Plan. Also, according to Mr. Coenen, Rick Solon who replaced Mr.
             Coenen as CEO[,] was more focused on holding cash in [Trans-Industries,
             Inc.] to develop its business. All of this would indicate that Amherst’s
             assumption that [Trans-Industries, Inc.] will pay dividends and
             redeem shares is tenuous during the time of the issued reports.



       291
             Trial Tr. (Docket # 536) at 66-67 (emphasis added).

                                                   107


07-06790-tjt        Doc 559    Filed 10/18/19      Entered 10/18/19 17:14:41       Page 107 of 144
              ...

              During this time, [Trans-Industries, Inc.] was in default of various
              loan covenants with its lenders.292

        The Trustee’s other expert Witz, indicated that there was no way to establish a value for

the Preferred Stock. He testified that “if [the Series A Preferred Stock was] not on an open

market and it can’t be traded at arm’s length, is there a fair market value for it created potentially

by an independent third party? No.”293

        Because Frazee relied on the Amherst valuation to establish that the Series A Preferred

Stock had value after December 14, 2001, and because, for the reasons described above, the

Amherst valuation was not a reliable source for establishing the value of such stock, the Court

concludes that the Trustee has not proven by a preponderance of the evidence that the Series A

Preferred Stock had any value at any time after December 14, 2001.

        b. The Trustee did not prove that there was a market for the Series A Preferred
           Stock after December 14, 2001.

        The Trustee also did not prove, by a preponderance of the evidence, that at any time after

December 14, 2001, Coenen and Kosanke could have liquidated the Series A Preferred Stock for

the benefit of the Plan. Rather, the evidence established that, from the date of its initial purchase

by the Plan on June 5, 2001 and including the relevant period after December 14, 2001, Coenen

and Kosanke could not have required Trans-Industries, Inc. to redeem or repurchase the Series A

Preferred Stock, and there was no viable market for the Series A Preferred Stock. As Frazee

stated in his expert report:


       292
              Pl.’s Trial Ex. 93 at 9-10 ¶¶ II.28.(G) (footnotes omitted), II.29 (emphasis added).
        293
              Trial Tr. (Docket # 533) at 187-188 (testimony of Witz).

                                                     108


07-06790-tjt        Doc 559     Filed 10/18/19       Entered 10/18/19 17:14:41           Page 108 of 144
             [The Plan] had no right to require that [Trans-Industries, Inc.] redeem [the
             Series A Preferred Stock], and there was no timetable or commitment by
             [Trans-Industries, Inc.] to a date on which such redemption might
             occur. . . . [The Series A Preferred Stock] lacked a liquidity mechanism
             under which [the Plan] could sell the investment (or receive the preferred
             dividends). There was no ready market for [the Series A Preferred Stock]
             and the value of it was ultimately dependent on the willingness and ability
             of [Trans-Industries, Inc.] to repurchase the shares and/pay any accrued
             dividends.294

       Even assuming that Trans-Industries, Inc. ever had the willingness to redeem or

repurchase the Series A Preferred Stock, it is clear from the evidence presented at trial that, from

the date that the Series A Preferred Stock was sold to the Plan, Trans-Industries, Inc. lacked the

financial ability to redeem or repurchase those shares. Without the $1.9 million cash infusion

that Trans-Industries, Inc. received from the sale of the Series A Preferred Stock to the Plan,

Trans-Industries, Inc. would not have been able to continue its operations without filing

bankruptcy. The $1.9 million Trans-Industries, Inc. received in June 2001 from the sale of the

Series A Preferred Stock was rapidly consumed by the operating losses of Trans-Industries, Inc.;

and Trans-Industries, Inc.’s financial condition continued to deteriorate after the sale of the

Series A Stock to the Plan. The Trustee failed to prove that Trans-Industries, Inc. had the

financial ability to redeem or repurchase the Series A Preferred Stock at any time after its sale to

the Plan.

       In addition, the Trustee failed to present any persuasive evidence that the Series A

Preferred Stock could have been sold to any person or any entity other than Trans-Industries, Inc.

at any time, including during the relevant period after December 14, 2001. The unfavorable

characteristics of the Series A Preferred Stock made it virtually impossible to sell it even to those


       294
             Pl.’s Trial Ex. 92 at 2-3 (underlining in original).

                                                      109


07-06790-tjt       Doc 559       Filed 10/18/19       Entered 10/18/19 17:14:41   Page 109 of 144
insiders of Trans-Industries, Inc. with deep pockets, such as Figgie, who were willing to, and did

purchase other types of stock of Trans-Industries, Inc. during the relevant period. There was no

generally recognized market for the Series A Preferred Stock. The Series A Preferred Stock was

not publicly traded; it was not convertible to common stock; it had no voting rights; it had not

paid any dividends, and whether and when it actually paid any dividends was left entirely to the

discretion of Board. And no dividends were actually ever paid. In addition, there was no

maturity or mandatory redemption date for the Series A Preferred Stock. Rather, it was

redeemable entirely at the discretion of the Board, and the redemption amount was only the

amount initially paid per share ($100 per share) plus accrued and accumulated dividends (which

accrued and accumulated at the rate of $8.25 per share per annum). Given these characteristics

of the Series A Preferred Stock, Witz opined that the Plan’s purchase of the Series A Preferred

Stock from Trans-Industries, Inc. was, in essence, really just “a loan” from the Plan to Trans-

Industries, Inc.295 And if viewed in that light, it was a wholly unsecured loan, for which there

was no deadline for any repayment, and for which there was no requirement to actually ever pay

any interest. Who in their right mind would ever pay anything to purchase such a “loan” from

the Plan?

       Professionals hired to deal with the liquidity crisis and how to divest the Plan of Series A

Preferred Stock all expressed their concern over whether such divestment could be accomplished.

Calfee, Halter & Griswold, LLP, in the Plan Issues Document, stated: “It may not be possible to

liquidate the Series A Preferred Stock. Consideration should be given to converting the Series A

Preferred Stock to a Series C Preferred Stock with terms that may be more attractive to


       295
             Trial Tr. (Docket # 533) at 187 (testimony of Witz).

                                                    110


07-06790-tjt      Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41    Page 110 of 144
participants to facilitate voluntary in-kind distributions.”296 Kathy Scott, the Managing Director

of Relational Advisors referred to the Series A Preferred Stock as a “Great piece of paper.”297

Joel Reed of Relational Advisors referred to it as “Perpetual Preferred-ugly.”298 Kathy Scott, in

reference to her efforts to find potential buyers for the Series A Preferred Stock stated that “this

is not going to be easy.”299

        Ultimately, despite efforts to find a buyer for the Series A Preferred Stock, no buyer could

be found.

        For all these reasons, Frazee’s assumption that Coenen and Kosanke could have

liquidated the Series A Preferred Stock during the relevant time frame is without support in the

evidence, is implausible, and is simply incorrect. Absent a willing buyer of the Series A

Preferred Stock, the only way that the Plan could have divested itself of the Series A Preferred

Stock was for Trans-Industries, Inc. to redeem that stock. But the Trustees of the Plan, Coenen

and Kosanke, could not force Trans-Industries, Inc. to redeem the stock, either as a legal matter

or as a practical matter. Under the terms of the Series A Preferred Stock, the Plan had no legal

right to compel the Company to redeem the stock, ever. As a practical matter, the Company

never had the financial ability to redeem the stock, even if it had wanted to do so.

        Rather, the only way the Company could redeem any of the Preferred Series A Stock was

by engaging, with the Plan, in the series of June 2005 distribution transactions with Coenen and


       296
             Pl’s Trial Ex. 35 at 2 ¶ III.A.
       297
             Pl.’s Trial Ex. 3 at RA0004.
       298
             Pl.’s Trial Ex. 19.
       299
             Pl.’s Trial Ex. 20.

                                                    111


07-06790-tjt       Doc 559         Filed 10/18/19   Entered 10/18/19 17:14:41      Page 111 of 144
Fields. And those transactions depleted the Plan of all of its cash and valuable assets, which the

Trustee alleges was itself a breach of fiduciary duty. (This is the Distribution Claim, discussed in

Part IV.F of this Opinion.)

       Nor could the Plan have compelled Coenen to buy the Series A Preferred Stock, which

was one of the options that Frazee suggested in his testimony. Even assuming that Coenen had

the financial ability to pay the Plan anything substantial for the Preferred Stock, either in cash or

by liquidating or exchanging common stock he owned in the Company, the Plan had no way to

compel Coenen to do so. At most, the Plan could have sued Coenen for a breach of fiduciary

duty, based on Coenen’s having caused the Plan to purchase the Preferred Stock in the first place,

in June 2001. This is the “Acquisition Claim,” which this Court previously ruled is barred by the

applicable statute of limitations. But if the Plan had filed such a claim against Coenen before the

claim was time-barred, it might eventually have obtained a judgment against Coenen, which it

may or may not have been able to collect. The Trustee has presented evidence that would meet

his burden of proof to show how much money, if any, this option would have obtained for the

Plan if it had been pursued.

       The Trustee has failed to prove, by a preponderance of the evidence, that during the

relevant period, the Series A Preferred Stock had value, and that it was possible for Coenen and

Kosanke to liquidate that stock and obtain any value for the Plan. For this reason, the Court

concludes that Coenen and Kosanke did not breach any fiduciary duty by not divesting the Plan

of the Series A Preferred Stock after December 14, 2001, and that the Plan did not suffer any

damages due to their failure to liquidate the Series A Preferred Stock. Rather, the breach of

fiduciary duty, and damage to the Plan, was done in June 2001, when the Plan purchased the


                                                 112


07-06790-tjt    Doc 559        Filed 10/18/19    Entered 10/18/19 17:14:41         Page 112 of 144
Series A Preferred Stock. But as noted above, this is the Trustee’s Acquisition Claim, which is

time-barred.

        As noted earlier in this Opinion, the Court entered a “default judgment . . . in favor of the

Plaintiff [Trustee] Charles J. Taunt and against Defendant Joan Parker Coenen, in her capacity as

representative of the estate of Dale S. Coenen, deceased . . . as to liability only, on all of

Plaintiff’s claims that remain after the Court’s entry of [the sumarry judgment order] (Docket

# 484).” The Court indicated that it would determine damages related to all of the Trustee’s

claims later. As to the Trustee’s Retention Claims, no damages will be awarded against Coenen,

to the extent that they are based on the retention of the Series A Preferred Stock, because the

Court has concluded that there are no damages proven as to this part of the claim.

        7. The common stock

        The Trustee also alleges, with regard to his Retention Claims, that Coenen and Kosanke

breached their fiduciary duties to the Plan “of loyalty, prudence, diversification, and adherence

[to Plan documents]” by retaining the common stock of Trans-Industries, Inc. in the Plan

between 2002 and 2005.300 Because all of these fiduciary duties are encompassed within the

“prudent man standard of care” under 29 U.S.C. § 1104(a)(1), the Court will, as it has done

earlier in the opinion, refer to all of these duties collectively as “the prudent person fiduciary

duty.” The Court finds and concludes that the Trustee has sustained his burden of proving that

Coenen and Kosanke each breached his prudent person fiduciary duty, by (1) Coenen’s failing to

divest the Plan of the common stock within a reasonable time after December 14, 2001; and (2)

Kosanke’s failing to divest the Plan of the common stock within a reasonble time after January


        300
              Pl.’s Post-Trial Br. (Docket # 539) at 12 ¶ 51.

                                                      113


07-06790-tjt        Doc 559       Filed 10/18/19      Entered 10/18/19 17:14:41     Page 113 of 144
11, 2004.

        8. The Trustees of the Plan had a fiduciary duty to divest the Plan of the common
           stock of Trans-Industries, Inc.

        During trial, the Trustee presented persuasive evidence that the Trustee(s) of the Plan had

a prudent-person fiduciary duty to divest the Plan of the common stock of Trans-Industries, Inc.,

at all times after December 14, 2001.301 The Trustee proved that at all times on and after

December 14, 2001, a prudent person monitoring the investments of the Plan would have

determined that the common stock was not a prudent investment.

        During trial, Kosanke admitted, and the Trustee proved, that:

        •     beginning in the late 1990s, Trans-Industries, Inc. “began a downward [financial]
              spiral,” which continued unabated until Trans-Industries, Inc. filed bankruptcy;302

        •     as Trans-Industries, Inc.’s financial condition deteriorated, the company’s profits and
              the value of the common stock also declined;303

        301
            As explained above with regard to the retention of the Series A Preferred Stock, Coenen was
the only Trustee of the Plan immediately after December 14, 2001. For this reason, only Coenen, and not
Kosanke, had a duty to divest the Plan of the common stock within a reasonable time after December 14,
2001. Because Kosanke did not become a Trustee of the Plan until after it was amended on January 11,
2004, his prudent-person duty to divest the Plan of the common stock did not arise until January 11,
2004.
        302
              See supra notes 47-52 and accompanying text.
        303
             Id.; see Witz Expert Report (Pl.’s Trial Ex. 93) at 6 ¶ 23 (footnote omitted) (“[Trans-
Industries, Inc.] experienced a steady decline in profitability which eventually ended in its bankruptcy
filing in April 2006. During this time the common stock price also experienced a steady decline in value
as losses accumulated from 2000 through the date of the [b]ankruptcy filing.”) (footnote omitted). In his
expert report, Witz provided a chart illustrating the drop in the prices of the common stock over the
relevant years and the company’s large losses beginning in year 2000. Id. The portion of that chart
beginning in 1995 stated:

                  Year           Share Price             Profit/Loss

                  1995           $ 2.72
                  1996           $ 4.31
                  1997           $10.50

                                                   114


07-06790-tjt       Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41          Page 114 of 144
        •     “In 2001, [Trans-Industries, Inc.] received a notice from NASDAQ warning that the
              [common] stock would be delisted. The notice to delist was the result of the
              deteriorating financial condition of [Trans-Industries, Inc.] reflected in the precipitous
              drop in its stock price.”304

        •     the common stock of Trans-Industries, Inc. was thinly traded;305

        •     “during [the relevant] time, [Trans-Industries, Inc.] was in default of various loan
              covenants with its lenders . . . and ha[d] not received a waiver for these defaults while
              the lender . . . reserved its rights and remedies;”306

        •     Before January 11, 2004, when the Plan was amended, the Plan limited the Plan’s
              investment in “qualifying employer securities” to no more than 50% of the value of
              the Plan assets, but, in violation of Plan provisions, as early as 2002, more than 50%
              of the Plan assets consisted of the stock of Trans-Industries, Inc., and by August 31,
              2004, 70% of the Plan assets (including both common and preferred) consisted of the
              stock of Trans-Industries, Inc.307

        Witz concluded that the rapidly deteriorating condition of Trans-Industries, Inc.; the over-

concentration of Trans-Industries, Inc. stock in the Plan in violation of the governing Plan

documents, which made the Plan’s success over-dependent on the success of the failing

company; the inability of the Plan to liquidate the Series A Preferred Stock due to the lack of a


                   1998             $ 8.63
                   1999             $ 5.50                   $ 225,643
                   2000             $ 1.62                  ($2,303,258)
                   2001             $ 0.94                  ($3,079,378)
                   2002             $ 4.00                  ($1,343644)
                   2003             $ 2.99                  ($3,761.090)
                   2004             $ 2.88                  ($3,972,755)
                   2005             $ .32

Id.; see also id. at 12 ¶ 37.
        304
              Id. at 6 ¶ 24.
        305
              Id. at 13 ¶ 43(A).
        306
              Id. at 9-10 ¶ 29 (internal quotation marks and footnote omitted).
        307
              See Oct. 6, 2004 Memo (Pl.’s Trial Ex. 26) at 2.

                                                     115


07-06790-tjt        Doc 559        Filed 10/18/19    Entered 10/18/19 17:14:41       Page 115 of 144
market for it; and the fact that the common stock was so “thinly traded;” made “the risk [of the

retaining the common stock in the Plan] . . . too great to justify the potential return.”308

According to Witz, such retention was inconsistent with “the ultimate objective [of a] fiduciary,”

namely, “the best interests of the participants” of the plan.309

        The Court agrees with Witz’s conclusions. Under such circumstances, a prudent person

would have liquidated the common stock as quickly as possible to minimize the risk of

significant losses to the Plan. And Kosanke admitted this. Kosanke testified that “having a third

party come in and evaluate the prudence of the [P]lan’s investments . . . did not enter [his] mind”

because it was so “obvious” that there was a problem with the mix of the assets in the Plan in

2002.310 Kosanke admitted that anyone who was monitoring his own portfolio would have

concluded that divestment of the common stock was necessary, and that he knew that he could

lose everything if this was not done.311 Given the evidence, the Trustee clearly has satisfied his

burden of proving that the Trustees of the Plan had a continuing duty to divest the Plan of the

common stock within a reasonable time after December 14, 2001, and at all times thereafter.

        9. The Trustees of the Plan breached their fiduciary duties to the Plan by failing to
           liquidate the common stock of Trans-Industries held by the Plan

        Relying on the expert report and testimony of Witz, the Trustee alleges that because the

Trustees of the Plan had a duty to divest the Plan of the common stock of Trans-Industries, Inc.

“during the relevant period (2002-2005),” their failure to do so “constituted a breach of

       308
              Trial Tr. (Docket # 533) at 183 (testimony of Witz).
       309
              Id. at 184 (testimony of Witz).
        310
              Id. at 110.
       311
              See supra Part IV.E.1.b at page 98.

                                                     116


07-06790-tjt       Doc 559      Filed 10/18/19       Entered 10/18/19 17:14:41      Page 116 of 144
Kosanke’s [and Coenen’s] duties of loyalty, prudence, diversification, and adherence [to Plan

documents].”312 The Court agrees, and concludes that the Plan Trustees’ failure to divest the

Plan of the common stock during the relevant period was a breach of all of their fiduciary duties

encompassed within the prudent person standard of care under 29 U.S.C. § 1104(a)(1).

        The evidence established, and Kosanke admitted, that the common stock of

Trans-Industries, Inc. had value throughout the relevant period, and that a Trustee of the Plan

could have liquidated all of the common stock within a six to nine month period, depending on

when the process of liquidating the stock began, and realized value for the Plan.313 Because

Coenen was the only Trustee of the Plan on December 14, 2001, only he, and not Kosanke, had a

duty to divest the Plan of the common stock within six to nine months after December 14, 2001.

Because Kosanke became a Trustee of the Plan on January 11, 2004, he had a duty to divest the

Plan of the common stock within six to nine months after that date.

        Kosanke argues that he cannot be liable for a breach of fiduciary duty, because it was not

possible for him to liquidate the common stock. Kosanke argues that only Coenen made the

investment decisions for the Plan, so only Coenen can be liable for a breach of fiduciary duty in

retaining the common stock. For the reasons already explained in Part IV.C.3 of this Opinion,

however, this defense is unavailing. For the time period when Kosanke was a Trustee of the

Plan, the Plan granted him discretionary authority over the investments for the Plan. He

therefore is directly liable for a breach of fiduciary duty under 29 U.S.C. § 1104(a)(1) and 29



        312
             Pl.’s Post-Trial Br. (Docket # 539) at 12 ¶ 51 (citations omitted); see also Witz Expert Report
(Pl.’s Trial Ex. 93) at 13-15.
        313
              See Ex. U to Addendum to Frazee Expert Report (Pl’s Trial Ex. 92).

                                                    117


07-06790-tjt       Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41           Page 117 of 144
U.S.C. § 1109(a), for any imprudent investment decisions, regardless of whether it was he or

Coenen who made those decisions. (Section 1104(a)(1) states the prudent-person fiduciary duty,

and § 1109(a) makes any fiduciary liable for any breach of his fiduciary duties).

       In addition, Kosanke is liable under 29 U.S.C. § 1105(a), for Coenen’s breach of

fiduciary duty in imprudently causing the Plan to retain the Company’s common stock. This is

so because Kosanke’s actions and inaction satisfy each of the conditions under § 1105(a), any

one of which creates liability for Kosanke based on Coenen’s breach of fiduciary duty. That is

because: (1) Kosanke “participated knowingly in” Coenen’s actions in imprudently retaining the

common stock, “knowing such act or omission is a breach” (§ 1105(a)(1)); (2) Kosanke failed to

comply with § 1104(a)(1) and “enabled [another] fiduciary to commit a breach” (§ 1105(a)(2));

and (3) Kosanke had “knowledge of a breach by such other fiduciary, [and did not] make[]

reasonable efforts under the circumstances to remedy the breach.” (§ 1105(a)(3)) As to this last

point, the Court finds that Kosanke did not make any meaningful “efforts . . . to remedy the

breach” by Coenen, let alone “reasonable efforts.”

       For all of these reasons, the Trustee has met his burden of proving that both Coenen and

Kosanke breached their prudent person fiduciary duty to the Plan by retaining the common stock

in the Plan.

       10. The Plan Trustees’ failure to liquidate the common stock of Trans-Industries,
           Inc. held by the Plan caused the Plan to suffer damages

       The Trustee also met his burden of proving that the Plan suffered large losses because of

Coenen’s and Kosanke’s retention of the common stock of Trans-Industries, Inc. The common

stock of Trans-Industries, Inc. declined in value from $10.50 per share in 1997 to $.32 per share



                                               118


07-06790-tjt    Doc 559     Filed 10/18/19     Entered 10/18/19 17:14:41        Page 118 of 144
in 2005.314

       The Trustee relied on Frazee to establish the amount of damages the Plan suffered as a

result of the retention of the common stock. Frazee testified that “[r]oughly . . . 330,000 shares

[of common stock] were held during the relevant time period;” that “[s]ome of those [shares]

were in fact sold in September . . . of 2005”; and that “there are no damages calculated for those

shares that were actually sold.”315 According to Frazee, he did “a calculation that focused on the

concept that those [common] shares [which were retained in the Plan] could have been sold

earlier which would have resulted in the [P]lan receiving funds. And those funds would then

have enhanced the [P]lan’s asset values, or the asset balances at the end of 2006.”316 Frazee

opined that the Plan’s “concentrated position in [Trans-Industries, Inc.] equities (common and

[Series A Preferred Stock shares]) during [the relevant] period would trigger the immediate need

to begin the liquidation of the more marketable [Trans-Industries, Inc.] common shares. This

would support using liquidation dates that begin at or near the [statute of limitations d]ate

[(December 14, 2001)].”317 In his report, Frazee performed calculations “for a range of assumed

dates on which the . . . [Trans-Industries, Inc.] common stock divestiture should have begun. . . .

The concluded damages range for $275 thousand to $1.137 million.”318 Frazee testified that in

calculating damages based on the retention of the common stock, he assumed “that the shares . . .


       314
              See supra note 303.
       315
             Trial Tr. (Docket # 534) at 158 (testimony of Frazee); Addendum to Frazee Expert Report
(Pl.’s Trial Ex. 92) at Ex. U n.2.
       316
              Trial Tr. (Docket # 534) at 158 (testimony of Frazee).
       317
              Addendum to Frazee Expert Report (Pl.’s Trial Ex. 92) at 4 ¶ 9)b.i. (emphasis in original).
       318
              Id. at 4 ¶ 9)c; see also Ex. U to Addendum to Frazee Expert Report (Pl.’s Trial Ex. 92).

                                                     119


07-06790-tjt       Doc 559       Filed 10/18/19      Entered 10/18/19 17:14:41          Page 119 of 144
were sold and the cash was stuck in a bank account at the [Plan] and was therefore available to

fund requests from . . . participants leaving the [P]lan.”319 Frazee explained that this method of

calculating damages “understates the damages because the reality of it is . . . that a fiduciary

would have likely taken those proceeds from these common shares and re-invested them into

something.”320

        According to Frazee, the calculation of damages based on the retention of the common

stock in the Plan is “very straightforward” because it “is based on the freely traded published

market price for those common shares.”321 Frazee explained that “the common shares are valued

on a daily basis by looking in the Wall Street Journal or [other] pricing service. And you can

determine the value of a share by looking at published sources.”322 On Exhibit U of Frazee’s

addendum to his expert report contains a chart in which he calculated damages based on

alternative time periods when the process of selling the common stock could have or should have

begun, and when it would have or should have ended, with each row in the chart representing a

different and alternative time period. The damage calculations show the difference between what

the Plan would have received during the alternative time periods (amounts ranging from

$275,240 on the low end to $1,137,451 on the high end) minus what the Plan actually received




        319
              Trial Tr. (Docket # 534) at 180 (testimony of Frazee).
       320
           Id. at 180, 182 (explaining that the damages calculated in Ex. U of the Addendum to his
expert report are “a conservative estimate of what the damages are because it doesn’t reflect any
assumption about how these monies could have been re-invested”).
        321
              Id.
        322
              Id. at 179.

                                                     120


07-06790-tjt        Doc 559      Filed 10/18/19      Entered 10/18/19 17:14:41      Page 120 of 144
from the common stock, which was “$0.”323

        Given the need to liquidate the common shares as quickly as possible to avoid the risk

associated with such a high concentration of company stock being held by the Plan, Frazee

opined that the time period in which the process of selling the common shares should have begun

is the time period the closest to the statute of limitations date, or “right at the beginning of

2002.”324 That time period is represented by the first row of the chart on Exhibit U to the

Addendum of Frazee’s expert report.

        The first row of Exhibit U assumes that the process of selling the shares of the common

stock would start in the beginning of the first quarter of 2002 and would end at the end of the

third quarter of 2002. Under this scenario, Frazee opined that the common stock could have been

sold gradually over a six to nine-month period.325 For determining the appropriate period over

which the common stock could be sold, “one of the things [Frazee] looked at was the actual

volume of shares that were being traded on the . . . public markets. [He] looked at the fact . . . for

example[,that] a transaction was executed for 50,000 shares in a lump sum out in 2004.”326

Frazee explained that is necessary “to consider essentially the size of the block you’re trying to

liquidate and the number of shares being regularly traded on the markets . . . to estimate the time




        323
            Ex. U to Addendum to Frazee Expert Report (Pl.’s Trial Ex. 92); Trial Tr. (Docket # 534) at
181-82 (testimony of Frazee).
        324
              Trial Tr. (Docket # 534) at 183.
        325
           Kosanke agreed that the shares of common stock held by the Plan could have been, and
should have been, sold after December 14, 2001 and that this process of selling the common stock could
have been accomplished in a six-month time frame.
        326
              Id. at 184.

                                                  121


07-06790-tjt        Doc 559      Filed 10/18/19   Entered 10/18/19 17:14:41          Page 121 of 144
frame over which you could trickle [the shares into the market].”327

        During the period indicated in the first row of Exhibit U, — i.e., the first 3 quarters of

2002 — the average price per share for the common stock was $3.14 and the estimated number

of the shares of common stock the Plan held was 259,738 shares.328 Based on these figures,

Frazee estimated that the Plan would have received $815,577, if it sold the common stock

gradually over this nine-month period. The calculated damages the Plan suffered as a result of

retaining, rather than selling, the common shares equals $815,577 (the amount the Plan would

have received for the common shares during this time period) minus $0.00 (the amount the Plan

actually received for the commons shares).329

        In another row of the chart on Exhibit U, Frazee calculated damages based on the process

of selling the shares of the common stock held by the Plan starting at the beginning of the first

quarter of 2004 and ending at the end of the second quarter of 2004 — a six-month time frame.

During this time frame, the average price per share for the common stock was $2.66 and the

estimated number of the shares of common stock the Plan held was 286,708 shares. Based on

these figures, Frazee estimated that the Plan would have received $762,643 if it sold the common

stock gradually over this six-month period. The calculated damages the Plan suffered as a result

of retaining, rather than selling, the common shares therefore equal $762,643 (the amount the

Plan would have received for the common shares during this time period) minus $0.00 (the

        327
              Id. at 185.
       328
            Frazee explained why it was necessary for him to estimate and how he estimated the number
of shares the Plan held during this period: “Disclosed holdings of common stock were 315,483 shares at
the end of 2002 and 313,738 at the end of 2001; no monthly/quarterly records were available for this time
period.” Ex. U to Addendum to Frazee Expert Report at note B.
        329
              Ex. U to Addendum to Frazee Expert Report (Pl.’s Trial Ex. 92)

                                                   122


07-06790-tjt        Doc 559     Filed 10/18/19     Entered 10/18/19 17:14:41         Page 122 of 144
amount the Plan actually received for the commons shares).330

         The Court finds, based on the testimony and the expert report of Frazee, that the Plan

suffered damages in the amounts calculated by Frazee on his chart on Exhibit U, discussed

above.

         Only Coenen was a Trustee for the first period of time discussed above, while both

Coenen and Kosanke were Trustees for the alternative time frame discussed above. Therefore,

both Coenen and Kosanke are jointly and severally liable for $762,643 of damages the Plan

suffered based on their failure to divest the Plan of the shares it held of the common stock

beginning in the first quarter of 2004 and ending at the end of the second quarter of 2004.

Coenen alone is liable for another $52,934 of damages ($815,577 - $762,643), based on his

failure to start the process of selling the shares of common stock held by the Plan in the first

quarter of 2002.

         F. The Trustee’s Distribution Claim

         1. The duty, breach, and harm elements of the Trustee’s breach of fiduciary duty
            claim against Coenen and Kosanke based on the distributions to Coenen and
            Fields in June 2005

         The duty, breach, and harm elements of the Trustee’s Distribution Claim against Coenen

were established by the default judgment against Coenen.331 In the Court’s summary judgment

opinion, the Court, in essence, decided that, at least with regard to the Distribution Claim, the

Trustee had established that both Coenen and Kosanke owed fiduciary duties to the Plan based

on their exercise of discretion, on behalf of the Plan, regarding the June 2005 distributions to


         330
               Ex. U to Addendum to Frazee Expert Report (Pl.’s Trial Ex. 92)
         331
               See supra notes 14-15 and accompanying text.

                                                    123


07-06790-tjt        Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41     Page 123 of 144
Coenen and Fields. Now, after trial, the Court reiterates that finding, and finds that Coenen and

Kosanke breached those fiduciary duties, by their actions and inactions in causing and allowing

the Plan to make the June 2005 distributions to Coenen and Fields.332 The Court finds that the

distributions to Coenen and Fields improperly harmed the Plan and the Plan’s other

participants,333 and will now discuss the amount of damages the Plan suffered.

       2. The damages to the Plan for the Distribution Claim

       The Trustee relied on Frazee to establish the amount of damages caused to the Plan by the

distributions to Coenen and Fields in June 2005. Frazee opined, and the Court finds, that the

Plan was harmed by Fields and Coenen receiving distributions, in excess of what they were

entitled to receive. The calculations of those damages are in Exhibit G to the addendum to

Frazee’s expert report.334

       Frazee opined that there were excess distributions to Fields and Coenen as a result of

overvaluing the Series A Preferred Stock. The stated value of all of the Plan assets as of May 31,

2005 was $3,913,896.335 This was the value used for determining the amount to be distributed to

Fields and Coenen based on their respective vested interests in the Plan (40.63% for Fields, and

25.52% for Coenen) in June 2005.336 According to Frazee, included in that total value of all of

the Plan assets was an inflated value for the Series A Preferred Stock.



       332
             See Part IV.D of this Opinion.
       333
             See supra Part II.K.3 of this opinion.
       334
             Exhibit G to Addendum to Pl’s Trial Ex. 92.
       335
             Id.. at Line 1.
       336
             Id. at Line 2.

                                                      124


07-06790-tjt       Doc 559      Filed 10/18/19        Entered 10/18/19 17:14:41   Page 124 of 144
        According to Frazee, the stated value of the Series A Preferred Stock, excluding accrued

dividends, was $1.9 million as of May 31, 2005.337 The stated value of accrued dividends was

$730,000.338 The stated total value of the Series A Preferred Stock plus the accrued dividends

therefore was $2,630,000. This amount was included in the $3,913,896 stated value of all of the

Plan assets, as noted on Line 1 of Exhibit G to the addendum of Frazee’s expert report. But

according to Frazee, the Series A Preferred Stock was overvalued at this time, so Frazee

discounted the $2,630,000 stated value by 30%, or $789,000, to reflect what he believed was a

more accurate value to ascribe to the Series A Preferred Stock at that time.339 Based on this

reduced value of the Series A Stock, the stated value of all of the assets of the Plan should have

been adjusted downward from $3,913,896 to $3,124,896.340 According to Frazee, this reduced

value of the Plan assets is what the distributions to Fields and Coenen should have been based

on.

        Frazee explained the basis for his calculation of damages in Exhibit G this way: “Exhibit

G basically does a calculation that focuses on the benefits that were received by Mr. Fields and


        337
              Id. at note C.
        338
              Id.
       339
             When questioned why he valued the Series A Preferred Stock differently for purposes of his
damage analysis related to the retention of the Series A Preferred Stock (the value of the Series A
Preferred Stock attributed to it in the Amherst Appraisal: Valuation Date 12/31/2002 or 80% of that
value) than for purposes of his damages analysis related to the distributions to Coenen and Fields (30%
of the Amherst Appraisal: Valuation Date 12/31/2002), Frazee indicated that Trans-Industries, Inc. “was
a different animal” in January 2003 than it was in June 2005, and that the Amherst Appraisal was
outdated by June 2005. (Trial Tr. (Docket # 534) at 191.) In Frazee’s view, there had been “a steady
march away from the world that existed on January 1st, 2003 to the world that existed in June 2005”
which made valuing the Series A Preferred Stock more challenging. (Id. at 194.)
       340
            See Ex. G to Addendum to Pl.’s Trial Ex. 92 at Line 8 (“Adjusted PSP Value”). Frazee lists
the value as $1,115,896 based on his mistake in calculating the 30% discount.

                                                  125


07-06790-tjt        Doc 559    Filed 10/18/19     Entered 10/18/19 17:14:41         Page 125 of 144
Mr. Coenen and compares the actual benefits received to what I believe they should have

received if the preferred stock had been properly valued at the point in time.”341 The calculation

shows that Fields received $305,456.76 more than he should have, and that Coenen received

$201,671.30 more than he should have. The total of these excessive distribution amounts made

by the Plan, therefore, was $506,671.30.

        Rows 11 through 15 of Exhibit G contain Frazee’s calculations of the value of the

benefits that Coenen and Fields actually received on account of their vested interests in the Plan.

Row 16 of Exhibit G contains Frazee’s calculations of what Coenen and Fields should have

received, if the Series A Preferred Stock had been properly valued. Row 17 of Exhibit G shows

the excess amount that Coenen and Fields received. The information indicated in rows 11-17 of

Exhibit G are as follows:

 Line         Benefit Received                     Fields                 Coenen
 11           Value of common stock received        $ 400,000.00           $910,764.00
 12           Stock Restriction Agreement (10%      $        0.00         ($ 91,076.00)
              discount)
 13           Cash Received                         $1,175,102.00          $   59,000.00
 14           Severance Received                    $         0.00         $ 120,000.00


 15           Total Consideration Received          $1,575,102.00          $998,688.00
 16           Less Consideration if Assets         ($1,265,898.00)        ($795,034.00)
              Properly Valued
 17           Gain to Participant (Lines 15-16)     $   309,204.00         $203,654.00

Frazee made a typographical error in calculating the 30% discount on the Series A Preferred



        341
              Trial Tr. (Docket # 534) at 190.

                                                  126


07-06790-tjt       Doc 559       Filed 10/18/19   Entered 10/18/19 17:14:41      Page 126 of 144
Stock, however, such that Row 16 should have been slightly higher – $1,269,645.24 for Fields,

and $797,473.46 for Coenen. Line 17 for Fields should have been $305,456.76 ($1,575,102 -

$1,269.645.24 = $305,456.76) and for Coenen should have been $201,214.54 ($998,688 -

$797,473.46 = 201,214.54), for a total of $506,671.30.

       Thus, Frazee calculates that the Plan suffered damages totaling $506,671.30 for the

Distribution Claim. However, because the Court has found that after December 14, 2001, the

Series A Preferred Stock had no value,342 then also as of May 31, 2005, the Series A Preferred

Stock had no value. This is so even though Trans-Industries, Inc. redeemed half of the Series A

Preferred Stock from the Plan by paying the face amount of the stock, plus the accrued dividends.

Trans-Industries, Inc.’s redemption of the Series A Preferred Stock from the Plan does not mean

that stock had value, because such redemption was not done as part of an arms length transaction.

Rather, the redemption was done as part of a series of transactions between interested parties, and

did not ultimately increase the value of the Plan assets.

       Because the Series A Preferred Stock had no value as of May 31, 2005, the calculations

performed by Frazee must be adjusted to reflect this finding. First, the stated value of the total

Plan assets must be adjusted downward from the stated value of $3,913,896, to $1,283,896, to

eliminate the $2,630,000 stated value of the Series A Preferred Stock ($3,913,896 - $2,630,000 =

$1,283,896). Then, the percentages of Fields’s and Coenen’s respective vested interests must be

applied to the adjusted value of the total assets of the Plan. Applying those percentages results in

a finding that Fields should have received $521,646.94 (40.63% of $1,283,896) and Coenen

should have received $327,650.26 (25.52% of $1,283,896). Based on these numbers, the excess

       342
             See supra Part IV.E.1.c.i.a of this Opinion.

                                                     127


07-06790-tjt      Doc 559       Filed 10/18/19       Entered 10/18/19 17:14:41    Page 127 of 144
benefit distributed to Fields was $1,053,455.06, and the excess benefit distributed to Coenen was

$671,037.74, for a total of $1,724,492.80 in damages to the Plan due to the excess benefits paid

to Coenen and Fields. These calculations are shown in the following table (with the Court’s

revised numbers reflected in bold and italics):

 Line      Benefit Received                        Fields                 Coenen
 11        Value of common stock received           $ 400,000.00           $910,764.00
 12        Stock Restriction Agreement (10%         $        0.00         ($ 91,076.00)
           discount)
 13        Cash Received                            $1,175,102.00          $   59,000.00
 14        Severance Received                       $         0.00         $ 120,000.00


 15        Total Consideration Received             $1,575,102.00          $998,688.00
 16        Less Consideration if Assets             ($521,646.94)         ($327,650.26)
           Properly Valued
 17        Gain to Participant (Lines 15-16)        $1,053,455.06          $671,037.74

        These damages, totaling $1,724,492.80, were directly and proximately caused by the

exercise of Coenen’s and Kosanke’s discretion, on behalf of the Plan, to enter into the series of

transactions and agreements that resulted in the excess distributions to Coenen and Fields, in

violation of ERISA. The alternative courses of action, not taken by Coenen and Kosanke, which

would have been consistent with their fiduciary duties under ERISA, include making

distributions in the lower, more appropriate amounts described above, or taking steps to

terminate the Plan and make fair, pro rata distributions to all Plan participants. Coenen, as a

named discretionary Trustee under the Plan, and Kosanke, as both a named discretionary Trustee

under the Plan and a functional, unnamed Plan Administrator, are both liable for breach of



                                                  128


07-06790-tjt    Doc 559       Filed 10/18/19      Entered 10/18/19 17:14:41      Page 128 of 144
fiduciary duty. Coenen and Kosanke are therefore jointly and severally liable for the damages

just described.

        G. Prejudgment interest

        In his post-trial brief, the Trustee asked the Court to award prejudgment interest, from

“the date the claims became ripe, December 14, 2001,” until the date of judgment, using the

federal postjudgment rate that is provided under 28 U.S.C. § 1961.343

        1. Applicable law

              “Though ERISA does not address the propriety of awarding prejudgment
              interest, prejudgment interest may be awarded in the discretion of the
              district court. Awards of prejudgment interest are compensatory, not
              punitive, and a finding of wrongdoing by the defendant is not a
              prerequisite to such an award.” Tiemeyer v. Cmty. Mut. Ins. Co., 8 F.3d
              1094, 1103 (6th Cir.1993), cert. denied, 511 U.S. 1005, 114 S.Ct. 1371,
              128 L.Ed.2d 48 (1993) (internal quotations and citations omitted); see also
              Wells v. U.S. Steel, 76 F.3d 731, 737 (6th Cir.1996) (holding that district
              court did not abuse its discretion in awarding prejudgment interest when
              pension fund wrongfully withheld benefits).

              Prejudgment interest cannot be awarded, however, at a rate so high that the
              award amounts to punitive damages:

                  Although prejudgment interest is typically not punitive, an
                  excessive prejudgment interest rate would overcompensate an
                  ERISA plaintiff, thereby transforming the award of prejudgment
                  interest from a compensatory damage award to a punitive one in
                  contravention of ERISA’s remedial goal of simply placing the
                  plaintiff in the position he or she would have occupied but for the
                  defendant’s wrongdoing.

              Ford v. Uniroyal Pension Plan, 154 F.3d 613, 616 (6th Cir.1998). An
              interest award should “simply compensate a beneficiary for the lost


        343
             Pl.’s Second Post-Trial Br. (Docket # 547) at 7 ¶¶ 32-34. The Court notes that this request is
inconsistent with the request for prejudgment interest the Trustee made earlier during trial. During
closing arguments at trial, the Trustee asked for an award of prejudgment interest “from the date of the
filing of the complaint.” (See Trial Tr. (Docket # 553) at 33, 35.)

                                                    129


07-06790-tjt       Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41           Page 129 of 144
           interest value of money wrongfully withheld from him or her.” Rybarczyk
           v. TRW, Inc., 235 F.3d 975, 985 (6th Cir.2000) (quoting Ford, 154 F.3d at
           618). An excessive prejudgment interest rate would “contravene ERISA's
           remedial goal of simply placing the plaintiff in the position he or she
           would have occupied but for the defendant's wrongdoing.” Schumacher v.
           AK Steel Corp. Retirement Accumulation Pension Plan, 711 F.3d 675, 686
           (6th Cir.2013). Conversely, an exceedingly low award would fail to make
           the plaintiff whole. Id.

Rochow v. Life Ins. Co. of N. Am., 780 F.3d 364, 376 (6th Cir. 2015), cert. denied, 136 S. Ct.

480 (2015). The Sixth Circuit Court of Appeals has held that “‘the statutory postjudgment

framework set forth in 28 U.S.C. § 1961 is a reasonable method for calculating prejudgment

interest awards.’” Meoli v. The Huntington Nat’l Bank, 848 F.3d 716, 735 (6th Cir. 2017)

(quoting Ford v. Uniroyal Pension Plan, 154 F.3d 613, 619 (6th Cir. 1998)). However, in Meoli,

the court noted that in Schumacher v. AK Steel Corp., 711 F.3d 675, 685–86 (6th Cir. 2013), the

Sixth Circuit “also held that a ‘mechanical application’ of that rate was an abuse of discretion, in

a case addressing highly specific facts.” Id.

       The Schumacher case is related to the case of West v. AK Steep Corp. Ret. Accumulation

Plan, 484 F.3d 395 (6th Cir. 2007) (the “West litigation”). Schumacher, 711 F.3d at 679. The

Schumacher case concerned two “identical plaintiffs.” Id. at 686. The Schumacher plaintiffs

were originally part of the West litigation but were “excluded from the West litigation due to the

class members’ execution of a severance agreement and release that each of them signed during

the West litigation” after receiving notices in the middle of the West litigation that their

employment was being terminated. Id. at 679. “Both sets of plaintiffs worked for the same

company, brought the same whipsaw calculation claims [under ERISA], during the same period,

and were awarded damages under the same calculation.” Id. Both the West plaintiffs and the



                                                 130


07-06790-tjt     Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41         Page 130 of 144
Schumacher plaintiffs also received awards of prejudgment interest at the applicable rate under

28 U.S.C. § 1961(a). Id. at 681. However, the West plaintiffs received prejudgment interest at

an annual rate of 4.7%, while the Schumacher plaintiffs received prejudgment interest at an

annual rate 0.12%. Id. at 681, 686. Under 28 U.S.C. § 1961, “interest [is] calculated from the

date of the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity

Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the

calendar week preceding the date of the judgment.” 28 U.S.C. § 1961(a). “At the time the West

judgment was awarded, the rate was 4.7%. At the time of the district court’s judgment in the

[Schumacher] case, the rate was at an all-time low of 0.12%.” Schumacher, 711 F.3d at 686.

        The Schumacher court held that “[a] proper determination of pre-judgment interest

involves a consideration of various case-specific factors and competing interests to achieve a just

result.” Id. at 686. The Schumacher court explained further that

              [w]hile district courts may fashion an award in their sound discretion, such
              an award must consider the case-specific factors such as, but not limited
              to: the remedial goal to place the plaintiff in the position that he or she
              would have occupied prior to the wrongdoing; the prevention of unjust
              enrichment on behalf of the wrongdoer; the lost interest value of money
              wrongly withheld; and the rate of inflation.

Id. at 687.

        The Schumacher court looked at factors specific to the case before it, including the

disparity of the awards between identical plaintiffs, which it found “an absurd result”; the fact

that “the rate on return (6.55%)” and the borrowing costs of the company (7.75%) “were much

higher than the 0.12% it had been ordered to pay” which “disparity would result in an unfair

economic benefit” to the company; and the fact that the prejudgment interest award compensated



                                                  131


07-06790-tjt      Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41        Page 131 of 144
the plaintiffs for the rate of inflation, but “failed to adequately compensate them for the lost use

of their money.” Id. at 686-87. Under the circumstances of the case, the Schumacher court held

that “the district court abused its discretion by awarding prejudgment interest at the statutory rate

under 28 U.S.C. § 1961(a).” Id. at 685, 687.

       In Meoli, the court distinguished the facts before it from the facts in Schumacher, and

held that “[i]t was not an abuse of discretion for the bankruptcy court to award prejudgment

interest according to the rate specified in 28 U.S.C. § 1961, instead of the market interest rate,

because the bankruptcy court considered case-specific factors before applying that statutory rate.”

848 F.3d at 735. In explaining its holding, the Meoli court stated that the case before it did not

have the idiosyncrasies of the Schumacher case. Id. (footnote omitted). The Meoli court

reasoned:

            [A]s the bankruptcy court noted, the Trustee alone is suing [a bank] to
            make sure that . . . creditors [of the debtor] get their fair share of the
            bankrupt estate under the Bankruptcy Code. The Trustee is a fiduciary
            with the duty to invest conservatively. “[W]hile interest rates on treasury
            bills are disappointingly low at that time, these low rates nonetheless
            represent the safe type of investment that is expected of a fiduciary.” The
            bankruptcy court applied the statutory rate after considering case-specific
            factors and therefore did not abuse its discretion.

                 While the bankruptcy court did not specifically address the rate of
            inflation in relation to the treasury bill rate, it was not required to do so.
            When this court in Schumacher required the lower court to consider
            case-specific factors before applying the statutory rate, we also provided
            an illustrative list of case-specific factors, which included the rate of
            inflation. Schumacher, 711 F.3d at 687. But the case-specific factors that
            we listed as examples in Schumacher did not require that each example be
            addressed in every case. The bankruptcy court satisfied its duty to consider
            case-specific factors when it considered whether the statutory rate was fair
            in light of the type of conservative investment that a fiduciary like the
            Trustee would have pursued.



                                                 132


07-06790-tjt     Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41         Page 132 of 144
Id. at 736.

        2. Whether the Court should award prejudgment interest at the federal
           postjudgment rate as provided under 28 U.S.C. § 1961

        The Trustee has asked for the Court to award prejudgment interest at the federal

postjudgment rate as provided under 28 U.S.C. § 1961, but has not briefed what case-specific

factors support an award of prejudgment interest at this rate. Nevertheless, for the following

reasons, the Court will award prejudgment interest at this rate.

        First, the Court notes that Kosanke has not objected to awarding prejudgment interest at

the postjudgment interest rate under 28 U.S.C. § 1961. He therefore has waived any argument

disputing the application of this interest rate. See McPherson v. Kelsey, 125 F.3d 989, 995–96

(6th Cir. 1997).

        Second, the Court finds that an award of prejudgment interest is necessary to make the

Plan whole. This adversary proceeding has been pending for a long time and is based on

breaches of fiduciary duties by the Trustees of the Plan, which occurred even much earlier than

the commencement of this adversary proceeding, and which deprived the Plan of assets that it

could have invested over the years to increase the assets of the Plan. Under these circumstances,

the Plan should be compensated for the lost use of the money. The Court finds that an award of

prejudgment interest at the postjudgment interest rate under 28 U.S.C. § 1961 is just. The Court

finds, like the court in Meoli, that there are no idiosyncratic facts in this case akin to those in

Schumacher, which would make an award of prejudgment interest at the 1961 rate unjust. The

Court also finds that the interest rate under 28 U.S.C. § 1961 will compensate the Trustee for the

lost use of its money, but is low enough to not be punitive in light of the fact that the Court is



                                                  133


07-06790-tjt       Doc 559    Filed 10/18/19      Entered 10/18/19 17:14:41         Page 133 of 144
also awarding the Trustee attorney fees. Based on all of these considerations, the Court will

award the Trustee prejudgment interest at the applicable rate under 28 U.S.C. § 1961. That rate

is discussed in the next section of this Opinion, below.

        3. Whether the Court should award prejudgment interest, from the date the
           claims became ripe, December 14, 2001 or the date the adversary
           complaint was filed

        The Trustee relies on Sweet v. Consol. Aluminum Corp., 913 F.2d 268 (6th Cir. 1990), in

asking the Court to award prejudgment interest, from “the date the claims became ripe,

December 14, 2001.” But Sweet does not support the Trustee’s request.

        In Sweet, the district court awarded the plaintiff, who was seeking pension benefits owed

to his missing father, “prejudgment interest, calculated pursuant to 28 U.S.C. § 1961(a), from the

date the complaint was filed [(May 14, 1984)] until the settlement money was paid.” Id. at 270.

The plaintiff appealed, arguing that the district court erred by not awarding prejudgment interest

from the date he was appointed as Special Administrator for the Estate of plaintiff’s father under

a probate court order (November 10, 1975). Id. That order stated, in relevant part, that the

Special Administrator “‘[s]hall collect and take charge of the estate of [Plaintiff’s father] until the

fact of death or survival of [Plaintiff’s father] can be satisfactorily established.’” Id. at 270. In

Sweet, the Sixth Circuit noted that in Gavie v. Stroh Brewery Co., 668 F. Supp. 608, 614 (E.D.

Mich. 1987), the court “found an entitlement to pre-judgment interest was due the plaintiffs ‘only

if they had an unqualified right to immediate receipt of the funds.’” Id. The court of appeals also

noted that “[a]nother case cited as authority by the plaintiff-appellant, Short v. Central States,

Southeast and Southwest Areas Pension Fund, 729 F.2d 567 (8th Cir. 1984), holds that interest is

due from the date on which the beneficiary is ‘entitled’ to the funds.” Id. The court of appeals


                                                  134


07-06790-tjt     Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41          Page 134 of 144
held that the plaintiff-appellant was entitled to an award of prejudgment interest from the date he

was appointed as Special Administrator, because the probate court order appointing him gave

him “an unqualified right to the receipt of Edward Joseph Sweet’s monthly pension payments

beginning from the day the . . . [p]robate [c]ourt” order was entered. Id.

       In this case, the Trustee, unlike the plaintiff-appellant in Sweet, did not have an

unqualified right to immediate receipt of the damages that are being awarded in this case on

December 14, 2001. It was necessary for the Trustee to file a complaint and obtain a judgment.

Therefore, Sweet does not support the Trustee’s position on the date from which prejudgment

interest should be awarded. Rather, the Trustee is in a position more similar to that of Chapter

11 trustee in the case of Daley v. Chang (In re Joy Recovery Tech. Corp.), 291 B.R. 111 (Bankr.

N.D. Ill. 2003).

       In Daley, the Chapter 11 trustee filed an adversary proceeding against the debtor’s two

officers and sole shareholders, alleging that they breached their fiduciary duties to the debtor’s

creditors by, among other acts, “selling [one of the two shareholder’s] 50% stock in trust for $2.1

million, leaving the company insolvent.” Id. at 113. The complaint also alleged there were

fraudulent transfers and the misappropriation of assets. In Daley, the trustee sought the award of

prejudgment interest “from the date of the transaction imposing liability which occurred on

December 22, 1995, to the date of judgment.” Id. at 114. The court denied that request, and

instead awarded prejudgment interest to the trustee from the date of the filing of the adversary

complaint on December 2, 1998. Id. The court reasoned:

           When the damages arise from a breach of the defendant’s fiduciary duty,
           the appropriate date could well be the date of the breach or the conduct
           giving rise to the damages. See Stanton [v. Republic of S. Chicago, 581


                                                135


07-06790-tjt       Doc 559   Filed 10/18/19     Entered 10/18/19 17:14:41         Page 135 of 144
           N.E.2d 678, 682 (Ill. 1991)]. . . . Therefore, prejudgment interest could be
           considered for award here at the rate equal to the average “prime rates” for
           the period from December 22, 1995 until the date of the judgment.

               Had an action asserting the wrongs proved by the trustee been brought
           by some interested party during the years following the transaction in
           issue, prejudgment interest running from the transaction date would
           certainly have been considered. But under circumstances here where the
           action was brought by the Trustee several years later, the [defendants]
           should not be required to pay interest before the date that they were
           presented with a suit contesting their conduct. However, as of the latter
           date, they were able to know the issues and could have decided to resolve
           the case at that point instead of putting [p]laintiff to his proofs. Therefore,
           discretion will be exercised to award prejudgment interest running from
           the date this suit was filed to the date of the judgments entered.

Id. at 120–21. The Daley court also noted that “[i]n [Helms v. Roti (]In re Roti, 271 B.R. 281

(Bankr. N.D. Ill. 2002)[, aff’d sub nom. Nelmark v. Helms, No. 02 C 0925, 2003 WL 1089363

(N.D. Ill. Mar. 11, 2003)], [the court] imposed prejudgment interest from the date an adversary

proceeding was filed on the trustee’s fraudulent transfer claim.” Id. at 116.

       In Roti, the court stated: “Prejudgment interest has been awarded pursuant to the rate set

forth in 28 U.S.C. § 1961 from the date the adversary proceeding was filed.” 271 B.R. at 293

(citing Floyd v. Dunson (In re Rodriguez), 209 B.R. 424, 434 (Bankr. S.D. Tex. 1997) and

Carmel v. River Bank America (In re FBN Food Servs., Inc.), 175 B.R. 671, 690 (Bankr. N.D. Ill.

1994), aff’d, 185 B.R. 265 (N.D. Ill. 1995), aff’d in part, remanded in part on other grounds, 82

F.3d 1387 (7th Cir. 1996)).

       The Court finds persuasive the reasoning in Daley. Based on the rationale in Daley, the

Court will award the Trustee prejudgment interest, from the date of the filing of the adversary

complaint, at the rate that was applicable under 28 U.S.C. § 1961 as of that date, which was 3.2




                                                 136


07-06790-tjt    Doc 559       Filed 10/18/19    Entered 10/18/19 17:14:41          Page 136 of 144
per cent per annum.344

        H. Attorney fees and expenses

        1. Whether an award of attorney fees and expenses is appropriate

        The Trustee also requests attorney fees and costs. Section 1132(g)(1) of ERISA states:

              (g) Attorney’s fees and costs; awards in actions involving delinquent
              contributions

              (1) In any action under this subchapter (other than an action described in
              paragraph (2)) by a participant, beneficiary, or fiduciary, the court in its
              discretion may allow a reasonable attorney’s fee and costs of action to
              either party.

29 U.S.C. § 1132(g)(1). Under § 1132(g)(1), the Court has broad discretion to “award fees and

costs ‘to either party’ as long as the fee claimant has achieved ‘some degree of success on the

merits.’” Hardt v. Reliance Standard Life Ins. Co., 560 U.S. 242, 245 (2010) (citation omitted).

Here, the Court has found in favor of the Trustee and against Coenen and Kosanke on the

Trustee’s breach of fiduciary duty claims, based on the retention of the common stock and the

distributions to Coenen and Fields, and has awarded the Trustee damages and prejudgment

interest based on these claims. Therefore, the Trustee has satisfied the “some degree of success

on the merits” threshold requirement for eligibility to receive an award of attorney fees and costs.

        Once the Court has determined this, the Court must then determine whether an award of

attorney fees is appropriate under the facts and circumstances of the case.

              A five-factor test articulated in Secretary of Labor v. King, 775 F.2d 666
              (6th Cir.1985), has become a practical benchmark for whether to award


        344
            See https://www.federalreserve.gov/releases/h15/h15_technical_qa.htm (for general
information regarding interest rates); https://www.federalreserve.gov/releases/h15/ (for current release of
selected interest rates - H.15); https://www.federalreserve.gov/datadownload/
Format.aspx?rel=H15 (for data download of historical select interest rates).

                                                   137


07-06790-tjt       Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41           Page 137 of 144
           fees. These factors include:

               (1) the degree of the opposing party’s culpability or bad faith; (2)
               the opposing party’s ability to satisfy an award of attorney’s fees;
               (3) the deterrent effect of an award on other persons under similar
               circumstances; (4) whether the party requesting fees sought to
               confer a common benefit on all participants and beneficiaries of an
               ERISA plan or resolve significant legal questions regarding
               ERISA; and (5) the relative merits of the parties’ positions.

           King, 775 F.2d at 669. “[W]hile the five-factor King test is not required
           [after the Supreme Court’s decision in Hardt], it still has validity in
           helping courts determine whether or not to award fees to a party that
           achieves some degree of success on the merits.” Ciaramitaro v. Unum Life
           Ins. Co. of Am., 521 Fed.Appx. 430, 437 (6th Cir.2013); see also Hardt,
           560 U.S. at 255 n. 8, 130 S.Ct. 2149 (observing that after a court has
           determined that a claimant has achieved some success on the merits, a
           court “may” consider the five-factor test). “The King factors are not
           statutory, and so should be looked at holistically, with no one factor
           ‘necessarily dispositive.’ ” Warner v. DSM Pharma Chems. N. Am., Inc.,
           452 Fed.Appx. 677, 681 (6th Cir.2011) (quoting Foltice [Guardsman
           Products, Inc., 98 F.3d 933, 937 (6th Cir. 1996)]).

Huizinga v. Genzink Steel Supply & Welding Co., 984 F. Supp. 2d 741, 745 (W.D. Mich. 2013).

The Court will consider the King factors.

       1. Culpability or Bad Faith of the Opposing Party

       The first factor is the culpability or bad faith of the opposing party. A party “may be

culpable without evincing bad faith. ‘Culpable’ means ‘guilty’ or ‘blameworthy’ or ‘[i]nvolving

the breach of a duty.’” Id. at 749 (citing Black’s Law Dictionary 407 (8th ed. 2004)). In this

case, there was evidence of fiduciaries treating funds in the Plan as a source for infusing capital

into a failing company; favoring the interests of a failing corporation and of two highly

compensated officers who were participants of the Plan over the interests of the participants of

the Plan as a whole; and a substantial failure to prudently manage and monitor the investments in



                                                138


07-06790-tjt    Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41         Page 138 of 144
the Plan solely for the interests of the participants of the Plan. These actions were taken in the

face of legal advice which accurately detailed the applicable law and warned that taking such

actions would constitute breaches of fiduciary duties. The Court has determined that both Coenen

and Kosanke breached their fiduciary duties to the Plan, and therefore, they are, by definition,

both culpable.

       “By contrast, the Sixth Circuit has defined ‘bad faith’ as ‘arbitrary, reckless, indifferent,

or intentional disregard of the interest of the person owed a duty.’” Id. Under this definition, the

Court finds that Coenen and Kosanke acted in bad faith in causing an/or allowing the Plan to

retain the common stock and make the distributions to Coenen and Fields. Particularly given

their positions as officers and Trustees of the Plan, their superior knowledge of the financial

condition of Trans-Industries, Inc., and the detailed legal advice they received, their actions at a

minimum were reckless, and showed that they were indifferent to the interests of all of the

remaining participants in the Plan. This factor therefore weighs in favor of awarding the Trustee

attorney fees and costs.

       2. Opposing Party’s Ability to Satisfy an Award

       The second factor is the opposing party’s ability to satisfy an award. There was no

meaningful evidence presented on this issue. This factor does not weigh for or against an award

of attorney fees.

       3. Deterrent Effect of an Award on Other Persons

       The third factor is the deterrent effect of an award of attorney fees and costs on other

persons. The acts and omissions that occurred in this case were egregious and resulted in the loss

of all, except for a de minimis amount, of the retirement savings of 175 participants in the Plan.


                                                 139


07-06790-tjt        Doc 559   Filed 10/18/19     Entered 10/18/19 17:14:41         Page 139 of 144
The types of acts and omissions that occurred in this case must be deterred in order to prevent

similar losses to other retirement plan participants in other companies. This factor weighs in

favor of awarding attorney fees and costs.

       4. Common Benefit or Significant Legal Question

       The fourth factor requires the Court to consider whether the Trustee “sought to confer a

common benefit on other participants in the Plan or resolve a significant legal question under

ERISA.” See id. Here, the Trustee is seeking to confer a benefit on all of the Plan participants,

whose retirement savings were wrongly managed and wrongly distributed to Coenen and Fields.

This factor weighs in favor of awarding the Trustee attorney fees and costs.

       5. Relative Merits of the Parties’ Positions

       The fifth factor is the relevant merits of the parties positions. The Trustee’s position was

strong. The legal advice that Kosanke and Coenen had received from their own counsel as well

as the advice of other experts they hired over the years to advise them on the liquidity problem

with the Plan, supported the Trustee’s position. Kosanke himself admitted that the Plan’s

investments in the stock in Trans-Industries, Inc. were not done for the exclusive benefit of the

Plan participants and were risky investments, and that it would have been possible to sell the

common stock instead of retaining it. Although Kosanke’s and Coenen’s positions were weaker

than the Trustee’s position, Kosanke and Coenen did have a winning defense regarding the

retention of the Series A Preferred Stock. On balance, however, this factor favors an award of

attorney fees and costs to the Trustee.

       Because four of the five factors favor an award of attorney fees and expenses and the

remaining factor is neutral, the Court will award the Trustee his reasonable attorney fees and


                                                140


07-06790-tjt    Doc 559      Filed 10/18/19     Entered 10/18/19 17:14:41        Page 140 of 144
costs.

         2. The process for determining the amount of reasonable attorney fees

         The Trustee has not specified the amount of attorney fees and costs he is seeking. Fed. R.

Civ. P. 54(d), made applicable to this adversary proceeding by Fed. R. Bankr. P. 7054(b)(2)

requires claims for attorney fees to be made by motion. It provides:

                (d) Costs; Attorney’s Fees.

            ....

                (2) Attorney’s Fees.

                   (A) Claim to Be by Motion. A claim for attorney's fees and related
            nontaxable expenses must be made by motion unless the substantive law
            requires those fees to be proved at trial as an element of damages.

                   (B) Timing and Contents of the Motion. Unless a statute or a court
            order provides otherwise, the motion must:

                        (I) be filed no later than 14 days after the entry of judgment;

                        (ii) specify the judgment and the statute, rule, or other grounds
            entitling the movant to the award;

                        (iii) state the amount sought or provide a fair estimate of it; and

                        (iv) disclose, if the court so orders, the terms of any agreement
            about fees for the services for which the claim is made.

Fed. R. Civ. P. 54(d)(2).

         As permitted by Fed.R.Bankr.P. 7054(b)(2), this Court has adopted a local rule, L.B.R.

7054-1 (E.D. Mich.), and the procedures under that local rule will apply here. That local rule

provides:

            Rule 7054-1 Procedure to Obtain Fees and Costs Under F.R.Bankr.P.
            7054


                                                 141


07-06790-tjt       Doc 559    Filed 10/18/19     Entered 10/18/19 17:14:41         Page 141 of 144
          (a) Unless the court orders otherwise, a party who has been awarded
          attorney fees and related nontaxable costs under F.R.Bankr.P. 7054(b)
          must, within 14 days after the award, file an application for allowance of
          the fees and costs with the following information stated separately:

               (1) the total amount of fees sought to be awarded;

               (2) the amount of expenses to be awarded;

             (3) the time period during which the services for which the award is
          sought were rendered;

             (4) a summary statement of the number of hours of service rendered by
          each professional and paraprofessional and the hourly rates of each;

              (5) an itemized time record in chronological order of each specific
          service for which an award is sought. This itemized time record must:

                  (I) state the date each service was rendered;
                  (ii) identify the professional or paraprofessional who performed the
                  service; and
                  (iii) describe with particularity the services rendered; and

             (6) an itemized statement of expenses for which reimbursement is
          sought.

          In addition, the application must include a proposed order awarding and
          ordering payment of the fees and costs, and a certificate of service.

          (b) Any party opposing the allowance or payment of the fees and costs will
          have 14 days from service of the application to object.

          (c) If no objection is timely filed, the court may grant the application
          without a hearing.

          (d) Any objection must specify in detail the nature and basis of the
          objection and the amount, if any, that is not disputed. Pending resolution
          of the objection, the court may enter an order awarding and ordering the
          payment of any undisputed fees and costs.

          (e) The initial hearing on the application will not be an evidentiary
          hearing. If the court determines that an evidentiary hearing is needed, the
          court will schedule a separate evidentiary hearing.

                                               142


07-06790-tjt    Doc 559     Filed 10/18/19     Entered 10/18/19 17:14:41         Page 142 of 144
       Fed. R. Civ. P. 58(e), made applicable to this adversary proceeding by Fed. R. Bankr. P.

7058, states:

           (e) Cost or Fee Awards. Ordinarily, the entry of judgment may not be
           delayed, nor the time for appeal extended, in order to tax costs or award
           fees. But if a timely motion for attorney’s fees is made under Rule
           54(d)(2), the court may act before a notice of appeal has been filed and
           become effective to order that the motion have the same effect under
           Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule
           59.

       These rules will apply to the Court’s determination of the amount of attorney fees and

costs to be awarded to the Trustee in this case. Specifically, if the Trustee wants his relief in this

case to include attorney fees and costs (in addition to normal taxable costs), he must file a motion

under Civil Rule 54(d)(2), which satisfies all the requirements of L.B.R. 7054-1(a). If the

Trustee does so, the procedures of L.B.R. 7054-1(b) through (e) will apply.

V. Conclusion

       For the reasons stated in this Opinion, regarding the Retention Claims, the Court finds

Defendants Coenen and Kosanke jointly and severally liable to Plaintiff Trustee for $762,643 in

damages the Plan suffered based on Defendants’ failure to divest the Plan of the shares it held of

the common stock during the period beginning in the first quarter of 2004 and ending at the end

of the second quarter of 2004. The Court finds that Defendant Coenen alone is liable for another

$52,934 of damages, based on his failure to start cause the Plan to divest itself of the shares of

common stock beginning in the first quarter of 2002. Regarding the Distribution Claim, the

Court finds that Defendants Coenen and Kosanke are jointly and severally liable to the Plaintiff

Trustee for $1,724,492.80 in damages.

       The Court will award prejudgment interest to the Trustee from the date on which the


                                                 143


07-06790-tjt     Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41         Page 143 of 144
Trustee filed this adversary proceeding forward, at the federal statutory rate under 28 U.S.C.

§ 1961 that was in effect when this adversary proceeding was filed. Post-judgment interest will

accrue on the judgment at the federal statutory rate in effect as of the date of entry of the

judgment. 28 U.S.C. § 1961(a).

       The Trustee also is entitled to reasonable attorney fees and costs, in an amount to be

determined under the procedures described above, plus normal taxable costs under Fed. R.

Bankr. P. 7054(b)(1).

       The Court will enter a judgment consistent with this Opinion.



Signed on October 18, 2019




                                                 144


07-06790-tjt     Doc 559     Filed 10/18/19      Entered 10/18/19 17:14:41         Page 144 of 144
